Approval of the Minutes of the previous sitting
Yesterday' s Minutes have been distributed.
Are there any comments?
Mr President, I refer to the comments made in this Chamber on Monday afternoon with respect to the anti-nuclear demonstration at the Faslane nuclear submarine base in Scotland.
As you are aware, I took part in that demonstration, and I would like to thank all those Members who expressed support for the action that I took when I participated in the largest-ever blockade of the base and was arrested, ironically enough, for committing a breach of the peace.
I just want to say a word to those Members who implied that my actions were somehow irresponsible or inappropriate. Firstly, nuclear weapons are not only immoral and inhumane, they are also illegal. The International Court of Justice in The Hague ruled that the possession of nuclear weapons is contrary to international law, and this was reaffirmed by a Scottish court in 1999. My action on Monday was therefore upholding the law, not breaking it.
Secondly, I believe nuclear weapons pose such a threat to all of us that it is legitimate and indeed essential to use all peaceful avenues open to us to try to rid our countries of them. Of course there are parliamentary channels to use to do that, and I use them, but I also believe it is legitimate and essential to use extra-parliamentary channels as well. It is our responsibility to use them. A democratic state is not just a gift and right, it is a responsibility. If citizens do not responsibly demonstrate against the operation of inhumane acts by their governments, the governments become increasingly irresponsive and corrupt.
Finally, it is the right and duty of every citizen, elected or not, to use all peaceful avenues to try to uphold international law. My action on Monday was one further small step in trying to achieve that.
Mr President, in welcoming my brave and gallant colleague, Mrs Lucas, back to the House, I would like to draw to my colleagues' attention that today we will also be visited by the Moderator of the General Assembly of the Church of Scotland; who will be received by the President this evening.
In that connection I would like to repeat Mrs Lucas' point that it was implied in this House on Monday that only irresponsible hotheads took part in the protest at Faslane. I ask Members to note that the leader of the Scottish national church, whom we will welcome here tonight, also took a leading part in that protest. Leading an ecumenical service, he drew attention to the Church's principled rejection of states' reliance on weapons of mass destruction. Profound opposition to nuclear weapons on both legal and moral grounds is a common position among responsible leaders of opinion, both religious and non-religious, throughout Scotland and throughout this great Union.
Mr President, to pick up on the points that Mrs Lucas has raised, I support the sentiments which she has outlined. However, I would ask if she could prevail upon her colleagues to desist from claiming some sort of parliamentary immunity every time she gets arrested at Faslane. Long before Mrs Lucas became involved, I had been involved in Faslane for many years and have been arrested there. I have never once called for parliamentary immunity. I had my day in court and I had my trial. I will not go down the road to parliamentary immunity because I want my day in court and I want to make my point and not hide behind some smokescreen.
Mr President, can I just establish for yesterday's Minutes a correction to my vote. I intended to vote yes on the Rübig Report.
Mr President, my point also relates to the Minutes. I wonder if it might be recorded on page 11 in the English version of the Minutes, at Item 8 where we talk about voting time, that the votes commenced at 12.12 p.m. They were advertised on the screen as commencing at 12.15 p.m. and for that reason some of us missed some of the early votes.
Mr President, regretfully we have learnt that exactly one month after an earthquake devastated El Salvador a similar tremor struck this Central American country again yesterday. I am sure that our Delegation for Relations with the Countries of Central America and Mexico will set all the machinery in motion to urge the Community authorities, starting with the Commission, to renew their efforts of solidarity with this country.
We will look into this matter. If you are right, the Minutes will, of course, be corrected, as you say.
(The Minutes were approved)
Mr President, very briefly, as a member of the Delegation for Relations with the Countries of Central America and Mexico, I should also like to express our concern that the people of El Salvador have once more been afflicted by a natural disaster, and to urge that aid should arrive as soon as possible so that what happened after Mitch does not happen again, because if aid takes a long time to arrive it is the population that suffers.
Thank you, Mr Carnero González. I believe that the House would join you in hoping this.
Accession partnership with Turkey
The next item is the report (A5-0024/2001) by Mr Swoboda, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council regulation on assistance to Turkey in the framework of the pre-accession strategy, and in particular on the establishment of an Accession Partnership [COM(2000) 502 - C5-0468/2000 - 2000/0205(CNS)].
Mr President, Mr President-in-Office of the Council, Commissioner, after lengthy pronouncements and promises, the European Union - or to be more precise, the Helsinki European Council - has formally recognised Turkey as a candidate for membership of the European Union. And the purpose of our debate and vote today is also to bring Turkey closer to this membership, or, more precisely, to the possibility of opening negotiations.
If, as I would hope, we adopt my report here today and the Council reaches a decision along similar lines, the ball will be well and truly in the Turkish half of the pitch. Turkey will then have to act. The time for reaction - as has happened all too often with Turkey - will have passed, and Turkey will have to take the crucial steps. For it must be clear, ladies and gentlemen - and I include our colleagues from Turkey who may be following this debate today - that the Copenhagen criteria must be fulfilled prior to the opening of negotiations. We have not negotiated with any candidate before the political criteria were fulfilled.
So in this sense, we are demanding that Turkey meet the same conditions as all the other candidates. Turkey is neither privileged nor disadvantaged. That is the essence of my report, and it is also the essence of those paragraphs - which, however, have apparently now been called into question - which aim to ensure that Turkey has the same status as all the other candidates. After all, it makes little sense to talk about equal treatment for Turkey, and impose the same obligations on Turkey, if we are not prepared to grant it the same rights as well. And of course it will be a very difficult path - in Turkey, and for Turkey - to fulfil the criteria.
There are at least three significant trends in Turkey: those who are pro-Europe because they support democracy, transparency and respect for human and minority rights; those who are pro-Europe but have substantial doubts about adopting European values and fundamental rights; and those who are fundamentally opposed to Europe, largely because they are sceptical about the adoption of the basic rights and values to which we in Europe are committed.
But it is up to Turkey to take the domestic policy decisions. Certainly, I believe that we - this Parliament - should send out a clear signal that the forces in Turkey which want to follow the path towards Europe and full democracy have our support. And that is the essence of my report as well.
We hope that Turkey will make substantial progress in the coming years. Some people harbour the illusion that negotiations could begin in one or two years' time. I don't want to discourage or disappoint anyone, but it will take several years. But one thing must also be clear, in my view: if it genuinely proves impossible to open negotiations within a specific period - which in my personal opinion should be around five years - because the political criteria have not been fulfilled, the European Union and Turkey must consider another form of partnership. For we are Turkey's partners anyway, and we must be good partners.
Firstly - I would not wish to deny this - Turkey is a key economic factor. And indeed, we should not deny this.
Secondly, Europe has a significant interest in ensuring that there is at least one stable major country in this crisis-torn region.
Thirdly, we have no interest in abandoning Turkey to the Islamic fundamentalists, for we are opposed to all religious or other forms of fundamentalism on principle.
Fourthly, there are regional problems to be resolved: improving relations with Greece, and especially the Cyprus issue. I should like to come back to this point in a moment. Turkey must understand that we demand every candidate country's absolute willingness to maintain good relations with its neighbours. A key element of the preparations for negotiations with Turkey is that it regulates its relations with Greece in a positive way and contributes significantly to the resolution of the Cyprus issue. It is a difficult issue. All sides, and everyone concerned, must play their part in settling the Cyprus issue; this naturally includes the representatives of the Turkish community and especially Turkey itself.
Let me conclude with two further brief comments. Firstly, on the Kurdish issue: it goes without saying that resolving the problems with the Kurdish community in Turkey also features on the agenda. We have stated quite clearly that the use of the Kurdish language - also in the media - and the fostering of, and the opportunity to express, Kurdish identity are key factors in changing the political conditions in Turkey as well.
As far as the Armenia issue is concerned, I personally am opposed to the notion that foreign parliaments should seek to judge history and events which took place a hundred years ago. But I am also opposed to the exploitation of this issue for nationalist purposes in Turkey. A more relaxed and, above all, a more active role in the Armenia issue would be helpful. If Turkey were to take steps to invite its own historians and those from Armenia and third countries to come together to discuss this issue, this would also be a step forward towards a sensible debate about this question.
In this spirit, ladies and gentlemen, I would ask you to adopt my proposal in order to give Turkey the opportunity to prove that it wishes to follow the path towards Europe.
Mr President, ladies and gentlemen, as the draftsman of the Committee on Budgets' opinion on the Swoboda report concerning the establishment of an Accession Partnership with Turkey, I fully support the document as it stands. The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has taken account of all the amendments proposed by the Committee on Budgets.
The following points were important for the Committee on Budgets. The first appeared to be a budgetary matter, but it is actually a political issue. The Committee on Budgets called for the appropriations for Turkey to be switched from Heading 4 of the Financial Perspective, i.e. external action, to Heading 7, i.e. Pre-accession Aid, in order to reflect Turkey's status as a candidate for accession.
In a further proposed amendment, the Committee on Budgets made it clear that the volume of Community assistance should be determined annually by the budgetary authority, i.e. the Council and Parliament, as part of the budgetary procedure. Two further proposed amendments concerned the need for consultation with Parliament as part of the cooperation with Turkey, firstly when the principles, priorities, intermediate objectives and conditions contained in the Accession Partnership are decided, and, secondly, when appropriate steps are agreed in the event that commitments are not respected by Turkey.
As all the points put forward by the Committee on Budgets have been taken up by the Committee on Foreign Affairs, we are quite satisfied from a budgetary point of view. Indeed, as far as the financial aspects are concerned, the Committee on Foreign Affairs actually went even further, for example with its proposed amendment on Turkey's inclusion in the other financial instruments.
Let me make one last comment: in the coming years, we will all have to push hard for real new money to be made available to Turkey, which is now a candidate country - and indeed to the other candidates for accession - rather than merely bundling the existing programmes together. Without new money, the candidates for accession will be unable to fulfil the criteria which we have established for them.
Mr President, first of all, I have a great deal of respect for Mr Swoboda' s report, which, in particular, deals expertly with a number of technical points relating to Turkey, but, of course, this goes beyond the technical.
We all know that there is a difference between Turkey, a candidate country which is not in a position to engage in accession negotiations yet because the political Copenhagen criteria have not been fulfilled yet, and other candidate countries that are involved in the negotiation process leading to EU membership. This distinction has been drawn on sensible political grounds. It will also be reflected in our financial dealings with Turkey, as compared with our dealings with other candidate countries.
I would therefore like to make the point that whilst in general, the positive attitude towards Turkey expressed in the report certainly appeals to our group, we have the feeling it goes a little too far on one particular point, and I would specifically like to hear the Commission' s opinion on this. I am referring to Amendment No 1, which states that Turkey should be included in the ISPA and SAPARD financial instruments in order to ensure that all candidate countries are treated equally. I do not think that such a step constitutes equal treatment in the real sense.
In the past, if the political situation was not to our liking, or if we felt it left something to be desired in certain countries, then we have said that we would take this into account on all kinds of different points. We would then draw a distinction on the point in question, irrespective as to whether it was a large country or a small one that we had certain political objections to. Only yesterday, I had a detailed discussion with the excellent Turkish Ambassador about these matters. It comes down to the question of what has to change in a country for it to become a fully-fledged candidate country involved in accession negotiations.
If ISPA and SAPARD are already being discussed - and these instruments were not intended for Turkey hitherto - then Amendment No 1 would mean money being taken out of the budgets intended for the candidate countries currently engaged in accession negotiations. In other words, we are talking about those countries that have fulfilled the Copenhagen criteria, for example. I have a feeling this would have a demoralising effect. I would specifically like to know from the Commission to what extent this would actually have financial implications. How would Amendment No 1 actually affect the other candidate countries? Would it mean a cut in the budget for the other candidate countries we are negotiating with, for Turkey' s benefit? What exactly is the situation? If that were so, I would find it most strange. Or is it perhaps the case that the Financial Perspective could be extended, allowing Amendment No 1 to be implemented without adversely affecting the other candidate countries? I think that technically speaking, it would be extremely difficult to effect this budgetary change. So on this one point, I would very much like a clear answer from the Commission as to the impact that Amendment No 1 will have. Because the fact is that our group has some major doubts about accepting something that will have such a negative impact, particularly on the other candidate countries, with whom negotiations are proceeding well. That does not seem to us to be fair, and so we should rethink the situation. If we want to do something for Turkey then there is always the Customs Union. We are neglecting this at the moment. I fully understand people' s irritation over this, also in the financial sense. We must bring these matters to a sound conclusion. I could not agree more. If we can do all these things better, technically speaking, by amalgamating instruments for example, then this is what we must do. But taking budgets away from candidate countries that we are negotiating with over accession, for the benefit of a candidate country that has not yet reached this stage, seems to me to be a very sore point. On behalf of my group, I would be grateful if the Commission could tell us just exactly what the score is.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, Turkey has been offered a partnership agreement and, from a procedural point of view, it is right that we should now give this partnership agreement a legal basis, even though Turkey has not yet presented a national programme which will allow us to judge just how far it is prepared to assimilate the various points of the partnership agreement.
However, Mr Swoboda's report is not a standard procedural report, because the country which is the subject of the report is not a standard candidate country. It is a large country and it is very different from the other candidate countries. This difference provokes certain general comments. Turkey's candidacy puts not just Turkey, but the European Union to the test. It is not just Turkey, ladies and gentlemen, which is sitting exams in order to become a member. In this particular case, the European Union is also sitting exams, in numerous subjects. First of all, in the subject of religious tolerance. The opinion which, I think, prevails among most European citizens, is that a different religion should not be an obstacle to the accession of a new member. In democratic Europe, we are proud of our religious tolerance, but we have never been asked to put it to the test as we are now. It is a crucial test of the sincerity of our declarations and we must not flunk it.
The second exam which we are sitting is in powers of persuasion, i.e. our ability to persuade Turkey of the value of substantive acceptance of our democratic institutions. I stress substantive acceptance because Turkey has not refused to accept democracy formally; hardly anyone in the world today does. However, there is a wide body of opinion which believes that a democratic state starts and ends with a multi-party system and regular elections. Obviously that will not suffice. It is here, with the substantive acceptance of democracy, that Turkey's development post-Helsinki gives rise to serious questions. Turkey creates the impression, following the European Council's gesture in December 1999, which was welcomed joyfully by the Turkish people, that it is moving away from - rather than towards - a substantive democracy. The amnesty law passed freed many a criminal; but it did not free people sentenced for daring to express an opinion or talk their own language. Leyla Zana, the European Parliament Sakharov prizewinner, is still in jail. The state of emergency persists in south-eastern Turkey and cadres of the legal Kurdish party HADEP have disappeared in the region and been declared missing. The tragedy provoked when the security forces stormed the jails caused public outrage. We expect to see Turkey move forward; instead all we see is it moving backwards.
We are also sitting exams in our ability to persuade Turkey of the value of peaceful relations between former enemies. Here Turkey's conduct shows a regressive trend. We expect words of reconciliation on Cyprus; instead all we hear is the clang of arms.
Ladies and gentlemen, in the Middle Ages, Turkey and its army came knocking on Europe's door in Vienna. The door remained closed. Today Turkey is again knocking on our door, this time in peace, because over the intervening centuries, the real power has passed not to the advocates of military force but to the powers of liberty, democracy, rationalism and science. Herein lies the power of Great Europe and anyone who wants to share in Europe's greatness must truly espouse its principles; otherwise the door to Europe will remain firmly closed.
Mr President, I would like to thank Mr Swoboda for his speech and also the report. My group supports the regulation, not only because of its technical and financial value to Turkey, but also for the political message it sends. The regulation is a confidence-building measure. It shows we treat Turkey's candidacy for European membership with the respect that it surely deserves. It squares Turkey's candidacy with that of the other states, sending a signal that we will be fair and straightforward with Turkey and setting an example of the political consistency that we expect and require from the Turks.
The regulation will trigger a raft of reforms. It is certain that the quality and pace of reform in Turkey will be driven by the developing relationship with the European Union. The next step must be the national plan, published quickly and fully responding to the Accession Partnership programme. We need this national plan to ensure that the momentum that supports European integration in Turkey does not diminish. We in the Liberal Group will assess this national programme for reform critically but fairly.
Mr President, the Council' s proposed regulation is a logical successor to the Helsinki decisions. If a country is a candidate country then a clear strategy and a clear financing package are required, just as they are for other candidate countries. It is a sound proposal and Mr Swoboda' s amendments improve on it. What is currently more interesting to my mind, is the question as to whether Turkey and the European Union have drawn closer together since the Helsinki decisions. My own group is still facing the same dilemma on that level. As you all know, we were, and still are, highly critical of the Turkish Government' s record as regards human rights, the position of the Kurds and the dominant position of the army. The crucial question then, and now, is what can, and must, the EU do to improve the situation? The answer then, and now, is that the only way to achieve this is through dialogue, in the context of enlargement and membership. This is also because the forces we are in touch with, the progressive forces, regard Europe' s support as something that will help them on their way to change. The question now is does this strategy work? I fear it is too early to say because the picture is extremely mixed. Let me cite the prisoners' riot by way of example. Of course it was a step in the right direction to propose that, henceforth, there should no longer be thirty prisoners to one large cell, rather there should be single occupancy, or only a few people to a cell. Naturally, that is the kind of improvement we have always pushed for. However, the picture is greatly obscured by the fact that the regime in prisons is exactly as it always was. And this regime goes hand in hand with acts of torture, which are now said to be easier to perpetrate because of the individual cells. My group's response is that we must continue to pursue this strategy, but - and Mr Swoboda has also reminded us of this - there is absolutely no guarantee of success. The price of accession is high, high for the army and for the supporters of the monolithic unified state. Can we compel, or perhaps entice them to pay this price? It is the European Union' s responsibility to ask this question and have a crack at it. With that in mind, and as I said before, the regulation is a positive step and the amendments represent an improvement. However, it is up to Turkey - and that, I think, is what needs to emerge from this debate - to see whether these overtures towards the European Union are sincerely meant, because my group' s motto still holds good: no radical reforms without the prospect of membership, but without radical reforms, no prospect of membership.
Mr President, Mr Swoboda's proposals for the Council regulation are appropriate, in my view. I think they would enhance the regulation. I would also like to thank him very much for his explanations. I do not want to repeat the criticism of the situation in Turkey which has already been expressed by Mr Swoboda, Mr Lagendijk and Mr Oostlander. The situation has certainly not improved in recent weeks and months. Our parliamentary group recently sent a delegation to Turkey; it came back with devastating reports from people affected, which we would gladly make available to the Commission, the Council Presidency or our parliamentary colleagues. But I do not want to go into that here.
Mr Swoboda, you said that the ball is now well and truly in the Turkish half of the pitch. What would be the result of this Austrian footballing analogy, I wonder? Which side will score? And if it is at the EU's end, is it an own goal? What we need, as I am sure you will agree, is for this process to set the ball rolling towards democracy, human rights, and the fulfilment of the Copenhagen criteria. But I believe that in Turkey, the ball - which really is in the Turkish half of the pitch - is viewed in a completely different way. I believe that what has happened recently has been provocation. It is not an attempt to pursue the application for EU membership towards its proper goal; it is an end in itself, in order to secure financial resources, to utilise the benefits conferred by the Customs Union, or even to ensure that the criticism of the situation in Turkey is toned down.
This brings me to the real issue which I would like to raise. Alongside the necessary and very candid criticism of the situation in Turkey, should we not be examining our own policies very critically as well? Since Helsinki - and, indeed, in Helsinki - it seems as if the Council and Commission have been the victims of their own propaganda, increasingly having to justify the fact that progress has been made. Mr Verheugen, you informed us here on 14 November that we have, and I quote, "good cause to hope that we will achieve precisely what we set out to achieve, i.e. that our policy will help the forces of reform in Turkey give new impetus to the reform process and press on with reform...".
I would claim that the reality is very different. I realise that diplomacy often has to work very cautiously, but we should not be taken in by our own propaganda, or Turkey's. We should approach the debate honestly and strengthen the forces of reform, thus opening the way for Turkey into the European Union.
Mr President, ladies and gentlemen, our position on Turkey' s accession to the European Union is well known. We clearly expressed this position in Parliament' s part-session last November during the debate on the report on the progress of Turkey' s preparations for accession. We have nothing against the great Turkish nation or against its close relationship with the European Union. In fact, the opposite is true. We simply feel that the traditional cautiousness that has characterised our attitude to Turkey' s candidature has been changed without any coherent political debate on the matter. Can the reasons for our cautiousness have disappeared or become less pressing? First of all, there is the geographical problem: do we no longer think that just a small portion of Turkey' s territory is actually part of the European continent? What new doctrine on the shape of Europe allows us to frame this new concept of external borders that would result from Turkey' s inclusion in the Union? Must Europe gain a new border, one that is not only outside Europe but which is riven with war and conflict? We only have to think of the possibility of being surrounded by countries such as Iran, Iraq or Syria.
What can we say about the contrast with the democratic model shared by all Europeans, brought about by the countless restrictions that are, unfortunately, still being imposed in Turkey on the exercise of fundamental rights? How can we reconcile Turkey' s accession to the Union with its ongoing military conflict with Greece over Cyprus? What about the Kurdish question, which is making no progress? And what of the military' s influence over the regime which is still powerful? Lastly, does no one question the impact that the size of Turkey' s population will have on the social and economic cohesion of an enlarged Europe? Have all these issues changed or become significantly less serious? We do not think so. We even think that we are not alone in holding this opinion.
The more optimistic among you will say that we are the ones who are failing to see the good progress that has been made to date. Is this the case? Let us see what the Commission' s latest report on the Turkish situation has to say. It does indeed acknowledge considerable progress in the field of macro-economic stability and in improving the most striking imbalances in Turkey' s economy. We are not naïve and realise that this is probably what counts. Turkey' s economic importance for the European Union today is considerable. In 2000, for example, the European Union was responsible for 52.9% of Turkey' s imports and 53.1% of its exports. Obviously, we cannot ignore this fact. Nevertheless, we strongly recommend reading this report in the light of respect for freedom of expression and of association, which the Commission has stated are being limited. The report should be read in the light of the situation in the field of economic, social and cultural rights, which the document says have not changed since 1999, in the light of the judicial system, whose functioning has still not been improved, and of corruption, which is still taking place at worrying levels. The report deals with the military dimension of the regime, torture and abuse, which are far from being totally eradicated and which lead the Commission to conclude that, and I quote, 'with regard to the previous year' - 1999 - 'the situation on the ground has not improved and Turkey is not systematically fulfilling the Copenhagen political criteria' .
Mr President, the proposal for a Council regulation that we are going to vote on tomorrow creates a legal framework which will enable Turkey to benefit from a pre-accession strategy, just like the other candidate countries. This strategy provides for a kind of suspensive clause, which will be triggered specifically if there is insufficient progress towards fulfilment of the Copenhagen criteria. Parliament wants to be involved in this evaluation process, which is all well and good. In the meantime, however, given the real framework drawn up by the Commission itself, we need to ask whether this suspensive clause will be anything more than an example of political hypocrisy. Otherwise, we will only be able to conclude that what the Commission is proposing for Turkey gives partnership for accession with one hand and, with the other, suspends it indefinitely.
Mr President, in December 1999, the Helsinki European Council accorded Turkey EU candidate country status; a radical decision given the distinctly tricky mutual relations of previous decades.
At any rate, it was a step too far for our taste. After all, the political and cultural divide between the two parties is far too wide. Ongoing tensions bear this out. Consider for example the current diplomatic clash between Paris and Ankara over the historical interpretation of the dreadful fate of the Armenian minority within the Osman Empire in 1915.
However, awarding Turkey candidate country status means that Europe now has certain obligations. The Commission, and not least the rapporteur, are approaching this in a fair and reasonable way, and so we will support Mr Swoboda' s report.
Two elements of the proposed Accession Partnership have reinforced this decision. Firstly, the strengthening of the Customs Union between the European Community and Turkey, our alternative to the inevitable mutual trials that would result from Turkey' s accession to the EU.
Secondly, Article 4 of the Commission proposal. If Turkey absolutely fails to make any discernible progress in fulfilling the Copenhagen accession criteria, i.e. if it fails to establish a functioning democratic constitutional state with protection for minorities, then we expect the Council and the Commission to take 'appropriate measures' in conformity with Article 4. Rapporteur Swoboda is right, in this specific case, to call for consultation of Parliament, which would be acting within the scope of its authority.
Mr President, Ankara has still not set a course for Europe by implementing an unequivocal policy of reform. Yet it is still being given the chance to join the EU. We must now wait for a clear Turkish response, and that will demand a lot of patience on Europe' s part. However, we must not let ourselves be talked into simply disregarding our carefully compiled accession criteria for that reason.
Mr President, in principle, we welcome any attempt to improve conditions in Turkey and bring the country closer to the European Union. But the question is under what conditions and with what financial resources. A great deal has been said, quite rightly, about the human rights problems in Turkey, the Kurdish issue, and even recognition of the genocide against the Armenian people. I myself visited Turkey as a trial observer a few months ago at the invitation of a group of students, and it was not a very encouraging experience. It is interesting to note, for example, that the rapporteur himself, who has tabled a most interesting report, has changed his views on Turkey over recent years. But we should not reproach him for doing so, for everyone has the right to alter their opinion.
Financial support for Turkey to boost those forces which want to move closer to Europe and achieve further improvements in democratic conditions must take place in tandem with observation of the human rights situation, however, and must not reduce the financial resources earmarked for other countries. So we are interested in the TDI's idea of setting up a kind of Council of the Wise, which would monitor human rights on an ongoing basis and make funding for specific projects conditional on improvements in this area.
Mr President, the Accession Partnership sets out a series of important and challenging priorities for Turkey to address as part of its preparations for European Union membership. It will certainly test the resolve of Turkey to carry out much-needed reforms in the area of human rights. A very topical aspect of this relates to freedom of expression, the functioning of the judicial system and the conditions in Turkish prisons. This has been mentioned by previous speakers this morning and I spoke on this subject during our debate last month.
Following the adoption of a resolution by this House on the situation in Turkish prisons, I wrote to the Turkish authorities drawing particular attention to the request that Members of this Parliament should visit Turkish prisons to see the situation for themselves. On 5 February, I received a reply from the Turkish Ambassador informing me that the Turkish Ministry of Justice was willing to allow a delegation of MEPs to visit F-type prisons in order to see some of the problems and the steps being taken to overcome them. To my mind, this confirms the willingness of the Turkish authorities to engage with us in a positive and open manner. It also demonstrates that some understanding for the Turkish situation, some balance rather than a constant barrage of politically motivated reproach, is more likely to lead to improvement in those areas where we have justified criticisms.
Constant references to events which took place generations ago in different circumstances should be avoided. These merely serve to sustain generalised, stereotypical, negative images of Turkey and the Turkish peoples. In this context, Parliament's facilities should not be used for exhibitions designed to whip up hatred and I hope that this sentiment will be conveyed by the President to the Quaestors.
Let us look forward rather than constantly harking back. We support the Swoboda report and the sensible amendments tabled by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
Mr President, when I am in Turkey, I am always told that the European Parliament is Turkey's enemy. Here today, we have made it clear that this accusation is untrue. The objective debate about Turkey, the speeches, the regulation, or at least the Commission's proposed regulation, and the rapporteur's report have in fact shown that the European Parliament is very keen to help Turkey and make it clear that there is absolutely no desire for hostility; instead, together with the people of Turkey, we want to welcome Turkey as a democratic country in the European Union one day, and are developing sensible proposals to this end. And here today, our colleagues from the Turkish Parliament are listening to us and following the debate. I would like to tell them something: we have no great interest in constantly talking about what is wrong in Turkey, but let me explain why we express criticism when they exercise their mandate in Turkey.
We are politicians, and we rightly ask about the politicians. I have here a quote from a Turkish newspaper, not a Kurdish organisation's newspaper, and with your permission, I would like to read you an excerpt. It says, "Serdar Tanis, Chairman of HADEP in Silopi, and Ebubekir Deniz, HADEP secretary, have disappeared. On 25 January, they were summoned by the gendarmerie to the gendarmerie station in Silopi and have not been seen since." I think this is our problem. If this type of thing occurs again and again in Turkey and nothing is done about it, people will have to accept that our criticism is justified. Then they will have to admit that we are right to adopt a highly critical approach to the Turkish issue.
Mr President, first and foremost I too would like, on behalf of the ELDR Group, to congratulate Mr Swoboda on his excellent report and the measured words of his introduction. This is another small but still very important step on the long road leading to Turkey' s accession to the European Union. There are still a great many obstacles to be overcome along the way. The political reforms and human rights are of course the first areas to spring to mind, but there are also problems with the economic reforms and Turkey must also satisfy requirements pertaining to environmental legislation.
There is nothing unusual at all in the fact that Europe is helping Turkey on its way. However, we do expect that in return, Turkey will take our criticism seriously in the same spirit of trust and cooperation. The Swoboda report is a technical-financial report that follows logically from the Helsinki conclusions. But reading between the lines, it does highlight a very important message, namely Turkey belongs in Europe.
The ELDR Group wholeheartedly supports this fundamental message. We are therefore disappointed that other noises are often to be heard from this Parliament. In particular, noises are occasionally heard from the right side of the House to the effect that Europe should remain a Christian club where Muslims are not welcome. We repudiate that kind of intolerance. Europe is a secular Community, a Community of equal rights, religious freedom and openness. Although there is still a long way to go, particularly in the field of human rights, Turkey will belong to this Europe one day.
Mr President, we oppose Turkey's accession to the European Union because we are certain that the people of Turkey have nothing to gain. On the contrary, even those in Turkey who believed that its accession would help democratise the country have come to realise, since Turkey was granted candidate status of the European Union, that the opposite is true. And, if you believed your own declarations on democracy and human rights, declarations which come thick and fast, you would not spend a single euro of the European Union taxpayers' money supporting a military regime which crassly tramples all over human rights. The money being given to the Turkish Government is in fact being spent on the continued repression of the Kurdish people and the refusal to find a political solution to the Kurdish problem. It is being spent on the continuing occupation of 38% of Cyprus and the solution, Mr Swoboda, does not lie in Greece or Cyprus, it lies in an end to this occupation and in the application of the UNO resolutions. And yet, even recently, Turkish leaders stated that the Cyprus problem was resolved in 1974.
The funding proposed by the Council and basically supported in the Swoboda report will be used not for the economic and social development of Turkey, but to support the repressive mechanisms of the Turkish state, which recently demonstrated what it is capable of by barbarically attacking the prisons, killing dozens of political prisoners on hunger strike, and by imprisoning and maltreating even children. The European Union's overtures to and funds for Turkey are encouraging the regime to continue and extend its inhumane, repressive policies and are being cited by the regime at home as Europe's acknowledgement of the fact that Turkey is a democratic country. Which is why our feelings of solidarity and brotherhood with the people of Turkey who suffer this policy require that we vote against the Council's proposal, which also illustrates just how hypocritical these declarations about democracy and the Swoboda report are.
Mr President, on 8 November the Commission adopted the reports for the year 2000 on the progress made towards accession by each of the 15 countries. It considered that all of them, with only the exception of Turkey, were observing the political criteria set in Copenhagen. Despite that, a fortnight afterwards, Turkey attended for the first time the fourth conference on the European Union social funds. During the summit in Nice, Turkey promised that the new F-type prisons where physical and psychological torture exist would no longer be used. We all ought to read the report of the human rights mission from 26 December until New Year's Eve. This report has been presented in Brussels and shows the desperate situation of hundreds of prisoners in Turkish prisons, in particular those of Kurdish origin.
Article 4 of the proposal dealt with by Mr Swoboda should be implemented immediately. We do not need to go any further. This must be stopped right now. Otherwise, is this the right way to guarantee the promotion of Kurdish identity? As Mr Brie has pointed out, reality contradicts us.
Mr President, Commissioner, Mr President-in-Office of the Council, Turkey is the key country above all others in creating good relations between the Christian and the Muslim worlds. This fact can never be underestimated - especially in the light of the situation that Turkey is officially a secular state, while its citizens are overwhelmingly Muslims. At the same time, modern Turkey is also the second land of the Bible, where Saint Paul built up his first Christian congregations.
My first question to the Commissioner and the Council is therefore: in which way are you prepared to help promote religious dialogue between Christians and Muslims?
My second question is: what concrete measures are being taken to strengthen religious freedom in Turkey, the whole of the Middle East and North Africa? There are many of us wondering, especially millions of Coptic Christians in Egypt.
I would like to discuss a practical case in Turkey. On 22 February the trial of the Syrian Christian priest Yusuf Akbulut will continue from December last year before the State Security Court in Diyarbakir. The prosecution derives from Section 312 of the penal code used to try several politicians and writers, including Yasar Kemal, in which actions which "openly stir up and incite the population" to animosity and hate by highlighting differences in religion, race, social class or geographical area are prohibited. Yusuf Akbulut is on trial for having been quoted in the newspaper Huriyet on 3 October 2000 as having welcomed the US Congress recognition of the genocide perpetrated against Armenians in 1915-1918. In this context he added the fact that other Christian peoples such as the Assyrians/Syrians were also murdered during the genocide. For these statements he risks several years of imprisonment.
The trial raises a number of issues ranging from the absurd matter of having such a vague and, with regard to freedom of speech and opinion, unclear paragraph such as Section 312 in the penal code, to the evidence and the background to the case. We in the Christian Democratic parliamentary Group PPE-DE are following the case.
My third, and final, question to the Commissioner and to the Swedish Presidency is this: are you prepared to carefully monitor the case of Yusuf Akbulut?
Mr President, Mr Lagendijk once said, and rightly so, that recently, since Helsinki, the gap between the European Union and Turkey has narrowed; but the problem is that the gap between Turkey and democratic principles, respect for human rights and compliance with international law remains almost as wide as ever.
What we have to achieve is that, as the gap between Turkey and the European Union is reduced, the gap between Turkey and democracy, human rights and international resolutions is reduced proportionally. The truth, however, is that in recent times things have not been going well in this area in Turkey, where human rights are still being violated. For example, we know of the letter by Pierre Sané, the secretary of Amnesty International, to the Commission and Council at the end of last year, and also the threats in the last few days to Akin Birdal and the Turkish Human Rights Association, the persistent declarations by the Turkish authorities on the situation of the Kurdish people and the Cyprus conflict, and many other matters.
In adopting the Swoboda report we will for the nth time be sending a positive message to Turkey: look, we in the European Union want our relations to get better and better and for you to be part of our great family, but for this to happen it is essential that you comply with democratic principles. We have to get this message understood by Ankara, but at the moment they do not want to understand.
The message is a positive response but with this reasoning, with these conditions, with this hope that demonstrable steps will effectively be taken in the immediate future. I can suggest some, such as freeing our Sakharov prize-winner Leyla Zana, taking a constructive and committed attitude towards Cyprus and the Kurds, and, of course, adopting the essential legal changes to certain laws which date from the military dictatorship and still do not respect human rights.
Mr President, first I would like to thank the rapporteur, Mr Swoboda, for an excellent report, and the same goes to the Committee on Foreign Affairs, Human Rights, and Common Security and Defence Policy for their realistic presentation of the matter. The regulation under discussion concerns pre-accession aid to Turkey. Turkey was accepted as a candidate country at the Helsinki Summit. For this reason, it would be appropriate if we treated it as we do the other candidate countries.
The EU Financial Perspective includes a Heading 7 covering pre-accession aid. Every year around three billion euros are set aside there - rather more than that, in fact. In the EU budget, however, pre-accession aid to Turkey, as with Cyprus and Malta also, has been placed under Heading 4, "External Action" . These countries are therefore actually accorded a different status from the other candidate countries. In addition, the same objective, that is to say, pre-accession aid, is being financed now from two different headings, which is blurring the transparency of the budget.
Heading 7, "Pre-accession Aid", has not been used correctly. Payment appropriations are lagging far behind committed appropriations, and this is thus clearly a case of over-budgeting, which is realised as unspent resources that are returning to the Member States. However, Heading 4, "External Action" has become over-burdened. For two years in succession now - at 200 million euros per year - a flexibility instrument has had to be used to finance it, something which in fact is Parliament' s own disposable fund for unforeseen expenses. Parliament has thus borne a greater responsibility for EU foreign policy than the Council. Budgeting for pre-accession aid for Turkey, Cyprus and Malta in Heading 4 has increased the over-burdening further and jeopardised the ready availability of these funds. For that reason I support the proposals in the report to switch these funds to Heading 7.
Mr President, in my opinion, Turkey has a place in Europe, for both geographical and historical reasons, and no one can stop it from taking its rightful place, along with its culture, history and religion. That is one issue and it is a separate issue from the Swoboda report, which we are dealing with here, the philosophy behind which is that we should put Turkey, from the point of view of funding mechanisms, on the same basis as the other candidate countries. This position is wrong for three reasons.
The first reason is because, in Turkey's case, the Copenhagen criteria have not yet been met. This distinguishes it from the other candidate countries.
The second reason is because we should not discriminate. In the case of Slovakia, in the case of Slovenia, in the case of the Baltic states which failed to apply human rights or had other problems, the integration process, including funding, stopped until they came into line.
The third reason is because, if the European Union continues down this line, it is paving the way for a huge showdown with Turkey; it is writing out cheques which will be referred to drawer and at some point it will be called to account, whereas what we need is a policy of steady progress in which - if need be - the European Union takes the first, the second, the third, even the fourth step, but in which Turkey too takes a step. Just yesterday we were talking with Mr Verheugen about 12-year-old children who are in prison because they belong to the PKK, about Leyla Zana, who received the Sakharov prize and who is in prison. So let Turkey take a step on the Cyprus issue, on the Kurdish question and on human rights before we go down this line.
Mr President, Mr President-in-Office of the Council, Commissioner, I am sure that everyone here in this Chamber wants a modern, progressive Turkey. However, to be perfectly honest, I am beginning to wonder if Turkey wants the same thing. That notwithstanding, the message which we must send out is that, if Turkey joins the European Union, it must adjust to European standards and not the other way round, with the European Union adjusting to Turkish standards. To be honest, I am not sure if this message has got across - I am referring, Mr President, to the period following the approval of the partnership - and I should simply like to draw the House's attention to two facts.
First, to what happened in the Turkish jails which was condemned by the European Parliament. And, secondly, to the hard line stance taken by the Turkish-Cypriot leader Denktash, who is refusing to sit down to inter-community talks and who is being encouraged in this stance by Turkey. Turkey has obligations on both these issues under the partnership agreement and is choosing to ignore them.
In all events, even if you overlook Turkey's disdain, so far at least, for its obligations under the partnership agreement, you will be brought up short by Amendment No 1 proposing that Turkey participate in the ISPA and SAPARD programmes. This amendment is totally unacceptable and I will tell you just two reasons why. The first reason is that the budget for these programmes has already been decided. It was decided and agreed in Berlin - Mr Verheugen was personally involved in this agreement as Germany's Minister of European Affairs and knows all about it - and cannot be increased. Consequently, the only solution would be to cut the share of the other Central and Eastern European candidate countries, such as Poland, Romania, Bulgaria, etc., which would then receive less money. The second reason, and this is very important, is that, when it adopted the ISPA and SAPARD programmes, the European Parliament voted against amendments seeking to fund pre-accession tools, Cyprus and Malta from these programmes, on the grounds that Cyprus and Malta were being funded under the ÌÅDA programme. May I remind the House that Turkey also benefits from the MEDA programme. What I am wondering, therefore, is why we said no to Cyprus and Malta and are now preparing to say yes to Turkey. And I say this notwithstanding my immense appreciation for the report by Mr Swoboda, who has done sterling work here in the European Parliament. But that does not prevent me from disagreeing with this specific amendment for the reasons stated, reasons which are of a technical and a political nature.
Mr President, the proposal for a Council regulation on assistance to Turkey under the pre-accession strategy and the report by Mr Swoboda mark yet another significant step towards achieving a great historical objective. As a matter of fact, Turkey' s economic involvement with the European Union is already high, since more than half of Turkey' s imports come from the Union and more than half of its exports are destined for the European Union. Furthermore, Turkey is a member of NATO, which has a tradition of mutual recognition towards European countries that are members of the alliance. In addition to other aspects, particularly cultural ones, there are therefore bases on which progress can be made towards Turkey' s future membership of the European Union. This proposal for a regulation will now enable us to create the necessary legal basis to establish an Accession Partnership, in order to help Turkey fulfil the Copenhagen criteria. It will do so not only by intensifying the Customs Union, but also by promoting economic and social development, which are essential aspects of an effective partnership. We therefore support the rapporteur' s proposals that complement the spirit of the Commission' s initiative, particularly those that are designed to ensure that Turkey will benefit from the support provided by the Pre-Accession Structural Instrument and from the Special Programme for Agricultural and Rural Development.
Nevertheless, within the development strategy that we are advocating, the path towards economic and social development must go hand in hand with political development, in other words, the exercise of democracy and human rights. It is in this context that we wish to emphasise and support the content of Article 4 of the proposal for a regulation. We also feel that by playing a more effective role in this process, the European Parliament can make a contribution and provide certain guarantees.
Mr President, I have a dream. A dream of democratic European cooperation in which Turkey too participates on an equal footing, for Turkey is a part of Europe and has a lot to contribute to European cooperation. Turkey must make a choice, however: a choice between the future and a past characterised by ethnic oppression, torture, the death penalty and absence of legal security. The hunger strike in Turkish prisons - I myself spoke a short time ago with prisoners, their families and lawyers and a range of politicians when I travelled as part of a delegation to Istanbul - is an expression of a conflict which should belong to the past and which it will not be possible to solve until Turkey no longer opposes cultural, ethnic and political pluralism but instead uses these as a positive force in the development of a Turkish democracy. I should also like to call upon Turkey and the Commission to make special efforts to reconstruct the villages destroyed by Turkish authorities in eastern Turkey. I should also like to ask for efforts to be made to help the population to resume their normal lives in these villages. This might, for example, be via the project developed by, for example, Erik Siesby at the Danish Centre for Kurdish Human Rights, and I know that they have sent details of the project to the Commission.
Mr President, now that the Helsinki European Council has confirmed Turkey's status as a candidate for accession which must fulfil the same criteria as the other candidate countries, it is logical that Turkey should also benefit from a pre-accession strategy and an Accession Partnership. The Swoboda report is one outcome of the Helsinki decision and is therefore important. Let me repeat, the issue is not "whether" there should be an Accession Partnership and pre-accession strategy, but "how".
In one respect, the Swoboda report goes far beyond the Commission's proposal in that it calls for Turkey to be included in the ISPA and SAPARD financial instruments. This would have two consequences. Firstly, the ISPA and SAPARD financial instruments would have to be cut back, and secondly, the Berlin financial agreement would have to be cancelled. Both are highly unlikely scenarios. On the other budgetary aspects, I go along with the Swoboda report. I also think it is important that there should be no discrimination against Turkey. But SAPARD and ISPA are designed for transformation societies which are evolving from a communist planned economy to what is hopefully a social market economy. And of course this does not apply to Turkey.
The purpose of the pre-accession strategy and Accession Partnership must be to achieve convergence between Turkey's political, economic and social conditions and the EU. It is essential that all candidates for accession are treated equally. But this does not require any additional resources, e.g. from PHARE, ISPA or SAPARD; it requires the same procedures as apply to the distribution of PHARE funding. I therefore call once more for Amendment No 1 of the Swoboda report to be rejected.
Mr President, I will continue where my colleague Mr Stenzel left off. We had concerns about Turkey's candidate status, but now it is here, and Turkey therefore also has the right to be included in the financial instruments. I say this without any ifs and buts. I welcome the fact that this regulation has now established clarity, especially as the European Union has actually done very little to fulfil its financial commitments towards Turkey since the conclusion of the Customs Union Treaty five years ago. So this is a fresh start which has our full support. As far as the two programmes are concerned, I wish I could agree with my colleague Mr Stenzel, but I must also point out that it is not enough for us to view the 177 million already envisaged for the pre-accession strategy as a general framework. As Mr Kuckelkorn has said, new money, i.e. additional funding, must be made available to Turkey for economic and social cohesion. This is our common concern, and we therefore support Mr Swoboda's report in general terms - not in every respect, and not all the proposed amendments, but its general trend.
The regulation includes an Article 4 which allows funding to be suspended under certain circumstances. This Article 4 is necessary, and it is now up to Turkey to answer all the questions which we have been asking for years, and make progress with regard to a basic democratic structure, the role of the military in the National Security Council, and human and minority right. To our great regret, I believe that relatively little has been done in these areas in recent months; on the contrary, we have the impression that the progress initially achieved in the second half of 2000 has now been reversed and that the Turkish side - the government itself - has lost the courage to adopt these measures swiftly and resolutely.
Article 4 is not an instrument which can be used indiscriminately; it is only intended for the event that very serious shortcomings become evident in the pre-accession process, and I hope that it will not need to be used in the near future.
But one thing must be clear: Turkey's accession to the European Union can only take place under the conditions set by Europe, not simply on Turkey's terms. So far, neither politics nor the government has addressed this misconception held by the Turkish public. So I would also ask our colleagues on the rostrum to help dispel this misconception at last. Accession will only take place on our terms.
Commission. (DE) Mr President, ladies and gentlemen, I would first of all like to congratulate Mr Swoboda on his report and to thank Parliament for an extremely constructive and responsible debate. I think you have sent a very positive and also a very clear and unambiguous signal to Turkey. I believe that, at the end of this debate, we can say that consensus regarding our policy towards Turkey has become much broader. We agree that the current situation regarding human rights, the protection of minorities and the quality of democracy and the rule of law in Turkey is not what we would wish for. Unfortunately, nothing has changed in that regard. There is no point glossing over this fact or remaining silent about what is actually happening. Because the situation is as it is, because it is so unsatisfactory, we have endlessly debated what political possibilities we have of changing it. This brings me to my second point.
We also agree that it is not only in Turkey' s interest but in the interest of Europe as a whole, and especially in the interest of the European Union, to have Turkey as a stable and reliable partner in the long term. I am sure everyone in this House will agree with me when I say the long-term stability of a state can only be guaranteed if this state is founded on the values we all share, such as democracy, the rule of law, and the protection of minorities. Thirdly, I think we agree that the prospect of membership of the European Union has been the central and most important catalyst for reform; at least this has been the case throughout the entire history of our enlargement process. If you look at the countries of Eastern and Central Europe and the tremendous pace of reform they have embarked upon and the enormous success they have had, this has only come about because they had membership in their sights.
The question we must now answer is: can we achieve the same with Turkey? In Helsinki we said, yes, we should give it a go. We are now at a stage where the strategy adopted in Helsinki has become operational and we can therefore actually implement it. So there is little point in talking today about whether the strategy adopted in Helsinki has changed what is happening on the ground in Turkey or not. It simply has not. I would never say it has changed it, but the instruments of this strategy are just not in place. That is why one cannot say either that it has not had any results. With what is being discussed here today and what you will subsequently adopt, you are paving the way for the entry into force of the central element of this strategy, namely the accession partnership.
The Accession Partnership sets out our expectations of Turkey. It lays down what Turkey must do so that we can achieve the result that Turkey fulfils the political and other accession criteria. Once this document has been formally adopted - indeed it has not yet been adopted as we are waiting upon Parliament to express its opinion - we can expect an immediate answer from Turkey. This document will be the most important document in the history of Euro-Turkish relations over the past few decades.
What I have learned so far leads me to the belief that we are quite possibly on the brink of the most far-reaching political reform in the history of modern Turkey. That is not to say that today we can discover whether everything that Turkey says to us in its reply will be fully in line with our expectations. In this respect, Mr Swoboda is quite right when he says that the ball is now in Turkey' s court. It is really now up to Turkey what steps it takes, what rhythm it adopts and what qualitative efforts it puts into fulfilling the conditions for taking up negotiations on its membership of the European Union. That is why I underline what a number of speakers have already said.
Turkey is an important country. Turkey is of particular strategic importance. But that does not mean that, because of Turkey' s strategic importance, the European Union can change its inner character. That can and must not happen. It is only right and proper that Turkey wants to join the European Union and not the other way round and that, for that very reason, the accession conditions we have drawn up for all are equally and fully valid for Turkey. Turkey will not become a member until it has fulfilled these accession conditions to the letter. Neither I nor anybody else knows whether the strategy we adopted in Helsinki, which is fully supported by Parliament, will have the desired effects. But we have for the first time reached the stage where Turkey must present us with a binding programme and must tell us what it intends to do to change conditions in Turkey. It will give us the opportunity to bring influence to bear on this programme, because it is a jointly agreed programme, because it is jointly financed by us and because we have the opportunity to influence it and monitor it.
That is why I believe that we have made enormous strides. As far as the financial and budgetary aspect is concerned, questions have been raised, which I will be pleased to answer. Firstly, all those who say that it would be logical to channel pre-accession aid for Turkey, Malta and Cyprus through the relevant Heading 7 of the Financial Perspective are quite right, as we are clearly dealing with pre-accession aid. The Commission would like this to happen too. But I must make it clear that this would not alter in any way the amount of money that was available. It would simply mean reducing the relevant Heading 4 and increasing Heading 7, which would not be of much benefit to Malta, Cyprus and Turkey, who naturally want more money. They do not want us to change the Heading, but more money.
But we do not have more money because the programmes in the Financial Perspective which was adopted in Berlin have been established. Nor are there any budgetary reserves. A Member of this House asked this question. No, we do not have any budgetary reserves in the pre-accession instruments. They have all been paid out. Only SAPARD was paid out rather late. That was because of the regulation for this instrument, but the funds that have been planned for 2000 will be fully paid out during the course of 2001. But we do not have any budgetary reserves there. We could only satisfy the desire, which was expressed by Mr Swoboda and is shared by many of you here, to increase pre-accession aid to Turkey, Malta and Cyprus in order to make the ISPA and SAPARD instruments accessible, by making available more budgetary resources, money which the Commission, at any rate, does not have. This must be discussed with the Council. The need may well be there, but I could not, at the moment, accede to the request. I feel bound to say in all honesty that the Commission would not be able to implement such a resolution because it simply does not have the money.
Mrs Stenzel was quite right to point out that naturally there is a difference between the candidate countries of Eastern and Central Europe, and Turkey, Malta and Cyprus. The candidate countries of Eastern and Central Europe not only have to adapt to the acquis, they also have to transform their entire economy. That is, in fact, the political basis for the situation we have today.
May I say finally that, in my estimation, in the year 2000 we set something in motion in Turkey. We, as politicians, know that the start of a political movement cannot be measured initially in real changes, be it in terms of prisons, NGOs, schools or whatever. No, the start of a political movement can only be measured in the way a society talks about the issues, what issues it talks about and what long-term objectives it sets itself.
In this connection we can very clearly discern in Turkey a massive movement in the year 2000. In my opinion, the correct response for the European Union is to support such a political movement and to make the instruments available which we need to bring about tangible concrete results.
I would like to say one last thing. We will not be able to measure the success of our pre-accession strategy towards Turkey by the promises made, i.e. we will not be able to measure it in terms of the editorial content of Turkish newspapers. But we will be able to measure the success of this strategy in what changes in concrete terms for the Turkish people, whose situations under current conditions are deplorable and in need of radical change. It will be measured in real structural changes and in real changes to people' s living conditions. When we see these changes, the time will have come to talk about the next step, but not today. I am pleased to have discovered such a broad consensus regarding this matter in this Parliament. I believe that it will help us a great deal if Turkey realises that the Council, Parliament and the Commission have, on this matter, adopted a firm common stance - at least in terms of the basic issues. Our steadfastness in this matter will help us to reach our goals.
Mr President, Commissioner, ladies and gentlemen, I would like to start by wholly echoing the thanks which Commissioner Verheugen addressed to Mr Swoboda for his excellent report on Turkey' s pre-accession aid which has been discussed in this Chamber. I am convinced that your report, Mr Swoboda, will play a key role in the difficult discussions we are all so involved in, namely how best to bring Turkey closer to the EU.
I asked to speak in order to reply on behalf of the Council to the question which Mr Sacrédeus addressed to the presidency concerning religious freedom and tolerance between religions in Turkey. Let me just say that we in the Council naturally see these issues as being extremely important. Our discussions with Turkey on religious freedom are, of course, based on the fundamental Copenhagen criteria and on what we encounter in the partnership with Turkey concerning fulfilment of the requirements to respect the rights of minorities.
Mr Sacrédeus takes up the important issue of how to stimulate dialogue between different religions in Turkey and generally. We see this as an important element, not only in the partnership with Turkey but generally in Europe-Mediterranean cooperation. As far as the Swedish Presidency is concerned, we have tried to build on some of our own experiences. For example, there is the Euro-Islam project and the conferences against intolerance which were recently held in Stockholm, and of which Mr Sacrédeus is no doubt aware. We have tried to build on experience from these and to introduce a number of similar ideas into the partnership with Turkey in order to highlight the importance of respect for religious freedom.
Mr Sacrédeus also takes up the important issue of the trial of a Turkish priest. The Council is monitoring this matter extremely carefully. We know that the next trial hearing is on 22 February. The Council will be monitoring what happens then very carefully and we will react in a way we believe is appropriate.
The debate is closed.
The vote will take place at 12 noon.
Lisbon
The next item is the joint debate on:
Report A5-0034/2001 by Mr Bullmann, on behalf of the Committee on Economic and Monetary Affairs, on the spring 2001 European Council: the Lisbon process and the path to be followed;
Commission statement - synthesis report on progress since Lisbon and future measures;
Report A5-0020/2001 by Mr Gasòliba i Böhm, on behalf of the Committee on Economic and Monetary Affairs, on the impact of liberalisation and the economic reform process on economic growth in the European Union.
Mr President, ladies and gentlemen, the Lisbon Summit has bequeathed a great heritage. It defined a major task and disseminated a courageous idea: that by the year 2010 Europe will become the most competitive area in the world. The summit placed its bets on the best Europe has to offer. It stated that we are on the road towards full employment. It also made it clear that we want to stake our hopes on the innovative power of the people of the European Union, on their ability to educate and train themselves, to take their destiny into their own hands, and to bring about their own prosperity and that of their families. This is the strongest productive force that Europe can release.
This central idea logically leads to a political approach which says that economic reform, social involvement, social cohesion and job creation go hand in hand. They are interacting facets of one and the same process along this path to success, and they must be of mutual support. They must not be played off against each other.
For many of us this is a challenge to our way of thinking. Many people who have striven their entire lives to achieve a common liberalised market will have to make some mental effort to realise that only social cohesion and employment policies can produce the social productivity which will make the common market a success. Others, who have prided themselves all their lives on the achievements of the Member States, will also have to make some mental effort to realise that the new enlarged common market calls for concerted efforts and new rules to ensure that the process to achieve success can be implemented everywhere.
The Stockholm Summit comes precisely at this decisive moment. It will decide whether the ambitious goals of Lisbon can be implemented, or whether the citizens of Europe think that we are dealing with nicely worded but empty statements which would have no real impact on political reality. Those who want success in Stockholm must measure and compare how far we have come along the road to success. Above all, they must have the courage to set new ambitious targets so that we can move further along the road to success.
We are told that concrete objectives are difficult to set. Of course they are. But just take a complex issue like inflation rates, which is dependent on many decentralised actors making clever decisions. On the way to economic and monetary union we clearly managed to introduce a very successful process which has led to success which we would not have believed possible up until a few years ago. Take a complex issue like interest rate trends or the dismantling of excessive national debt. We have achieved all this with a common effort, and these are all complex matters which call for more than one participant. If we can achieve all this, then we will surely manage to give every schoolchild in the European Union access to the Internet. We will be able to set up conditions in which all schoolchildren will not only have access to the Internet but will make decisive progress in the rest of their school curriculum to ensure that, when they enter the European labour market, they will have the opportunities they need.
If we can achieve all this, then we will surely be able to offer every entrepreneur in the European Union a clear, easily comprehensible and simple regulatory framework, which operates in exactly the same way in Spain, Greece, Italy and Germany alike. If we can achieve all this, then we will surely be able to call upon the strongest productive power in Europe. We will be able to offer the still more than 14 million unemployed in the European Union real opportunities of taking part in this process of bringing about success.
We still have an employment rate of over 8% and I would like to draw your attention to a situation which was given short shrift in the debate in the Commission: the fact that we have a youth unemployment rate which is twice as high. This is a major problem, especially since we are saying here today that we want to make the demographic change manageable, and we want to rely on the intelligence in people' s heads and invest in heads. Much more could be done in practical terms to combat youth unemployment and to invest in the future of Europe. But for that very reason it is also proper for the Commission, in a preparatory paper in the run-up to Stockholm, to propose that in Stockholm we should look at very specific goals to increase the employment rate to 67% by 2005 and to strengthen the participation of women in the labour force to 57%.
These are the right goals to set and we, as the European Parliament, as the representatives of the people of Europe, want to see these goals documented in the final report of the Stockholm Summit. We think it is important that the people of Europe read about targets which they can readily understand, with which they can identify and in which they can see that their prospects of success in Europe lie. This will also help us to decide whether there is acceptance of the necessary enlargement of the European Union, which we all want. But we must also send out a clear signal that all who are currently disadvantaged and who want to contribute their resources will have the opportunity to do so. Whoever wants to must move forward courageously and overcome the rivalries between the European institutions. The people of Europe do not understand the petty jealousies over the allocation of competences. It must be made clear that the European Council is assuming its leadership role and that Parliament is taking up its proper place, the place to which it is entitled as the directly elected representative of the people of Europe.
Mr President, Mr Bullmann, Mr Cocilovo, Mr Gasòliba i Böhm, first of all I should like to thank you for the chance Parliament is giving me to debate with you the Lisbon strategy, the system we have established to monitor what was decided there and how it is being put into practice.
Last year in Lisbon, the European Union, as Mr Bullmann has pointed out, set itself a goal which meant achieving over the next decade the most competitive and dynamic knowledge-based economy in the world, allowing us to achieve sustainable economic growth with the creation of more jobs and greater social cohesion.
Mr Bullmann has stressed this global vision, a vision that I share absolutely, to which, of course, the Commission' s synthesis report responds. In this synthesis report the Commission not only tries to define the progress made so far since Lisbon but also what our next goals are. And Mr Bullmann has stressed this point too.
In Lisbon people said we should set some structural indicators that would enable us to draw a better comparison between the situations in the various countries. In Nice we defined 35 structural indicators, which are the ones the synthesis report is based upon. There is no doubt at all that they are useful tools for seeing the progress that has been made, the concrete objectives defined and the timetables for achieving them. They are also a reference for the progress we can make in the next few years.
It is true that in the way we designed them these indicators are not solely for use in the synthesis report; they will also be used in other Commission reports, such as the report on the implementation or fulfilment of the obligations resulting from setting the Broad Economic Policy Guidelines in motion.
The report - I am not going to repeat it - highlights what we consider to be the positive progress achieved during this period. There are clearly some elements, such as the progress made on certain liberalisations, that are without any doubt clearly positive. In other cases things are moving too slowly.
While success may focus, for instance, on the improved reorientation of the economic policy guidelines, taking the Lisbon objectives on board, or on subjects such as the approval of the taxation package, the European company statute or the adoption of the social Agenda in Nice, it is also true that there are areas where we are lagging behind, such as the Community patent, the Galileo programme, or others as significant as the lifelong learning strategy or the tax benefit systems, which are certainly fundamental for growth and employment.
In any case, the synthesis report highlights the good performance of the economy, the growth achieved last year and that expected next year, and the creation of 2.5 million jobs, which is, without any doubt, a fundamental point.
In any case, the synthesis report aims to stress that the Lisbon objective is a global objective, as Mr Bullmann has pointed out. We must not just think exclusively about growth and forget about the other aspects of Lisbon. There is no doubt that macro-economic growth and stability are fundamental elements, but employment and social cohesion are too.
We have included in the synthesis report, as Mr Bullmann has mentioned, a series of specific proposals, ten priorities that the Commission would like to see approved at the Stockholm European Council, so that they will enable us to make progress in strengthening our commitments to structural and social change, which is fundamental for the sustainable economic growth that will enable us to reduce unemployment and improve cohesion.
As the Commissioner responsible for Economic and Financial Affairs I should like to say a little more about three points that I think are relevant: first of all, the maintenance and strengthening of a stable macro-economic framework. In addition to the objective already mentioned of achieving a knowledge-based society with better jobs, I believe it is important to achieve a stable environment allowing us to achieve the objectives of price stability and healthy public finances in the medium term.
In the current favourable economic climate, despite the slowing of American growth, I believe we have to continue the processes of fiscal consolidation and improving the quality and sustainability of public finances, taking into account aspects as important as the ageing of the population, for instance. When I say quality, I mean especially a fiscal policy aimed more towards creating jobs, supporting research and innovation, and increasing investment in human resources. When I say sustainability of public finances I mean the ability to meet future obligations.
The second of my concerns is that we have to strengthen the potential growth of the Union. It is a fact that good progress has been made on the reforms needed so that we can maintain a model of permanent growth. Yet in this period of economic boom we have a unique opportunity to improve the internal market for services and achieve greater openings in sectors such as energy, transport and others that benefit the consumer. We are aware, of course, that any liberalisation process has to be accompanied at the same time by a regulation control plan, which in the end will allow us to achieve positive effects without a negative impact on society.
My last comment refers to job creation and a rise in the activity rate: we must remember that two thirds of the difference between the gross domestic product levels of the United States and the European Union is due precisely to the different use of the work factor. It is therefore absolutely fundamental to set in motion all the necessary fiscal and social reforms, including early retirement, pension plans or labour regulations, which will enable us to improve this situation. Also fundamental are elements like education and training, business incentives and also public investment, essential for job quality. All this should enable us Europeans to make progress along the line defined in Lisbon, which we all want to be consolidated in Stockholm.
The reports we are dealing with here, the Bullmann report and the Gasòliba i Böhm report, include a large number of suggestions that are very close to the content of the synthesis report. My idea is to take into consideration all these references and indications, some of which refer to specific indicators, and analyse them to see to what extent some of the elements put forward can be incorporated in our future reports.
Parliament is right when it points out that for the Lisbon strategy to be successful it is absolutely essential to have the commitment of all the players involved in the process. From this viewpoint the two reports presented to the House today are without any doubt basic elements and a clear expression of Parliament' s commitment to cooperate in the Lisbon process, which - as I said earlier - we hope will continue and improve with the decisions made in Stockholm.
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, last year' s Lisbon European Council established a process for the European Union to reach the same level of competitiveness as the United States, or at least for us to achieve this level by 2010. I believe that both Mr Bullmann' s report and my own make a positive and constructive contribution to our thinking on how to achieve this goal and our ability to take stock and analyse the situation after the past year, before the Stockholm European Council.
The strategic goal of the European Union economy is to turn itself into the most dynamic knowledge-based economy in the world capable of sustainable growth with more and better jobs and greater social cohesion. All these objectives are highly demanding. The European Union will not give up its level of social cohesion as an economy based on well-being, which is one of the great features of European society, achieved and consolidated during the second half of the last century. At the same time it is a clearly dynamic economy, as it has been demonstrating over these last years.
But nobody can fail to see that having such strong social commitments, ensuring sustainable growth and also being the most competitive economy in the world are three highly demanding objectives, and to meet them we must therefore keep well on top of any possible obstacles to achieving this.
In my view, something that may jeopardise the joint achievement of these three objectives is if the basic factors that ensure the competitiveness of the European economy are not implemented rigorously enough. I believe there are basically three of these factors.
First of all, there are some markets that are still not open enough to competition, and given that they are basic to our production structure they have a negative effect on cost structures, including unit prices for goods and services. Mr Solbes has mentioned them: energy, transport and telecommunications. They are obviously fundamental factors, and if we compare them with the other leading world economy, the United States, we still have a gap to make up, clearly preventing us from approaching this desired level of competitiveness which we have set for 2010.
In second place is a subject that concerns me greatly and is very well expressed both in the Bullmann report and my own: employment. It is obvious that we cannot give up the idea of raising employment levels, which is one of the major goals set by the Swedish Presidency. But it is also obvious that to achieve this level of employment - and as both reports point out, with a more highly qualified labour force - we have to find a greater willingness to adapt, both socially - there are countries within the European Union that have very interesting formulas in this respect - and, as the 1995 Delors report said, in the sphere of labour market flexibility. This is an essential factor in achieving two objectives, that is, a higher employment rate and greater competitiveness throughout the productive structure, where of course the labour dimension is fundamental.
Lastly, education. I shall not labour this point, since the Bullmann report has mentioned it, as has Commissioner Solbes. This third essential element is that of quality education at all levels, from occupational training to specialist studies in higher education. This must lay the foundations - I am finishing here, Mr President - for us to get what we really need, something that Europe has not yet achieved in comparison with the United States. Although we have a very high level of scientific training and scientific innovation, we still have not closed the gap on the United States, nor have we overcome the existing difference to achieve a kind of technological development that can be turned into competitive goods and services. This is the third fundamental recommendation in this analysis and stock-taking of the Lisbon European Council.
Mr President, Commissioner, ladies and gentlemen, it is with great interest that I take part in the debate on Mr Bullmann' s report on the preparations ahead of the Stockholm European Council and on the report from Mr Gasòliba i Böhm on the significance of deregulation and economic reforms on economic growth in the European Union.
I have listened with particular interest to Mr Bullmann' s report on Parliament' s contribution to the Stockholm Summit and would particularly like to welcome the holistic approach of the report, namely that all parts of the agenda floated in Lisbon must be implemented if Europe is to achieve the ambitious target which we drew up, i.e. for Europe within ten years to be the world' s most competitive and dynamic knowledge-based economy, with the opportunity of sustainable economic growth with more and better jobs and increased social cohesion. Full employment must constitute a fundamental aim for EU economic and social policy. The strategy adopted in Lisbon is an important milestone in the development of the EU.
With regard to the employment targets in the Lisbon strategy, the Council agrees with the Bullmann report' s proposal for intermediate targets. We hope that the Council will be able to decide on this in Stockholm.
Today' s Europe is better equipped than it has been for a long time to extend the opportunity to work to everyone who wants to, and is able to, work. The outlook for the European economy is still good. Public finances are strong. Prices are stable. Reforms of the product and capital markets are well underway across Europe. However, there is no room for complacency, as 14 million people in Europe are still out of work. Unemployment is a massive waste of economic resources and - what is worse - of people' s skills and ambitions. Having a job means the chance of providing for oneself and, in the long term, is the best way to achieve a society in which everyone can feel they are taking part.
The Stockholm European Council on 23-24 March will be the first in a series of spring summits aimed at encouraging development towards the strategic aims established in Lisbon. In Stockholm we should openly and critically assess the progress made in the last year. We intend to move the work forward both through Community legislation and what is known as the new open method of coordination.
The Swedish Presidency will work on not letting the Lisbon strategy be derailed by adding too many new issues. Nor do we need any new processes. Instead, the Stockholm European Council should highlight certain prioritised areas. Full employment and increased competitiveness will be achieved through economic reform and open and functioning markets, combined with a healthy macro-economic policy which stimulates growth and employment.
I was interested in what the report from Mr Gasòliba i Böhm had to say on economic reform and growth and agree that the role a policy on economic reform has to play in growth and employment must not be underestimated. However, I would like to stress that economic reform must take place in conjunction with investment in training, a modernised social security system and improved welfare. This also requires a commercial climate which facilitates investment and the establishment of new growth companies.
I want us in Stockholm to highlight the directions for further progress in these areas. Let me name a few.
In Stockholm we expect to be able to establish the timetable for liberalisation of the electricity and gas markets. We aim to push on with reform of the financial markets, with regard to which the important Lamfalussy report will provide the foundation for discussions in Stockholm. Furthermore, we need to continue work on opening up the transport markets.
However, opening up the product and capital markets is not an end in itself. Instead, there are two reasons for this action: it is a tool for growth and increased employment. It is also a tool for increased consumer benefit - lower prices and a greater range and better quality of goods and services. In this context, we are also aware that external trade policy has a role to play, and we hope to be able to shed light on this issue too in Stockholm.
The Stockholm Summit should also emphasise the significance of new technology by developing the action plan for e-Europe and removing obstacles to the growth of biotechnology and its significance for innovation and growth. However, we must also take into account the moral and ethical dimension of biotechnology.
Expected demographic development in Europe poses a growing challenge. Low birth rates and an increasing proportion of older people threatens to considerably increase the maintenance burden for people of working age from around 2010 onwards. Demographic development must be tackled on a broad political front right now. This will require an extensive review of pension systems and systems for health care and care of the elderly. It will also require measures to increase participation in the labour market. The significance of improved conditions for families with children, increased equality and lifelong learning should be highlighted more clearly as means of meeting the demographic challenges. As more people take up employment, the focus on working conditions increases. The aim in Stockholm is to be able to agree on a definition of the concept of quality at work and its significance for growth and employment.
I would also like to stress the vital importance which the successful development of economic and monetary union has for stability and welfare in Europe. The Swedish Presidency will be actively working to ensure that the introduction of notes and coins in euros in the currency union at the start of 2002 is an unqualified success. This is in the interests of us all.
Mr President, I do not know how convincing I can be in just four minutes. However, I shall at least try to make my position clear on some aspects of this report which have concerned Parliament in reaction to the Commission' s initiative and the commitments announced by the Council.
Other Members have effectively summed up the most significant results of the Lisbon Summit already. The goal of full employment is once again proposed as the object of common attention and common commitment. We all know it will not be achieved tomorrow, but we declare it achievable under certain conditions. We have found a new determination to build the most open and competitive economic area in Europe based on the information and knowledge society, and updating the package of operational instruments which accompany that effort. But above all, we have asserted that these results can be achieved without adding a fourth process to the existing ones, through a solid combination of policies. There needs to be a complementary approach in economic policy, employment policy and social policy, and of course the policies being associated and combined to achieve the objectives must be compatible in terms of internal consistency.
Finally, the special spring European Council provides a clear opportunity for everyone to take stock of progress made and of the effective implementation of the processes and decisions which have been taken, noting any successes and any delays, through the open method of coordination. I would like to talk about that for a moment, because open coordination is certainly different from superimposing Community policies and guidelines on the policies of the national states and societies that operate within that framework, but it is also something more than empty coordination. Open coordination cannot be a magic formula, nor can it be an empty declaration, and it should mobilise public opinion in support of a European project that guarantees transparency and effective opportunities for verification.
It is not acceptable for the stability pact and convergence parameters to be backed by instruments and offices for checking, measuring and, where necessary, censure. They are backed by weapons and police forces, whereas economic policy choices consistent with the aims I referred to earlier, supporting competition and growth, active policies on employment, investment in human capital, investment in lifelong learning, equal opportunities and regaining regional structural advantages, are very often largely dependent on commitments that are so solemnly affirmed and proclaimed but so little verified or verifiable. That would disarm our advocacy, however prophetic, of the virtues of the European economic and social model.
Instead, comparable data should be made available, together with a rigorous social glossary which would make it impossible to go on using the same words with different meanings, as has sometimes happened, but, most of all - which is worse - to go on using the same words and doing different things. Hence the importance of the proposal on indicators to stop us constantly changing policies to maintain the scientific phenomenon of perpetual motion, that strange experiment which keeps a process moving while at the same time preventing it from reaching any goal.
Mr President, I should like to congratulate Mr Bullmann on having produced a report which manages to keep consistently to the main point and address all the consequences of the very important resolutions passed in Lisbon. The rapporteur proposes a dynamic combination of measures based on a complementary perception of economic reform, employment and social policy, illustrating the added benefits for each of these sectors. We can only hope that future follow-ups to Lisbon will apply the same policy and demonstrate the same soundness of judgment and consistency.
I should like to comment, in particular, on the importance of the knowledge economy and of investments in human resources as a basic element of European policy. Lifelong learning is a prime means for the European economy of developing the human capital which a knowledge society needs at its disposal. We need more educated, suitably trained workers in all leading-edge sectors. Lifelong learning is not a new philosophy; it is a serious political proposal to allow human resources to adapt and evolve in the face of new developments.
We also need to ensure that suitable information networks are created, to which all citizens have access, without exclusion and without a cost barrier. All current obstacles to lifelong learning should be dealt with and removed. This is a social cost which we need to bear in the belief that it will yield a maximum return, for the benefit of the European social and political model.
Another important point which I should like to highlight is the free movement of students, teachers, instructors and researchers, in order to strengthen the role of education in the nascent knowledge-based European society. However, measures must also be taken to avoid the obvious danger of information poverty. Care must be taken to ensure that labour market flexibility does not lead to new forms of insecurity and marginalisation for workers.
In today's era of globalisation and huge technological changes in everyday life, citizens need to be given more opportunity to adapt and evolve and additional cultural choices. We need to strengthen culture in general in Europe and the cultural environment which is directly linked to the economic and social situation.
Mr President, ladies and gentlemen, we are living in an age of globalisation and digitalisation, and we talk about a knowledge-based society. The whole of our society, our economic life, is on the threshold of major structural changes. What we have become used to is disappearing; things are changing. A policy to establish a regulatory framework is now more pressing than ever. The European Union has set itself the ambitious target of becoming the most dynamic economic region in the world by 2010.
To this end, a number of conditions need to be met and we need to do our homework. The policy on training has already been addressed on a number of occasions. The resource Europe has is knowledge. This is where we must invest in our young people, in particular. We talk about new technologies such as the Internet. But we also need to talk about equipping people with new ways of thinking. My generation and the generation before that did not concern itself very much with the idea of being independent or becoming an entrepreneur. I think in future we should make young people in school more aware of this idea so that it becomes quite natural for them to embark upon an independent life.
But we also need to talk about flexibility in our labour markets. I fully concur with Mr Bullmann, when he talks of targets, but we are constantly experiencing just how little targets match up with concrete actions. We are all in agreement on the objective of making labour more flexible. But if we take a look at Germany and the new Industrial Constitution Act, then we realise that targets and actions do not always tally, which makes it all the more difficult simply to orient policies towards targets.
We also need to make more effort in the area of high technology. The Internet has been mentioned. Access to the Internet in Europe is still too expensive. Its use in comparison with other countries is still too limited. Our approach to new technologies, such as biotechnology, needs to be more aggressive and more optimistic. But we should not restrict our investments to new technologies. We should also consider how to bridge the gap between the new economy and the old economy. I am fundamentally opposed to this demarcation. In Bavaria there is a carpenter who already achieves 70% of his sales via the Internet. If I may ask the experts here, does he belong to the old economy or to the new economy? I think he simply belongs to the economy. We need to bring them together and make them viable.
But - and I would like to warmly congratulate Mr Gasòliba i Böhm on his report on deregulation - we need to become competitive. We need to make our structures competitive. We have had very positive experiences when it comes to air transport, telecommunications and energy, and other markets such as transport, gas, the postal services and finances are also being considered.
Ultimately though, our goal must be to have competition only where it benefits the consumer. I would like to offer a word of warning that not every sector should be deregulated straight away just for the sake of positive competitiveness. An example is water. Water is a limited resource. We certainly cannot abandon the water market in Europe, with its high quality standard, to the vagaries of competition overnight in a sector specific or even case specific way.
In this connection I support the issue of limiting competition - of limiting general European competition law to local and regional public services. Social structures and evolved structures are a form of capital for Europe: good training, good health, social tranquillity. We should not maintain structures just for the sake of maintaining them, we must develop them further; they can incorporate competitive elements. We can make them more effective and structure them positively. But we must not abandon political responsibility. It is a difficult balancing act. We will raise this issue again later in the year in the liberalisation debates in this House. But I think it must be possible to combine competition, subsidiarity and political answerability on the ground. I believe this is the route Europe must take to become more competitive and yet maintain cohesion.
Mr President, it is sometimes said in the debate in my home country that the EU cannot be changed, but I think that the political agenda we are now discussing shows that change can be made.
In 1995, when I was new to this Parliament, we almost exclusively discussed stabilisation policy. This area remains, but stabilisation policy has been supplemented by issues regarding growth, employment and social welfare. A changed reality has made this possible, but it is also a matter of political priorities. This has come about via Amsterdam and Lisbon and is now continuing in Stockholm.
It is sometimes said that the issues which we are now addressing - issues of employment and social welfare - are exclusively national. Yes, to a large extent they are local, regional and national issues. However, by setting out targets for meeting common challenges in the future, we create added value through a European policy. We do this partly through straightforward legislation in areas such as the work environment and labour law and partly through the open coordination method, which means establishing common targets for various matters. The process of monetary union and targets for inflation, interest rate development and budget deficits have proven the success of the approach. Now we are doing the same thing for employment levels, exclusion and demographic issues.
The Lisbon process comprises three parts: economic policy, employment policy and social policy/social cohesion. It is important that there be a balance between these three areas, which are all vital to the process.
I would like to thank rapporteur Bullmann for highlighting, in his report, this balance and the importance of maintaining it. I would like to emphasise two points in particular: education policy in a knowledge-based society, which is incredibly important, and, as I have said, the significance of tackling the challenges with regard to demographic development right now.
In Stockholm we need to focus, as we cannot manage everything at once. So let us focus on certain important issues so as to set the process in motion. Indicators are not an end in themselves, but simply a means of achieving established targets.
I would also like to emphasise the role of Parliament. We have a role in legislation, but we have no clear role in the issue of the open coordination method. As this becomes increasingly important, we must have an Institutional Agreement in which the role of Parliament is strengthened.
However, one ingredient is missing - we mention it in our report and hope that the Gothenburg Summit will address the same aspect - and that is also to link the ecological aspects to this process and to these issues.
Mr President, the Lisbon European Council gave a clear message to the people of Europe: Europe is to become the most competitive economy in the world. This is the right ambition to have and must now be followed up effectively in Stockholm. However, it must not be the same as so many other EU documents - words without concrete results. We now need firm proposals. The 14 million unemployed have had enough of grand resolutions. I must admit that we Liberals are taking a rather guarded approach until we see the results of the Stockholm European Council. I would like to stress that Mr Bullmann has done a good job, but the report has become too wide in its scope and the large number of proposals has meant a loss of focus. We would have preferred a more concentrated approach and a clear list of priorities. We fully support the Commission' s criticism of the slow speed of reform in Europe. In this context the Council deserves the most criticism, but Parliament is also at fault.
Allow me to highlight a few important measures aimed at getting Europe moving: there needs to be further liberalisation of the energy markets, and the post and telecommunications sector - an area in which Mr Danielsson can act on his strengths. Other issues include reduced taxes, particularly on work, better conditions for small and medium-sized businesses and a more flexible labour market. In addition, we need to create a common financial market - an area in which very little has happened so far - and a connected e-Europe. Biotechnology must also be stimulated.
A more liberal Europe means a Europe with greater cohesion and greater social security, which means that people' s willingness to take risks and dare to try new things increases. Europe needs a policy in which jobs are created and citizens can choose their own future. It is a good idea to set out targets and constantly monitor progress and have relevant statistical indicators, but this never replaces concrete proposals. As a Swede, I hope that the Stockholm European Council will be a watershed, where decisions will be taken which pave the way for a competitive and liberal Europe.
Finally, I would like to say to Mr Danielsson that a dynamic Europe also requires a common currency. Do not forget that. More and more people are wondering when Sweden will fulfil its commitments.
Mr President, Commissioner, Mr President-in-Office of the Council, my speech will concentrate on the Commission report on the Lisbon European Council. I believe that it is an interesting report and the comments that I shall make are intended to suggest a few improvements to the Commission. It is what is called constructive criticism.
My first point concerns the content of the report. I am extremely surprised that no reference is made to the marked disparities between countries and regions of the European Community with regard to the information society. It is a fact that the European Union is made up of geographical subdivisions which differ greatly from one another. The situation of the Scandinavian countries is quite different from that of the countries of southern Europe, and account should be taken of this in order to refine this analysis.
My second point is that the Commission quite rightly talks of an integrated response. I would like to make some suggestions regarding three broad areas to make this integration operate more smoothly.
First of all, with regard to sustainable development, it is vital that the Commission recognise that the Lisbon process lacks an environmental dimension. We must ensure that the Gothenburg report rearranges the order of Lisbon' s priorities. To give a practical example of this, in terms of energy and transport, it is not sufficient to say that liberalisation will enable us to lower prices, and, consequently, consumers and businesses will have greater access. We also need indicators showing the increase in public transport or the growth of truck-on-train technology. The issue of indicators will emerge and that is why we tabled a number of amendments to the Bullmann report.
Similarly, it is not enough for the Commission to say that it has made a statement on services of general interest. Parliament is currently considering this issue. Initiatives must be taken to limit the extent to which competition is introduced into various sectors.
Secondly, there is the role of education and training. You start off by making a fundamental observation about the general lack of training. The Commission should look into two issues more closely. On the one hand, the issue of balancing work, training and leisure time. Why not have a framework directive, or at least a Commission recommendation, to enable workers and citizens in general to benefit from the different patterns of training, work and leisure? On the other hand, there is the issue of public and private funding of this training, the problem of the responsibility of businesses, including for the training of their workers, which raises the question whether public money is well spent.
Thirdly, I believe that it would be a good idea if the Commission statement followed the example of the report on economic and social cohesion, in which Mr Barnier discussed European Union enlargement. Clearly, many of the priorities set out in the Commission statement should be reworded, in view of the European Union' s enlargement, for example, with regard to the labour market - where issues such as health and safety will become fundamental - social exclusion and social protection. This cannot be related to the issue of an ageing population, but simply to the creation of a whole new branch of social security, as the latest report from the International Bank for Reconstruction and Development has just reminded us once again.
These are a few suggestions, Commissioner. I hope that they will be taken into consideration in the Commission' s next reports, particularly with regard to integration, sustainable development and the knowledge-based society.
Mr President, ladies and gentlemen, what is the path to be followed after Lisbon? I would like to give my response in terms of the content, our responsibilities and the method.
First of all, I believe that we cannot regard the European Union' s strategy on sustainable development, full employment and greater social cohesion as set in stone. The Lisbon process has many virtues and its objectives are extremely ambitious and well founded. It has a comprehensive and open method of coordination and reflects a clear understanding of the challenges of the information revolution. However, it still contains many areas of bias. The current framework to monetary, budgetary and financial policies encourages fiscal and social competition; the ability to carry out public policies is still compromised on a national level and is totally obstructed on a European level. I would say that this is negative integration, in the sense that Tinbergen intended, and it is not wholly positive integration.
These areas of bias are obvious in the current problem regarding indicators. There are comparable indicators at a national level, which are useful, but there are no European-level indicators to enable us to rank Europe' s position in the global economy and to apply common policies. Moreover, we do not study the impact that the choices made by one or more countries have on other countries. Why is Ireland being criticised? Is it for its policy of public spending in favour of growth or actually for its anti-Community social dumping policy?
I understand why Mr Bullmann says that growth is actually taking place but that we must not rest on our laurels. In this respect, it is disturbing that the Council and Commission do not evaluate the social and economic impact of the large, integrated financial market or that of the launch of the euro. That is why we should consider Lisbon to be more of a beginning than an achievement; we must work on ironing out these contradictions and, sooner or later, we will have to change this strategy in order to make progress. Mr Goebbels and Mr Bullmann have, moreover, tabled a good amendment to enable us to do this.
Secondly, the European Parliament should be able to make straightforward choices. In my opinion, the two reports, for which the committees voted unanimously, contradict one another. I support the Bullmann report, which recommends public investment and social legislation. However, I cannot support the report by Mr Gasòliba i Böhm which concentrates on deregulation and flexibility alone. I would like to stress, moreover, that if the internal market does not reach its goal in terms of essential services such as energy and transport, it is not due to deregulation, but because of a lack of infrastructure and common public regulations. I would also like to say that I disagree with the endless reduction in social security contributions, which is still being called for, which absolves businesses of any responsibility and creates poor workers.
Thirdly, and finally, we should indeed help every European social and civil operator to make a choice in terms of economic and social policy. Yet, people are not familiar with these methods of coordination. They have absolutely no idea what they entail. We should, therefore, give thought to our responsibilities. On this subject, may I remind you that, in December 1996, following a report that I had presented, Parliament voted in favour of a resolution which confirmed its intention to hold an annual conference of the European Parliament on fundamental choices in economic and social policy, following an interactive debate between the various national authorities and a public consultation with the key players in civil society. I believe that we could take up this proposal again, in order to attract the attention of the citizens.
Mr President, it is difficult to disagree overall with what Mr Bullmann and Mr Gasòliba i Böhm propose. Apart from anything else, their proposals would at least mean greater transparency. What is hard to understand is not their work, but why, supporting the outcome of the Lisbon Council, the Union is sometimes out of line with the principles it stands for.
As we know, the 15 Member States do not have a common economic policy so much as a group of Community guidelines, laws and prohibitions. Faced with the challenge of globalisation, there must be more effort to give the Union common arrangements and policies based on a common history and culture, and every country must adopt a competitive flexibility. But it is not unusual for both to be harnessed only for purposes of economic growth and not for social progress.
In some cases, public administration needs to be reformed, but in others there is also a need, for the purposes of wealth production, for the individual Member States to reform developing sectors and realise their potential in terms of basic criteria through their infrastructure policy, and move towards a policy of wealth redistribution. Yet faced with the growth of insecurity and poverty, there does not seem to be anything else to do at national and Community level except represent it statistically as accurately as possible. However, while virtue in public accounting is fundamental, compared with growing poverty and insecurity, it cannot find meaning only in the reduction of social costs without any non-statistical consideration of demographic growth and of the sometimes strident justifications for the continual requests to reduce labour costs without a concrete participatory system.
Liberalisation enters into these considerations too, because, while we support it in terms of theoretical benefit to the final consumer, in practice it is not reflected in quality, safety or universal enjoyment. So roll on greater coordination of Community policies and better indicators to demonstrate their effectiveness. But it remains desirable that the Union should not only determine its future arrangements rapidly but should also make the principles it repeatedly proclaims increasingly applicable, binding and consistent.
Mr President, Commissioner, Minister, I have to say that my assessment of the Lisbon resolutions and, above all, of the goal, so often evoked in this House, of making the economy of the European Union the most competitive and dynamic knowledge-based economy in the world, can be summed up like this: it is an empty, rhetorical formula with little or nothing to do with what is or is not really happening in the economies of the European countries. Yesterday, Alan Greenspan told us that the United States economy will only grow by 2.5% in 2001 and unemployment will rise by 0.5%, from 4% to 4.5%. Those are the statistics of a dynamic and competitive economy. For us, those statistics would represent a boom in economic growth, while the United States economy is considered to be in recession.
I appreciate the work done by Mr Bullmann and Mr Gasòliba i Böhm - in particular I fully support the Gasòliba report - but I think that it may amount to too little because Parliament is given too little to discuss and propose.
For example, the Bullmann report talks about modernising the pension systems, a subject also mentioned by Commissioner Solbes. Well, if we are going to talk about practical things to be done and not just high-flown goals, Parliament should make its voice heard in a much stronger, more decisive, more rigorous way, and call urgently for a reform which leads to financially sustainable social security systems which are less unfair in terms of balance between the generations.
In Europe, we are irresponsibly consuming the national insurance contributions of young people. What are they going to get, 20 or 40 years from now, in return for the high contributions they have to pay today? Reforms are needed, either of the parameters by raising the minimum pensionable age, or of the system by - as I believe would be appropriate - changing to a capitalisation system for compulsory national insurance, and not - that would be the last straw - just for supplementary national insurance.
In the dynamic economy dominating the world today - the United States' economy - there is concern about social security deficits which will begin to show up in 2025 and will have used up the accumulated capital reserves only in 2037. In Europe and in many European countries - I am particularly thinking of my own country, Italy - we are irresponsibly heading for disaster in the social security accounts. In Europe, we have no way of defeating the corporate resistance of those - I am thinking primarily of the trade unions - championing pensioners and people retiring on the backs of young workers - the lucky ones - and young jobless, supported by the very high national insurance contributions which depress employment.
I am very much in favour Tony Blair' s proposal for a Europe where people can work after the age of 65, because I come from a country where people retire at 55 and even younger, and their pensions are paid for by the contributions of younger workers.
In conclusion, Mr President, let us talk less about goals we all agree on - who would not want Europe to be a dynamic economy? - and a bit more about the choices, some of them painful and difficult, which need to be made as soon as possible.
Mr President, following the launch of economic and monetary union two years ago, there would indeed appear to be great resistance to the coordination of economic policy. It seems an almost impossible feat to get 12 different economies with divergent economic situations to sing from the same hymn sheet. The fact is that the Member States accepted monetary union reluctantly, but are not about to sacrifice even more policy freedom in order to achieve the real convergence required.
The socio-economic performance indicators proposed by the Commission represent an attempt to bring about a form of socio-economic coordination nonetheless, without having to go through a legislative procedure bristling with pitfalls. It is far from ideal, but better some of a pudding than none of a pie, you might say.
Given this political reality, it is very foolish to nip this convergence process in the bud by proposing a confusing mass of indicators. The business community is already complaining of fact-finding overload. The national statistical offices simply do not have the resources or manpower for the job. And to saddle Eurostat with it would be putting the cart before the horse. The 27 indicators proposed by the Commission is on the excessive side as it is. We should start with around ten and then increase the number carefully, and where there is a pressing need to do so.
It is a shame that the Bullmann report is sending the convergence process into the wilderness in its tender youth. I hope that the Commissioner will shortly explain in clear and specific terms to what extent, and in what kind of timeframe, the far-reaching proposals from the motion for a resolution can be put into practice.
In any case, statistics do not tell the whole story. They provide a snapshot of reality. After all, we do not say that the United States has the greatest sporting prowess because they won the most medals at the Olympic Games. You only have to divide the number of medals per head of population for the US to drop like a stone down the international league table, and for most European countries to emerge with better sporting achievements than the United States. And of course Belgium has long been renowned for its skating prowess. In short, indicators are a means of steering policy but not an end in themselves.
I would just like to say that, broadly speaking, my group is able to support Mr Gasòliba' s report, although, unfortunately, it devotes far too little attention to the drawbacks attending liberalisation.
. (DE) Mr President, ladies and gentlemen, we have all set ourselves the ambitious target of turning Europe into the most modern and most attractive economic region in the world for enterprises and workers. As is so often the case, there is conflict not about the target, but about how to achieve this target. Some people believe that this target will be achieved through completely free entrepreneurial activity: others through controlling and regulating turbo capitalism. Of course, the truth lies in coming up with an intelligent combination of the two approaches. To make our economic area the most attractive in the world, our economy needs to be highly efficient. At the same time it needs to be human driven and take the form of a social market economy.
Mr Bullmann has given us a lot of definitions of important structural indicators, which are intended to give us pointers for the correct approach to take. This in fact gives rise to the problem of increased burdens on medium-sized enterprises. That is why we support the proposal made by the Group of the Europe Liberal, Democratic and Reform Party that new statistics must not mean that medium-sized enterprises will have to shoulder a greater burden; existing material must be resorted to. Too much knowledge leads to all too frequent interventions, and this could blacken the prospects for the economy.
The problem for the future consists in doing the right thing with the data and new facts at our disposal. It is therefore about fostering competition between systems, and private involvement. At the same time we also need rules to make sure that our systems are competitive.
A look at my country is enough to show what should not be done: the extension of codecision in Germany. In my country it is argued that, because of the dynamics of the economy, more works councils should be set up which, for practical purposes, means for all medium-sized enterprises. Just imagine it if you can: new works councils are to be set up not only for large enterprises, but also for medium-sized enterprises. Now, that is nonsense. Not even the Bullmann report would argue to that effect, and rightly so. There is everything in there, from the development of research to pension regulations, but thankfully he does not say anything about extending codecision. By sticking with this concept, the red-green coalition in Germany is treading a misguided path, which is neither covered nor called for by European analyses. So, on this point, Germany, the biggest country in Europe, is showing itself to be incapable of meeting the new challenges as the most attractive economic area in the world. No, the red-green coalition is doing this aspect of the European challenge a real disservice.
The token gesture that has been made to the trades unions in Germany because their influence is decreasing, is a poisoned chalice. Many in our group fear that the report before us contains too much detailed knowledge and detailed analyses. We must take this problem into consideration. The basic message that the European globalised world and the Europeans in this globalised world must take with them is that, above all, our economy must remain competitive and must not be restricted by this report. However, what we also need - which is missing in the report - is the next phase of the analysis. We need more global rules for global competition.
Mr President, the new European strategy which came out of Lisbon for a competitive, dynamic and knowledge-based Europe stood the test of time in the year 2000 and so, with the help of the synthesis report and the resolutions adopted at Stockholm, it must be further consolidated within the main thrusts of economic policy, which must be more binding this year than they have been in previous years. Unemployment has finally fallen, even though the still high level of unemployment is deplorable. Nevertheless, 2.6 million new jobs have been created and the positive economic trends have been confirmed by good economic data, even though the pace has slowed down. The strategic approach of giving equal status to the policy areas of economic reform, economic growth, full employment and social inclusion has proved its worth. But it must be consolidated and implemented.
The US economic climate, however, is keeping Europe on tenterhooks. But a soft landing does seem possible. Nevertheless, Europe must be prepared for lower demand for its exports. For that reason, there is no alternative but to introduce structural reforms in the goods, services, capital and labour markets, which must lead to increased output potential and productivity. Mr Friedrich, extended codecision can even lead to higher motivation among the workforce and thus to increased productivity.
The European Union has made great strides in terms of structural reforms, which is underlined by the most recent progress report of the International Monetary Fund on the euro zone. This is also true for information and communications technologies and for the labour markets. At the same time a policy mix must be developed which will help compensate for the effects of a possibly negative impact on the EU internal market from reduced US demand, by increasing domestic demand. The Bullmann report and the synthesis report, with its ten correctly identified fields of action, rightly emphasise that the future of Europe lies in the ability of Member States to reform themselves, in the qualifications offensive aimed at increasing employment, in the modernisation of infrastructures, the expansion of the information society and in overcoming poverty and social exclusion. To this end, the instruments of privatisation and deregulation must be exploited to the full. But new instruments must only be used where restructuring and, hence, regulation are needed. Especially important is a clear regulatory framework in all areas, most notably for financial services, which have a high priority for increased investment activity, which is crucial in the EU. This is in the interest of the European model of a social market economy.
It is also important that the open coordination process method is taken a step further. In this connection, a timetable, together with qualitative and quantitative objects, as well as intermediate goals, are needed. This proved to be crucial with the advent of the internal market and the introduction of economic and monetary union. In this case too, it must lead to the streamlining of the domestic market in the interest of the economy and employment. To this end, the European Parliament needs to play an enhanced role and be more involved in the process of coordinating economic policy. The Swedish Presidency has called for democracy and transparency in this area. I hope they are as good as their word.
Mr President, I would like to congratulate the Commission on its synthesis report and on keeping up the pressure on the Council and this House to deliver the promises made in the Lisbon process. However, I would like to address one specific issue where the Commission and indeed all of us are rather weak: that is the issue of regulatory burdens. We need to be a little better informed about the kind of regulatory burdens which we might be creating wittingly or, more importantly, unwittingly in the legislation that we pass.
I see in the Commission's synthesis report no more than four or five paragraphs on this very important issue. Regulatory burdens and the reduction of regulatory burdens is a subject which is thick with rhetoric and clichés, but rather thin on action and practicality.
It means that as legislators in the European Parliament we are often legislating blind. We often deal with proposals that come from the European Commission which do not have proper impact assessments attached to them. We then table amendments when we do not know what the effect of those amendments will be.
That is clearly an inappropriate way in which to legislate and not a particularly effective way to pursue the goal of competitiveness. Therefore, I urge the Commission to reflect on this quite seriously and not dismiss it as just an add-on to the Lisbon process but place it at the centre of its reflections and perhaps think of new institutional ways of creating an agency specialised in these matters. Commission proposals ought perhaps to be subject to proper impact assessments and, similarly, MEP amendments, so that we actually know what we are doing when we legislate in pursuit of this overall aim of competitiveness.
Mr President, it sounds wonderful that the EU wants to create the most competitive, dynamic and knowledge-based economy. But would it not have sounded even better if the EU had chosen to create the most environmentally friendly, sustainable, just and equal economy? This appears not to be the case, particularly not in the report by Mr Gasòliba i Böhm, which is an ode to deregulation, privatisation and social cutbacks, i.e. the things which create deep divisions and environmental damage. For example, my own country Sweden has in the past been a very egalitarian country. According to many reports since joining the EU, it is now a country where divisions, antagonism and inequality are increasing the most rapidly.
I would like to recommend all market fundamentalists to read the following in today' s Guardian, "California and New Zealand that were once keen privatisers are now both turning their backs on deregulation. They are ready to renationalize. California is turning dramatically left. New Zealand' s experiment in market fundamentalism has failed" .
With this in mind, I wonder what the Swedish Presidency intends to do now. The Swedish Presidency was in fact recently praised by The Economist for the egalitarian traditions in Sweden. Are you now going to continue down the EU' s incorrect road towards deregulation fundamentalism? Or will you instead perhaps regain some sort of tradition of solidarity and try to move the EU in a direction which takes more account of environmental friendliness, sustainability and solidarity? It would be interesting to receive an answer on this.
Mr President, I agree with Mr Bullmann when he emphasises a number of positive signals from the Lisbon Summit. I am thinking particularly of the demand for full employment, but also the emphasis on dynamic growth, innovation and lifelong learning. However, I wonder how this links up with the Maastricht model' s emphasis on stability, inflation control, low wage policy and social savings. Has this belt-tightening policy been abolished on the basis of the Lisbon decisions? No, clearly not. The Commission' s current action against Ireland shows that the Maastricht model lives on, for in many ways, Ireland is a prime example of the growth policy which has been promoted as a result of the Lisbon European Council and which is now being punished by the EU. My conclusion is therefore that the EU has two contradictory economic models: one which is, for the time being, political reality and another which is a matter of dreams and visions about what is to succeed it.
There is a 'dream of the left' and a 'dream of the right' , which both seem to be covered by the Lisbon concept. I naturally hope that, at the Stockholm European Council, the Swedish Government will highlight and prioritise the left-wing model which stresses the importance of full employment and a socially responsible development policy and rejects the trend towards liberalisation, deregulation, flexibility, etc. But we will have to wait and see what happens when we get to Stockholm.
Mr President, at the outset I want to take the opportunity of congratulating Mr Gasòliba i Böhm on the preparation and presentation of his report. I wish during this debate to take the opportunity of addressing economic growth, in particular in my own country of Ireland.
Let me immediately state that I support the provisions of the Treaty of Amsterdam which call for the need to coordinate broad economic policies of the various participating Member States within the single European currency. However, any proposals which are brought forward in this regard, whether it be via the European Commission or otherwise, must be fair and they must be balanced.
Ireland has consistently supported the European Union and this has been borne out in all of the referenda in my country, where the citizens - and it does not happen in every country - have been given the right to express their views in relation to Europe. I do not believe that the proposals which were put forward by the European Commissioner, Mr Solbes, were particularly balanced with regard to these proposed recommendations concerning the workings of the Irish economy at this time. It is important to substantiate this and it is important to note that for a number of years the economic growth in my country has been between 10 and 12% - in sharp contrast with the late 1980s when it was 0%. The provision for the current year is for a growth of around 8%. Unemployment figures are as close as you will get to full employment in today's Union.
We are one of the few Member States making massive provisions for future pensions. We are proud of the fact that many countries in the world are desperately trying to improve their economic situation and they are using the Irish model as a reference. And yes, Mr President and Commissioner, our inflation is falling. It is falling significantly - and am I wrong in stating that other Member States have higher inflation rates than ours? I did not hear that mentioned recently.
It seems to me that the biggest sin we have committed in our country is to reward the people with tax cuts and increases in salary. Here, the Commission conveniently forgets that before the economic boom the citizens of our country were required to make major sacrifices in order to achieve that boom. But according to the Commission there can be no question of them reaping the benefits. Are we to be the victims of our own success?
It is for these reasons I believe that those detractors who are voicing concerns about the operation of the Irish economy are over-reacting. The majority of the people in my own country support our Minister for Finance and the only people who do not are those in opposition in my country and they are using the recommendation of the Commission for what they deem to be short-term political advantage. Any suggestions from any quarter that Ireland should suffer as a result of the success of the Irish economy is a very serious threat.
. (DE) Mr President, ladies and gentlemen, the Heads of State and Government of the European Union have set themselves the goal of turning the European Union into a truly dynamic, competitive, knowledge-based economic area over the next ten years. We will have to make enormous efforts to achieve this and it will only be possible if we succeed in mobilising the forces which are currently slumbering in European enterprises and in European research and training establishments, in the context of an open market economy. We are on the right path. I found what Mr Prodi said yesterday very encouraging. Soon, the single currency will be introduced and an optimum currency area will be created through enhanced mobility within the European Union. We are moving forwards in terms of protecting intellectual property, which is also important if we want to mobilise research. I believe that the European patent is an important step along this road. We also need to move more quickly in liberalising telecommunications, energy and the postal services, if we want to get closer to these goals. We also need to create a European economic policy based on common principles and I am convinced that can only be done in terms of a social market economy.
But the question is this: who is responsible for this economic policy? Or are the responsibilities different? There are areas which are clearly allocated to the European Union: the area of competition, where the European Union has the strongest powers; the area of monetary stability, which is monitored by the European Central Bank, and the Stability and Growth Pact - these are the most important instruments. They are the areas which fall to the European Union. There are other areas where responsibility clearly lies with the Member States, such as taxes, social security systems and training. Here, Europe can only make a contribution through dialogue; it is not empowered to make decisions.
As far as the collection of data is concerned, which Mr Bullmann proposed, my opinion is that, clearly, for us in the European Union, the areas where the European Union makes decisions must be given top priority. In areas in which the European Union contributes through dialogue, the collection of data need only be accorded secondary priority. Where do I think these priorities lie? In which areas will we need more information before long? We need more up-to-date information for example on the development of GDP and its components. We need more data on the growth of services in the European Union. We know a great deal about production in the European Union but too little about the development of services. At the moment, we have inadequate data on the balance of payments of Euroland, and these are fundamental principles which underpin decision making, for example when the European Central Bank takes its decisions on interest rates.
As regards other data, the essential thing is to get a dialogue going in order to come up with the principles of benchmarking. I must make it very clear that, in the case of data collected in this area, I would regard it as disastrous if, once it is available, such data was misused for planned economic intervention in the economic affairs of the European Union, and we need to build in the relevant safeguards in advance. This data, which I believe, in full agreement with Mr Bullmann, we need, must be used to increase competition between Member States. By having common borders on the outside and open borders on the inside allowing the free circulation of people, goods, services and capital, we in the European Union have created competition not only between enterprises but also between Member States, which is aimed at offering the people of Europe the services they expect from the state at better prices and under better conditions. It is my firm belief that the data mentioned in the Bullmann report should be used for this purpose.
I shall give the floor to Mr Rack for a procedural motion.
. (DE) Madam President, over the last few days you have worked miracles time and again. For instance, you managed to get Air France to bring Members to the Chamber on time. Perhaps you could work yet another miracle. We have just tried to come down into the Chamber using the lift. From the eighth floor it was full to capacity, nobody could breathe, but nevertheless it stopped at every floor. We managed to get here, but might it be possible to tell the lift to go faster.
Thank you, Mr Rack. I shall do everything I can to make this miracle happen, even more so because I was in the same situation as you.
VOTES
Procedure without report: Proposal for a European Parliament and Council directive amending Council Directive 93/7/EEC on the return of cultural objects unlawfully removed from the territory of a Member State [COM(2000) 844 - C5-0767/2000 - 2000/0332(COD)] (Committee on Culture, Youth, Education, the Media and Sport)
(Parliament approved the Commission proposal)
Proposal for a Council decision concerning the conclusion on behalf of the European Community of an agreement between the United States of America and the European Community on the Coordination of Energy-Efficient Labelling Programmes [13140/2000 - C5-0713/2000 - 1999/0135(CNS)] (Committee on Industry, External Trade, Research and Energy)
(Parliament approved the Commission proposal)
Initiative of the Kingdom of Sweden with a view to adopting a Council Act amending the Staff Regulations applicable to Europol employees [14084/2000 - C5-0735/2000 - 2000/0827(CNS)] (Committee on Citizens' Freedoms and Rights, Justice and Home Affairs)
(Parliament approved the initiative of the Kingdom of Sweden)
Initiative of the Kingdom of Sweden with a view to adopting a Council decision adjusting the basic salaries and allowances applicable to Europol staff [14085/2000 - C5-0736/2000 - 2000/0828(CNS)] (Committee on Citizens' Freedoms and Rights, Justice and Home Affairs)
(Parliament approved the initiative of the Kingdom of Sweden)
Proposal for a Council decision concerning the signing of the Agreement between the European Community and the Republic of Iceland and the Kingdom of Norway concerning the criteria and mechanisms for establishing the state responsible for examining a request for asylum lodged in a Member State or Iceland or Norway [COM(2001) 55 - C5-0040/2001 - 2001/0031(CNS)] (Committee on Citizens' Freedoms and Rights, Justice and Home Affairs)
(Parliament approved the Commission proposal)
Proposal for a Council regulation amending Regulation (EEC) No 3911/92 on the export of cultural goods [COM(2000) 845 - C5-0024/2001 - 2000/0333(CNS)] (Committee on Culture, Youth, Education, the Media and Sport)
(Parliament approved the Commission proposal)
Procedure without debateReport (A5-0027/2001) by Mrs Zorba, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a Council decision concerning the conclusion of the Agreement for a cooperation programme in higher education and training between the European Community and the Government of Canada [COM(2000) 655 - C5-0706/2000 - 2000/0264(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0028/2001) by Mr Perry, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a Council decision concerning the conclusion of the Agreement between the European Community and the United States of America renewing the cooperation programme in higher education and vocational education and training [COM(2000) 656 - C5-0707/2000 - 2000/0263(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0032/2001) by Mr Bowe, by the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on the deliberate release into the environment of genetically modified organisms and repealing Directive 90/220/EEC [C5-0685/2000 - 1998/0072(COD)]
(Parliament approved the joint text)
Report (A5-0033/2001) by Mrs García-Orcoyen Tormo, by the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council regulation allowing voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) [C5­0661/2000 - 1998/0303(COD)]
(Parliament approved the joint text)
Recommendation for second reading of the report (A5-0043/2001) by Mr Boselli, on the Council common position for adopting a European Parliament and Council directive on the harmonisation of certain aspects of copyright and related rights in the Information Society [9512/1/2000 - C5-0520/2000 - 1997/0359(COD)]
VOTE
Madam President, following yesterday's constructive debate, we meet today for Parliament to vote on this directive which will be a cornerstone in the establishment of a harmonised legal framework on copyright in the digital environment.
As we indicated yesterday, the Commission is in a position to accept all the compromise amendments of the rapporteur and the Committee on Legal Affairs and the Internal Market that have already been adopted in the Legal Affairs Committee, that is to say Amendments Nos 1, 3, 5, 6, 7, 8, 9, 10, 14 and 15. However, the Commission has concerns about some of the other amendments adopted in the Legal Affairs Committee and therefore cannot accept Amendments Nos 2, 4, 11, 12 and 13.
Moreover, a series of further amendments, Amendments Nos 16 to 45, have also been tabled for the plenary session. All these further amendments are unacceptable to the Commission. Today's vote is of utmost importance for the future of copyright and related rights in the information society.
Thank you, Commissioner Solbes, and I shall give the floor to Mr Cashman for a procedural motion.
Madam President, I would like to inform the House that, as a substantial rightholder in the audio-visual sector, I have a direct financial interest in the issue before the House and will accordingly be abstaining throughout.
Thank you, Mr Cashman, for sharing this information.
. (DE) Madam President, I would like to make a similar announcement to this House. I think that many in this Chamber are affected, as authors. But as far as Amendment No 33 is concerned, I am particularly biased. I will definitely not be voting on Amendment No 33.
Thank you too, Mrs Echerer, for your honesty.
Madam President, I would like to declare my economic interest and for this reason I will not be taking part in the vote.
Madam President, there will of course be many Members who will have some direct or indirect financial interest in this matter, in most cases to a rather small extent. Parliament's Rules of Procedure however state that Members must declare their direct financial interests if they are going to speak in the debate. I refer to Article 1 of Annex I of our Rules of Procedure.
The Rules do not require us to register such an interest before voting. If every Member who has an interest is now going to get up and declare it before we start this vote, we will only start the vote at 1.00 p.m. Such interests are registered in the written declaration of Members' interests, so they are there for the public to see; that declaration will also soon be on the Internet following the vote in the Committee on Constitutional Affairs last week.
Given that this issue is very clearly understood, I think that we can agree that all Members who are in this situation should abstain. There is no need to declare this before the vote; if you agree, we shall proceed in this way. Otherwise, we can continue; I have a long list of Members who have requested the floor. I only hope that there will be some Members left to vote.
Madam President, as I have declared it to other people already I thought it was only fair to declare it to this House that I will be abstaining because of pecuniary interests.
Madam President, the same applies to me as a major international publisher and broadcasting company. I shall be abstaining.
Madam President, I would willingly have gone along with Mr Corbett' s suggestion but, since everybody else is doing it, my financial interests are obvious. I will be abstaining.
Madam President, I would also alert you to the fact that I have a vested interest in copyright matters in connection with Danish Radio, and I am therefore abstaining from voting.
Madam President, I am actually in the same situation. At the same time I would be interested whether there is some borderline, and indeed to know where it runs to mark where the advantage is so clearly perceptible that one should abstain from voting on this very important matter.
Now that we have started, I think that the Members who wish to declare their interest explicitly may do so, unless they choose otherwise.
Madam President, following a point of order made by Mr Corbett, entirely correctly referring to the Rules on this, I should like to draw to the attention of the House that on the previous vote of the Bowe report, if everybody in this House who had an interest in pharmaceutical companies through shareholdings had declared an interest, we probably would not have arrived at the majority required. It is therefore important that Members do not need to abstain on the vote. They need only to make a declaration of interest in committee or in Parliament if they speak on the matter. Otherwise we shall find we are short of majorities on a number of votes where people legitimately have interests.
Mr Blak, Mr Nogueira Román, Mr Turchi, Mr Speroni and Mr Blokland are in the same position. We can now, therefore, proceed to the vote.
Before the vote on Amendment No 11
Madam President, ladies and gentlemen, I would like to table an oral amendment. I have the English text in front of me. After the phrase, "their own past archive productions produced or commissioned" should be added, "no later than December 1996" . Then it goes on, "by them under their own editorial control" . The background to this is quite simple, in December 1996 the WIPO Agreement was concluded. We want to ensure it only covers archive productions which were produced before December 1996.
Mr Lehne, in your speech, you made it very clear that you are proposing an oral amendment.
Madam President, on behalf of the Socialist Group, I wish to say that we are against the tabling of this oral amendment.
Mr Medina Ortega, in the circumstances, I do not think that it is necessary to ask 12 Members to rise; I imagine that there will be at least 12.
Nevertheless, we shall conduct the test, pursuant to the Rules of Procedure.
(The President noted that more than 12 Members rose to oppose moving the oral amendment)
After the vote on Amendment No 32
Madam President, it is with regard to Amendment No 32 in which the English uses the phrase "may use works" and the Swedish uses "tillgång till" [literally "access to" ]. This is not the same, so I request correction in all language versions. Ideally, this point should have been made before the vote.
I think that you are absolutely right in stating that this must be investigated properly before voting. However, in this case, Amendment No 32 has been rejected, and that settles the issue, I believe.
Before the vote on Amendment No 38
Madam President, the Dutch version of Amendment No 38 has not been correctly worded. It should follow the English version, which reads, "a natural person for his or her private use" . The words "his or her" are not present in the Dutch version, so this must be adapted in accordance with the English text.
Indeed, Mr De Clercq, we shall do that if the amendments are adopted.
Before the vote on Amendment No 35
Madam President, I would just like to say that here too the German version is incorrect. We are sticking with the English version, in which the words "his or her" have been added.
(The President declared the common position approved as amended) President. I note, from the Members' comments, that we must pay particular attention to the consistency between the various language versions.
Recommendation for second reading of the report (A5-0039/2001) by Mr Miller, on behalf of the Committee on Legal Affairs and the Internal Market, on the Council common position with a view to the adoption of a directive of the European Parliament and the Council relating to special provisions for vehicles used for the carriage of persons comprising more than eight seats in addition to the driver's seat, and amending Directives 70/156/EEC and 97/27/EC [9012/1/2000 - C5-0456/2000 - 1997/0176(COD)]
Madam President, as my colleague, Mr Liikanen, announced in the debate that took place yesterday, the Commission can accept Amendments Nos 1, 7 and 8, and it can also accept in principal Amendments Nos 2, 3, 4, 5, 6 and 10. The amendment that the Commission cannot accept is No 9.
Madam President, I just wanted to explain that this directive on a uniform bus for Europe was rejected by all groups at first reading. Then there were 90 pages; today there are 150. That is why the European People' s Party has brought in Amendment No 9. I support referring this draft directive back to committee because, after the standardisation of the European cucumber, we do not want the standardisation of the European bus as well. I call on my colleagues to vote against it.
(Applause from the right)
(The President declared the common position approved as amended)
Report (A5-0025/2001) by Mrs Müller, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on the approximation of the laws of the Member States relating to food supplements [COM(2000) 222 - C5­0234/2000 - 2000/0080(COD)]
Madam President, the reason why I have asked permission to speak is because, pursuant to Article 144 of the Rules of Procedure, the EDD Group is requesting that the matter be referred back to committee. The background to this request is important and something of a matter of principle inasmuch as the proposal for a directive is alleged to have been issued pursuant to Article 95 and therefore to be a proposal for an internal market directive. In fact, the directive in view is overwhelmingly concerned with health policy, which is why, legally, it pertains to another part of the Treaty, namely Article 152. This is an issue which is not unimportant as a matter of principle because Article 152 makes it clear that harmonisation cannot take place within the health sphere. However, a series of other measures may be adopted. What is worth noting and justifies the group' s request for the matter to be referred back to committee is the fact that no light has been shed anywhere, either in the Commission' s proposal or in Mrs Müller' s report, on this crucial issue of where authority basically lies, and I would refer to a whole range of decisions from the European Court of Justice concerning this line of demarcation. The least we must demand is that the issue be investigated, and we would therefore ask for the matter to be referred back to committee.
Mr Krarup, on behalf of his group, has just moved a request for referral back to committee. In accordance with the Rules of Procedure, I shall put this to the House.
Is there a speaker in favour of this request?
Madam President, ladies and gentlemen, during yesterday evening' s sitting, Mr Krarup tried to refer the Commission proposal, the directive and the report back to committee and to block them. I regret this very much because the Group for a Europe of Democracies and Diversities was not involved in the early phases of the work on the report, either in committee or through the tabling of amendments.
Secondly, I would like to point out that we are not dealing with Article 152 here, on health, but with Article 153, which concerns consumer protection. For this reason, I ask that we vote on this report today and that we do not refer it back to committee.
Mrs Müller, the rapporteur, has spoken against the referral back to committee. Is there a speaker in favour of the request?
Madam President, I should like to speak in favour of the proposal for I believe that, if the least suspicion can be created that we are exceeding the legal basis for our work, then we have a problem in a Parliament which takes a serious approach to its work. I believe that, as long as this matter has not been fully investigated, it is wise not to take a final decision, and I am therefore warmly in favour of referring the matter back to committee.
Madam President, I am sorry. I did try to avoid this, but perhaps we should base our arguments on the facts and on the system of law in the European Union. In the context of the internal market we are obliged to work at harmonising legislation in the area of consumer protection too. That is exactly what we are doing with the present legislation, for which Mrs Müller is the rapporteur. We are harmonising existing legislation on food supplements in the Member States and one of the reasons why we are doing this is to protect consumers. The intention is not to overstep the competences of the European Parliament, and we are simply doing what we are doing in other areas. The Court of Justice will agree with us at all times. Anyone who today tries to postpone it and to get it taken off the agenda is doing so using invalid arguments.
Before we proceed to the vote on the motion for referral back to committee, Mr Corbett has requested the floor on a procedural motion.
Madam President, this request from the EDD Group is actually an abuse of our procedures. If the EDD Group were really concerned with this issue, it would have tabled an amendment to the legal basis of the proposal at committee stage, or at first reading, or when it came to the committee at second reading.
To come back now and make this procedural motion in Parliament because they have failed to do their homework in committee is really abusing the Rules of Procedure.
(Parliament rejected the motion for referral back to committee)
(Parliament adopted the legislative resolution)
Report (A5-0015/2001) by Mr Lange, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive amending Directive 97/24/EC on certain components and characteristics of two or three-wheel motor vehicles [COM(2000) 314 - C5­0334/2000 - 2000/0136(COD)]
(Parliament adopted the legislative resolution)
Report (A5-0018/2001) by Mrs Jensen, on behalf of the Committee on Employment and Social Affairs, on the proposal for a European Parliament and Council decision on Community incentive measures in the field of employment [COM(2000) 459 - C5­0384/2000 - 2000/0195(COD)]
(Parliament adopted the legislative resolution)
Report (A5-0024/2001) by Mr Swoboda, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council regulation on assistance to Turkey in the framework of the pre-accession strategy, and in particular on the establishment of an Accession Partnership [COM(2000) 502 - C5­0468/2000 - 2000/0205(CNS)]
Madam President, I ask if Amendment No 3 has been checked for admissibility, as it is wholly discriminatory on grounds of religion.
I shall ask Mr Swoboda. I believe that this amendment is admissible.
Madam President, I do not discern any discriminatory content. It was accepted almost unanimously in committee, in the presence of Baroness Nicholson in fact. I do not see a problem. This is the first time that something like this has arisen.
That is what I think as well. However, thank you, Mr Swoboda, for your comments.
Madam President, my apologies. Amendment No 9 is discriminatory, in my view, on grounds of religion.
(Parliament adopted the legislative resolution)
. The European Parliament has been asked to give its assent to this agreement between the European Union and the United States of America in the field of higher education and vocational education and training. As rapporteur for the European Parliament I gave my support to this agreement as cooperation of this kind is essential in today's global society.
I believe that there is a great deal to be gained on both sides with this agreement. European skills in business and technology can be enhanced both by learning from American teachers and with American students. The same model could be reversed to help improve American knowledge of language teaching methods and working in multi-cultural contexts. This is borne out by the agreement itself, which was inspired in the United States by their observation and admiration of the ERASMUS programme.
I am sure that the European Parliament would welcome a greater involvement in the discussions for this agreement, and hope that MEPs are consulted at an earlier stage of the proceedings than for this set of negotiations. The Committee on Culture, Youth, Education, the Media and Sport was notified of the agreement only a few weeks before the negotiations with the American authorities.
The agreement is to receive EUR 8.6 million for its five-year duration. I would propose that research be carried out from next year into how private funding can be used to supplement this figure. Discussions with the Commission and the American authorities have shown enthusiasm for the idea, and I hope it is one that the European Parliament, European Commission and US Administration can cooperate on.
As I set out in my explanatory statement, the programme would also benefit from being given a name that would help raise its profile among students, universities and the general public. Part of the reasoning behind the programme is to serve as a symbol of cross-Atlantic cooperation, and so it needs to be as widely known as possible. In this, too, I have received positive feedback from the other concerned parties, and I trust that it is one that can be discussed in greater length in time for the next agreement in 2005.
I personally think we should consider the following names of statesmen associated with US-European relations: Churchill, Eisenhower or Lafayette, any of whom in my opinion would be an appropriate name for this programme.
Bowe report (A5-0032/2001)
Madam President, Bonino List Members have voted in favour of this directive on the deliberate release into the environment of genetically modified organisms. It is certainly an important vote because this directive takes account of the precautionary principle without confusing it with prohibition, and, after three years of work, we believe we have taken an important step forwards. However, Members will allow me to hope that Parliament is willing to grant the same openness to research into biotechnology in the medical and health field. When people talk of bioengineering they are actually talking about a huge sector which is opening up, not only in food but also in medical research, and I hope this Parliament will want to reverse its decision to block research and therapeutic cloning. That is what today' s vote means. I hope the vetoes and bans will be removed in this way, but, above all, I hope this openness will not just apply to agribusiness but also, and as soon as possible, to the field of medical research, and that it will not be overshadowed by clerical or religious vetoes.
Madam President, the Pensioners Party has voted in favour of opening up the production and marketing of GMOs, the subject of Mr Bowe' s report. Why? Because pensioners are waiting for the wine that rejuvenates; pensioners are waiting for the wine that does not intoxicate; pensioners are waiting for the wine that does not damage the liver, the wine that makes men fascinating, and indeed the champagne that makes women, even mothers-in-law, utterly beautiful. And finally, Italians are waiting for GMOs to make bistecca alla fiorentina completely harmless so they can consume that choice Italian and European delicacy without a care in the world.
. The ban will remain because new GMO approvals are not acceptable until an adequate EU biosafety framework has been completed and been implemented by all Member States. Such approvals would, in fact, contravene the precautionary principle to which the new directive makes explicit reference and they would put the environment and consumers' health at risk. The Member States should resist any attempts to lift the de facto moratorium by 'gentleman's agreements' with biotech companies.
Due to Green efforts, the new directive will also require all locations of GMO releases to be recorded in a public register. It will also ensure new and higher safety standards for the protection of the environment and human health, it is based on a broadened risk assessment approach and introduces new concepts of traceability and monitoring which might help to identify and remedy adverse effects of GMOs at an earlier stage.
However, elements of this framework, the traceability and labelling of GMOs and their derivatives, the liability for damage caused by GMOs and the implementation of the Cartagena Protocol on Biosafety have not yet been addressed through any legislation. To vote in favour of the directive would be like buying a pig in a poke.
More than 6 000 hectares of farmland in four Member States of the European Union were sown last year with oilseed rape varieties contaminated by genetically modified plants. Under the directive Member States are required to terminate such unauthorised releases.
. There is much to be welcomed in the new directive when compared to its predecessor.
I particularly welcome the recognition of the possible wider direct and indirect effects and risks of the release of GMOs into the environment. I am pleased that there will be a public register of the location of GMOs whether deliberately released or placed on the market. The requirement concerning the termination of unauthorised releases also clarifies the need for a consistent response.
However, I regret the delay on the ban of antibiotic markers and the qualification attached to this ban, the streamlining and setting of shorter deadlines for the authorisation procedures and a number of other factors in this final result.
I have therefore abstained in the vote. The whole regulatory package is not yet clear: for example in relation to liability and the export to non-GMO states. Neither am I convinced that the research capability currently exists to fully assess the factors contained in the directive. The needs of our environment and biodiversity should be paramount in this area. I do not believe that is the currently the position of Council.
- (SV) We Swedish Social Democrats are voting in favour of the proposal approved by the Conciliation Committee. This is not a stand for or against genetically modified products, but a way of regulating our current reality. We have a responsibility as politicians to ensure that this area is regulated. The result of not approving the new text is that we retain the old legislation, which has not kept up with new developments in the field of gene technology.
We must trust that the Commission will present a clear proposal regarding traceability and labelling, as it has promised. Consumers must be able to choose whether or not to buy GMO products. We believe it is important to establish clear rules in this area.
Once again, I refused to approve the draft directive on the deliberate release into the environment of genetically modified organisms, as it stands following the work of the Conciliation Committee of the Council and the European Parliament. I also refused to approve it at its first two readings in the European Parliament, which were held on 11 February 1999 and 12 April 2000. Quite apart from the strategic reason that I already explained in the course of the main debate (we risk being duped if we accept the implementation of an authorisation procedure and then, tomorrow, the moratorium is lifted without further guarantees), the content of this text, in our opinion, still appears to be far from satisfactory.
Admittedly, we noted that some progress has been made on the timetable for the gradual elimination of antibiotic-resistant markers in GMOs. However, there are still some disturbing grey areas. First of all, no progress has been made on the issue of liability or any requirement for those who release GMOs to take out insurance. The Commission has merely made a rather vague promise to "bring forward proposals" , but these certainly will not be regarding the requirement for insurance, which neither the Commission nor the GMO producers want. Furthermore, authorisations for placing products onto the market are based on a ten-year period, which is far too long, and this is Parliament' s fault, since it has let itself be influenced by pressure groups. The national safeguard clause in Article 23 is too weak, as a Member State may find itself bound by an authorisation for placing products onto the market that would be valid throughout the European Community.
To sum up, of all these disheartening provisions, we support those which are concerned with keeping the public informed, i.e. notifying the relevant authorities of the locations where GMO crops are grown for commercial purposes and having these locations "made known to the public in a manner deemed appropriate by the authorities" . In other words, in this matter, there will be no requirement to give honest and open information. This policy of restricting information reminds us of the method the Commission already used at the beginning of the 1990s, when the mad cow epidemic was spreading. There is no doubt that the European authorities are repeat offenders.
Our vote against this report is not a vote against research into agriculture or against the scientists who carry out research in this area.
However, the results of this research are inevitably used by agri-foodstuffs corporations as the results strengthen their dominant role in the agriculture industry, because farmers must increasingly go through these corporations to buy seed etc.
We have absolutely no trust in the agri-foodstuffs corporations, who are motivated solely by research and optimising profits, even at the expense of consumers' health and the environment. Yet, there is nothing in the proposal for a directive which convinces us that releasing GMOs and, more importantly, placing GMOs on the market, will be subject to strict monitoring, leading to an outright ban if this were shown to be in the interests of society, even if this means a clash with the interests of the agricultural food corporations.
The fact that these agricultural food corporations continued to sell bonemeal, despite having been proven to be harmful, and the lax attitude, even complicity, of Member States and European institutions towards this issue are already sending out warning signals and we will certainly pay a high price for this in the future.
We therefore voted against this report.
We shall vote against the report that Mr Bowe presented on behalf of the Conciliation Committee, since the revision of Directive 90/200 on deliberate release of GMOs has not met its anticipated objectives. Yet, with regard to a question that is so fundamentally important to our citizens, the European Parliament should have reached agreement on all the issues that were raised and on the simultaneous implementation of all the measures which safeguard the precautionary principle.
Admittedly, some progress has been made on the previous directive (such as exemptions for pharmaceutical products and renewal of authorisation). However, we would not want to accept a directive that did not ensure traceability, labelling or the responsibility of producers.
How can we contemplate releasing GMOs if manufacturers do not accept their full liability and if we do not have a directive which regulates the issue of traceability and labelling of GMOs. The Commission has made known its intention to table draft directives - but when will these be approved? What provisions will they lay down? We cannot vote on the release of GMOs without these guarantees.
We should bear in mind the consequences of the BSE crisis, the precautionary principle, our standards regarding food safety and inevitable risks of spreading disease to other crops, in addition to the effects on human health. At any rate, five Member States have already stated their determination to retain a strict ban on putting GMOs on the market in the future, even if the revision of the directive should be approved, and I would like to congratulate them.
This draft directive constitutes more of a threat because of what it omits rather than what it contains. During the conciliation procedure, the European Parliament did, however, insist on clear labelling and traceability rules for GMOs, which are essential for consumers who can only take a decision about whether to buy products containing GMOs if these products are properly labelled. This then really is a fool' s bargain. It is more important for the precautionary principle to take precedence over the commercial interests of various multinational companies and that the protection of European consumers is the only aspect that we take into account.
The compromise that the European Parliament and the Council have reached is clearly inadequate, even though the content of this proposal for a directive is an improvement on the original proposal and, above all, because it is more comprehensive than the previous directive.
We must bear in mind, however, that there is currently a moratorium on GMOs, which, it is envisaged, will end as soon as this new directive comes into force. Since the Commission has made a commitment to presenting appropriate legislative proposals on labelling and traceability in 2001, which will complement the current labelling system in line with the White Paper on food safety, the moratorium must be maintained, at least during the process of drafting and adopting this legislation.
The new directive on deliberate release of GMOs aspired to "include all direct and indirect ecological aspects" . I have to remark that the end result is still a long way from the stated objectives and that the niggling issues have been brushed aside.
Therefore, the issue of environmental liability covering damage resulting from GMOs has been postponed to a later date, as has consideration of potential cumulative long-term effects associated with the interaction of various GMOs. It is clear that we are allowing the release of GMOs in agriculture without being fully aware of the risks that we are taking and without knowing who shall be held legally responsible for the damage either.
The authors of the directive express doubts, proving once again that a moratorium must be imposed on the production of GMOs, for ecological and public health reasons. By merely attempting a half-hearted restriction on the release of GMOs, the directive denies the need for a moratorium, and that is the main reason why I am voting against the report. Furthermore, the social and democratic implications of the spread of GMOs are clearly understood; spreading GMOs strengthens the domination of the agro-industry over farmers and consumers. As such, the directive gives more than a fair share to big business and that is the second reason why I am voting against the report.
. (NL) When it comes to genetic modification, the choice now seems to be between maintaining the old regulation, which is inadequate I know, but which does not pose a risk because it includes a moratorium, and a new regulation, which is slightly better but does not guarantee the continued existence of the moratorium. I made the point in Tuesday' s debate on this subject that the real choice is quite different. One possibility is to permit commercial applications, accept uncontrollable changes in nature and promote the sale of new products with a still unknown risk to unwitting consumers. The other possibility is to extend the moratorium on commercial applications, whilst scientific research alone is conducted in the meantime. This scientific research will be necessary for a long time to come, in order to chart what the potential, long-term positive and negative effects of genetic modification will be. I would go for the latter option, but that is not, by any stretch of the imagination, what is being put to the vote today. As I see it, the majority of Members of the Group of the European United Left, as well as the majority of Members of the Green Group, have allowed themselves to be thrown into confusion due to this lack of choice, which will now lead to abstentions. My party, the Socialist Party in the Netherlands, thinks that is no kind of solution. Hence I will vote against the proposal.
. (EL) The final version of the new directive on genetically-modified organisms (GMOs) certainly has some good points, such as improved controls, public registers, the gradual elimination of antibiotic-resistant gene markers etc. Nevertheless, it allows for consent to be granted for mass cultures and, in my view, does not apply the precautionary principle in full.
The debate illustrated the considerable risks from GMOs without throwing up any definitive or persuasive arguments to the contrary. We refer to the risks to public health (allergies, increased resistance to antibiotics, possible toxicity), and, in more general terms, to the ecosystems in which GMOs are released (threat to biodiversity etc.). Add to this the fact that current knowledge on GMOs is still - and generally admitted to be - inadequate, in that there is no systematic or confirmed information on how the overall genetic material introduced into the gene acts and develops. 'Accidents' or 'surprises' have already been recorded in specific cases of this sort of genetic manipulation in the USA, Australia and elsewhere. Even the Council's common position was adopted despite the fact that Member States such as France, Italy and Denmark stated that they felt that a new five-year moratorium was needed. All this reinforces our reservations and our belief that, quite apart from the need to strengthen controls and monitoring, the time has not yet come to legalise the deliberate release of GMOs into the environment.
Furthermore, we are by no means convinced that GMOs can contribute to agricultural productivity and development; we are barely even convinced that they can help reduce certain pesticides, as is already being stated in American studies on a large number of areas cultivated with GMOs. Clearly, one of the main reasons for insisting on the dissemination of GMOs is that it gives certain companies the opportunity to register patents and exclusive rights to varieties containing GMOs, as the Italian Minister of Agricultural Policy recently remarked in the Italian press.
It is for these reasons that we are unable to vote in favour of the common position on the new directive on GMOs.
García-Orcoyen Tormo report (A5-0033/2001)
Madam President, we approved the report as it is an important instrument for rewarding businesses which go further than other businesses. The eco-management and audit scheme will be an incentive. But we are disappointed that the principle of the best available technique is not incorporated into this report. We are also very disappointed that there is no support for it in the major groups: it would have been a further incentive for businesses in fact to use the best available technique.
Great success has been achieved, however, in that this will hopefully motivate businesses to take part in EMAS, since registration in EMAS is stagnant at the moment because of the competing ISO 1400 system. This decision will hopefully help to rectify this situation since EMAS is much better than ISO. EMAS ensures that the best are singled out, while ISO only singles out those businesses which are better than they were, even though absolutely nothing is said about what they used to be like. That is why we voted in favour of the report. We hope that registration in EMAS will increase, especially in Germany, where it is already very widespread. We also hope that this will serve as an incentive to enterprises to really improve their environmental instruments and to do what is best for the environment.
Madam President, I voted against the report on the regulation allowing voluntary participation in EMAS. I have voted against because I am opposed to the word 'voluntary' which appears in the title. Now is the time for European environmental legislation to get really serious. The damage caused by the heedlessness of the past and by governments' lack of determination to respect the environment have brought about the terrible, dreadful situation in which we find ourselves. I believe directives and regulations inducing respect for the environment should be compulsory and cannot be entrusted to voluntary action and the good intentions of companies to respect the rules.
Who is responsible for assessing how environmentally-friendly companies are? The report produced by the Conciliation Committee deems the outcome of the conciliation procedure highly satisfactory. This relates to the compromise, in which amendments were adopted and withdrawn. One of the withdrawn amendments concerned a desire expressed by Parliament at previous readings to be able to allow independent accountants and environmental accountants, as well as large verification institutions, to participate in a Community environmental management and audit system and issue certificates. The possibility exists in Germany, but in the Netherlands and Denmark the large institutions are trying to block it. I would remind you of the amendment tabled by the former MEP Mrs Van Putten, of the PSE Group, which was designed to prevent individual countries from continuing to exclude independent accountants. I note that this aspiration was not given due attention during the conciliation procedure. This would appear to put the ball back in the court of the two Member States concerned. However, this strategy will not succeed because the excluded group of interested parties will continue to point out that there is now a European regulation. I expect there to be some differences of interpretation regarding this, as yet, unresolved problem, in the time to come, and will therefore ask the Commission for clarification before long.
Recommendation for second reading (A5-0043/2001) by Mr Boselli
Madam President, I voted in favour of the report on protecting copyright. I am in favour of European regulation of this important sector, but I have to say that, after I had voted, I was assailed by a doubt which, I hope, can be resolved in the future. Before coming into the House I met a young man, Marcello, from Pescara. He told me - you will not believe this, Madam President - that he pins up my declarations of vote on his office wall. I am not making this up, it is true! Obviously he finds them interesting and worth exhibiting. Well, what I want to know is this: does this directive also protect Mr Fatuzzo' s copyright when he presents his explanations of vote? I hope so. If so, I will be even happier that I voted in favour of the motion.
Madam President, it is always a difficult task to strike a fair balance between the necessary level of copyright protection and protecting everyone' s right to knowledge and learning.
My friend Mr Poos and I voted against almost all the amendments that were tabled by the parliamentary committee and by other Members, because we believed that the first common position was very fair and well balanced.
I am pleased to see, however, that, after the battle over the amendments and all the pressure from various groups, the common position has hardly been changed. I believe that it provides Parliament and the Council with a good starting point for resolving this difficult problem.
Madam President, I also welcome today's vote on copyright and the information society. This has been a very controversial and difficult area to legislate in but today we have achieved a victory for common sense. We can be confident that in our vote we are providing - for example, in Amendment No 5 - protection for rightholders against potential Internet piracy and we have also knocked out some amendments tabled by the PPE-DE Group which would have been very damaging for rightholders.
At the same time we are not denying access of citizens to the brave new world of the information society and, in particular, to the more disadvantaged users and communities. Today's vote means that we can now sign up to the WIPO Treaty and we can give international copyright protection to our creative industries. The computer games industry in my own region represents a third of the computer games world market. We need to protect these industries which create jobs and boost our economy - not just locally, but in the European domain. We can now look forward to future reviews of legislation and the work of the contact committee to ensure that there is no violation or abuse of copyright on the Internet or any limitation on genuine private use or fair use.
. Irish superstars Boyzone and the Corrs have asked the European Parliament to protect their music in the age of the Internet.
It is very important for Ireland's music and publishing industry that music can be accessed through the Internet legally. It is especially important that the success of young up-and-coming musicians and performers is not jeopardised by piracy. The music industry would crumble without proper protection from piracy on the Internet.
The rights of authors and creative people of all kinds are a priority but the directive also aims to allow libraries to continue to make copies available for private use. However, the libraries have accepted that the rights of authors are a priority.
- (DA) At the second reading of amendments to the directive on copyright in the information society, the Danish Social Democrats have today voted in favour of securing the necessary balance between, on the one hand, the rightholders' entirely justified interest in protecting their rights in relation to the new opportunities offered by the Internet and, on the other hand, the public' s interest in using these opportunities to benefit that exchange of information which is the prerequisite for the development of the knowledge-based society.
In the vote, we have voted in favour of amendments that will make it possible for public service stations to develop what are known as their 'on demand' services. We have done this because we think it important that no unnecessary obstacles should be placed in the way of public service stations continuing to be a part of the overall media picture. We have attached crucial importance to public service stations naturally having to pay for the use of materials to which others have the rights.
In the vote, we have also attached importance to no unnecessary restrictions being placed upon education, research and library work, two of the cornerstones of a modern democracy.
. In the digital age it is important that copyright and intellectual property problems do not prevent broadcasters using their archives. In the UK we do not have this problem, but understand it may be a difficulty elsewhere.
Based on UK experience we see no reason why that need be so, which is why the British Conservatives are now voting against Amendment No 11. If, however, this matter cannot satisfactorily be dealt with without legislation, we believe it should be reviewed as part of the review of the directive in 18 months time.
We obviously support the right of authors, artists, composers, performers, writers and journalists, etc., to make a reasonable living from their work. That is why we support their calls to defend copyright.
Very often, however, large record companies and publishers of books and CD-ROMs, media and Internet giants brandish copyright in order to conceal their own interests and they take their profits from authors themselves, at the expense of the consumer, who is, moreover, often put off culture by the cost of books and CDs, etc. To these large companies, copyright simply means their own right to maximise the profits they make from authors and the general public as well as organisations such as lending libraries that attempt to make works of art available to the general public, who would otherwise never have access to such material.
The text is an attempt to reconcile the interests of the information industry capitalists with the interests of authors and the public and we abstained on several amendments, but voted in favour of the ones which do actually protect the interests of authors and the rights of the general public.
. I declare an interest in the matter of copyright. I am advised by a legal advisor that I do however have the right to vote as an individual author. I am not a paid lobbyist.
. Like other Members who spoke at the beginning of this debate, I have abstained in the vote because I am a rightholder in the field of television documentary archive and books. None of these interests are directly involved in any financial gain for me should the amendments be passed, and in any event - in common with the rapporteur, Mr Boselli - I am opposed to many of them. Nevertheless, it is the wisest course to abstain and to congratulate Mr Boselli on his successful negotiation of a report which comes so close to the common position and the balance which it achieved.
I would like to take the opportunity of the vote on the Boselli report to state that this report, and the ensuing debate, raise the issue of the future of European culture, one which is very closely related to the resources granted to creative artists.
The report does not fool the cultural world and creative artists and they have joined forces with great enthusiasm. I met several of their representatives and have read their statements. I believe, as do many Members of the House, that they are, generally, in the right.
Naturally, it is in everyone' s interest for works of art to be widely distributed, particularly by the new methods of communication. It should not, however, lead to daylight robbery. That is why it is absolutely necessary to control the process properly and, in particular, to ensure that private copying retains a status that is truly private.
Despite today' s vote, the battle is still far from being won. That is another reason why citizens should continue their battle for a European Union that is not just an economic, financial, cold and heartless monster.
. (PT) The creative output of writers and artists in general cannot simply be considered to be merchandise, and we therefore have to find technical solutions that will guarantee and promote literary and artistic creation and, at the same time, ensure that the works that are produced are distributed. These aspects must be borne in mind even when the new technologies are used.
Protecting the interests of users in itself requires the existence of high-quality work, the promotion of creativity and, of course, support for the distribution of these works. We therefore regret the fact that some of the proposals tabled by the GUE/NGL Group, of which I am a member, which were designed to improve copyright, have not been approved.
In any event, despite the limitations of this directive, we acknowledge that some positive changes have been made to the final position and we hope that the Member States will pay particular attention to this aspect of artistic and literary creation and to promoting the distribution thereof, whilst respecting copyright.
. (NL) I would like to congratulate the rapporteur and the Commissioner on the result they achieved with this important report, which was very nearly the focus of more lobbying than any other report has been. Why was there was so much lobbying? Because the legislation stemming from this report will have an enormous impact on society, and the lobbyists must act as the mouthpiece of this self-same society. Ultimately, I myself am very satisfied with the result achieved, which struck a fair balance between the interests of the consumer, industry and the rightholders.
Although I advised the Liberal Group to stick to the line of the common position, including the compromise amendments tabled by the rapporteur, and to reject the remaining amendments, in view of the attitudes within the group, I have taken the liberty of deviating from this line with my vote on the latter
I believe that the purpose of copyright law is to protect the rightholders, and this could be done more effectively than the strategy adopted by the report.
I have some concerns about the multiplicity of potential exemptions per Member State when it comes to copying rights, and about the possibility of being able to intervene in technical measures, because I feel this could disrupt the principles of the internal market.
Reasonable recompense will always have to be paid in the case of exemptions imposed by the government, regardless as to who picks up the tab, because I think it is unjust that rightholders then have to offer their work for free. Regarding Amendment No 2, I believe that double payment must be avoided.
The purpose of Amendment No 1 appeals to me a great deal, but the wording goes much too far for my taste in this case. Naturally it is desirable to be able to listen to, or watch, old recordings via the digital highway as well, but only with due recompense for the rightholders, and if they are demonstrably difficult to trace it is important to have a collective licence system in place which functions as a safety net.
In the matter of caching, I would have thought it more desirable for this report to tie in more closely with the e-commerce directive.
The digital techniques will ultimately start working in a self-regulatory way and I do not see that as a risk but as an opportunity for the further development of our society.
All in all, I am very satisfied with the outcome, and I feel that it will give Europe legislation that strikes a better balance than the much vaunted American legislation.
Protecting copyright and related rights, which plays a part in the creative process, is in itself a problematic issue. It becomes more critical in the new information society, as it is called - inaccurately, for that matter. The new technologies, symbolised by the Internet, appear to grant absolute freedom, which favours the consumer but prevents creative artists and industries receiving all the due profits from works of art and reproductions.
That is why it is difficult to reconcile the divergent interests of consumers, industries and rightholders. How can the profits of the so-called cultural industry be protected without putting an end to the freedom that allows people to collect all the works of arts they find whilst surfing the Internet?
For an industry that is making a profit out of information technologies, as they are pompously known, the Brussels proposal for a directive on copyright is a fair compromise.
For authors and composers, this compromise weakens copyright protection. For instance, radio broadcast archives would be excluded from protection, as would short-lived reproductions and works of art referred to in libraries or multimedia libraries.
Authors are quite rightly demanding fair compensation for the losses they will incur because of the exceptions. In the case of authors, compromise will have to be reached between the three parties by way of contracts.
Exceptions to protection would, in fact, be subject to expropriations for which there should be compensation.
. (NL) It is not for nothing that so many different interest groups have circulated their voting recommendations on the amendments on copyright. Creative producers' interests are different to those of consumers, and together their interests are different to those of dealers in music, written works and productions. For artists, the work they produce is their income. Society exempts them from doing other types of work by paying them for their products. If they lose this money they will have to look for alternative work. Consumers, on the other hand, would prefer to get hold of these products for free. Whilst they still accept that you have to pay for a book or a trip to the theatre, and that museums are paid for by public funds or by charging an admission fee, a great deal has changed with the spread of photocopiers, video recorders, recordable compact discs and downloading from computers. People pay the manufacturer for these appliances of course, but they would rather not have to pay those whose work they are appropriating in the process. There are also companies that use artistic products to make money from the distributive trade, or as a way of luring clients for other purposes. When it comes to the vote on copyright, I shall be voting in accordance with the wishes of the trade unions and artists' associations, for the sake of the producers and consumers, and not for the sake of business.
Recommendation for second reading (A5-0039/2001) by Mr Miller
Madam President, I am grateful for the opportunity to speak in the name of my group. Yesterday in the debate, constraints of time meant that none of us were able to speak, but this is a proposal which we have supported wholeheartedly in committee and which we supported wholeheartedly today. I was particularly glad that Amendment No 9 was defeated and that we carried the directive substantially in the form in which it left the Legal Affairs Committee under the able guidance of the rapporteur, Mr Miller.
This is a long-awaited directive and it is extremely important to disabled people. Our own disability intergroup has been campaigning on it for a long time and so has the European Disability Movement. It has taken nine years to get this far.
What we are accomplishing are secure, minimum safety standards for the design of buses operating in Europe and secure basic requirements to ensure access for disabled people and others with reduced mobility, including older people - Mr Fatuzzo and others no doubt - and parents with children using urban buses.
This is really important. My group wishes to declare its solidarity with all those who will be assisted by this. One of the marks of enhanced civilisation in my lifetime has been the far greater attention that we pay in public places and public activities to ensuring that our fellow citizens, who have the grave misfortune to suffer from one or other kind of disability or handicap, are fully admitted to public life in our societies. We can be proud of that and glad that this directive has been passed.
Madam President, last time this came before us, i.e. in 1998, Parliament rejected the common position. At that time there was widespread support in the House for the Commission being forced to take this way of reducing regulation in Europe seriously. We in the PPE-DE Group still take this line. I am surprised that Parliament is not now taking the same stand with regard to this very complicated, highly technical and over-detailed proposal.
I do not believe it is fair to the voters for Parliament to devote itself to adopting a position on whether the gangway slope should be 12% or 12.5%. This is why I believe it was important to keep to the approach decided by Parliament in 1998.
I am concerned that people change tack so quickly in the second reading. This is something which I believe the Commission really must take on board so that we can achieve a better method of creating regulations in Europe.
Madam President, I voted in favour of this report with great pleasure. Amongst other things, in addition to meaning that the design and other technical characteristics of buses with more than eight seats can be controlled, it ensures that elderly and disabled people can use these vehicles. I also voted against Amendment No 9 calling for no debate on this document. It may be true that the European Parliament sometimes overdoes the legislation on technical points, for example when we debate the curvature of bananas and cucumbers, as mentioned by President Prodi yesterday, but that is certainly not the case when we are debating whether people affected by disabilities should at last be able to travel on buses.
. (DE) Madam President, ladies and gentlemen, I am speaking on behalf of my group when I say that we endorse the position expressed by Mr Rübig before the vote because I would find it totally absurd were it not also somewhat amusing. I do not think that the Members of this House can be called upon to be standardisation experts on technical issues. This report says, for instance, that parents with children in prams are people with reduced mobility. The question I ask myself is this: is the childminder, or the uncle or the grandfather who looks after this child for a day also a person with reduced mobility? Joking apart, I believe that the people of Europe who are following this debate are quite right to ask whether we in this House do not have more important things to do. We should leave things where they belong. Subsidiarity should not be just a nice word; it should be implemented.
. This Parliament can be proud today that it has voted to enhance disability rights. In particular, this report is a victory for disabled transport users. It has taken nine years to get this legislation. The new technical standards we voted for will ensure that wheelchair access is available for public transport. It creates minimum safety standards and puts in place access requirements which will be good for elderly people with reduced mobility and parents with prams boarding urban buses.
It is regrettable that the PPE-DE tried on a technical issue to get rid of this legislation with Amendment No 9. The European Disability Forum and Parliament's Disability Rights Intergroup have campaigned long and hard on this issue. It is cynical political manipulation to play games with disability rights. With the vote on this legislation we can as Parliament say we are legislating for all citizens for equal access and equal rights.
. (PT) I voted in favour of the common position because it addresses many of the demands by the Disabled People' s Associations. It does away with exemptions laid down in the proposal for a directive and establishes principles that are to be complied with in order to guarantee greater accessibility for disabled people. At this second reading, the rapporteur is insisting on extending the concept of the 'passenger with reduced mobility' and on conditions for greater accessibility, in line with the view of associations working in this field. This is something we welcome.
Finally, I must point out that our position has been completely the opposite of the view put forward by the PPE-DE, which sought to destroy the common position that had already been reached. This approach jeopardised the rights of the disabled.
. May I wholeheartedly congratulate my Labour colleague Mr Miller on his report improving accessibility in vehicles with more than eight seats.
I fully support measures to improve accessibility for people of reduced mobility to urban buses with the introduction of ramps or lifts and low floor buses. This will transform the lives of older people, people with disabilities and parents with children living in towns across the North-West who will now be able to use local buses as easily as everybody else.
Moreover, it is not just elderly people, people with disabilities - including blind people - and parents with children who will benefit. We are seeking to broaden the definition of "people with reduced mobility" to include everyone who has difficulty when using public transport, such as those with heavy luggage, pregnant women and people with shopping trolleys and shopping bags.
We have all experienced getting on the bus laden with shopping bags from the local supermarket, and I for one certainly hope my bus ride home will be made easier and less stressful. These are simply common-sense measures that will make life so much easier for people across Europe, particularly in Britain where buses are an essential way of getting around our towns and cities.
The bus and coach directive will secure minimum safety standards for the design of buses operating in Europe and basic requirements to ensure access for people with reduced mobility, such as the continued manufacture of existing low-floor buses and better facilities for passengers with mobility difficulties, especially wheelchair users and parents with pushchairs.
I give the green light to these measures and look forward to a more pleasant bus ride home from Bolton town centre after a Saturday afternoon's shopping spree.
- (SV) We believe that Parliament lacks the necessary competence to adopt a position on technical details of such a specific nature as in the case in question, although in principle we support the regulations which follow on from the proposal for a directive. Therefore, we support the amendment aimed at rejecting the common position.
Müller report (A5-0025/2001)
Madam President, I have closely followed the progress of Mrs Müller' s report through from the Committee on the Environment, Public Health and Consumer Policy. I voted in favour of the regulation on supplements because it is right that they should be controlled. So many women take this pseudo-medication to slim, become more beautiful, more slender, more agile, and they sometimes do not realise that a bit more weight makes them more attractive. So I think certain substances should be controlled. Substances are added to foods to make them aphrodisiac. Substances like Viagra are on sale. The pensioners of the party I represent have no need of these food additives and supplements. So they are calling - and rightly so - for their regulation.
- (SV) We have voted against the report by Mrs Müller on food supplements. We believe the legal grounds for the decision are incorrect and that the EU lacks the competence to push through harmonising legislation in this area. The question of food supplements is a public health issue which should wholly or in part be decided on the basis of Article 152 of the Treaty on European Union, in which harmonisation is ruled out.
. (DE) The report on the proposal to approximate the laws of Member States relating to food supplements is one more step in the right direction of disclosing the unnatural content of foodstuffs. But quality not quantity matters.
Food supplements should be ruthlessly declared and officially monitored. They should not be added to foodstuffs until they have been reported to the competent authorities. The annexed list has been drawn up for this purpose.
There is no reason not to introduce the duty to report in the same way in all Member States as quickly as possible. My group has said it is in favour of implementing the White Paper on food safety in a more forward-looking way, not only to avert distorting the market, but also to implement the overall concept of the White Paper more ruthlessly. The checks and balances within intracommunity trade, which have been created by necessary laws, are inadequately enforced by the controls which are currently in place. That is why the measures to set up the already approved food standards agencies must be implemented. After BSE, inter alia, the confidence of consumers must be regained through more transparency in the food production chain, safety and proper labelling. I would like to point out that I cannot concur with the speech given by Commissioner Fischler. European agricultural policy has been reduced to the lowest common denominator. Europe must not shirk its responsibility. I am firmly convinced that the public debate is only just beginning.
Food supplements are a sensible option which allow us to avoid possible dietary deficiencies and to stay healthy as well as prevent premature ageing. Obviously, they should not present a health risk. Furthermore, I approve the attempts to establish a European basis for food supplements, given the differences in relevant national provisions.
However, we should refrain from working towards European legislation that is too restrictive. I have consulted specialists who confirm that taking vitamins and minerals orally presents virtually no health risk. We must also avoid undue restrictions and administrative hassles that prevent us, in the European Union, from monitoring scientific discoveries and passing on the benefits of these to the consumer.
Basically, a food supplement should be considered to be something that enhances one' s diet and testing should concentrate on the quality of ingredients and manufacture, rather than on what the supplements contain.
We must also avoid drawing up a list of vitamins that is too restrictive. Why are Vitamins E and D not included when, at the moment, because of fears relating to exposure to sun light, there is a serious deficit of Vitamin D which causes a higher risk of osteoporosis?
I am not a doctor, nor do I consider myself to be an expert in this subject, and so I have to place my trust in scientists. I do not understand, however, how Members of the European Parliament can hope to be involved in the choices made by scientists in areas such as minimum and maximum doses or criteria of purity, as suggested in the explanatory statement.
I voted in favour of the report, but I wanted to make these comments in the hope that the Commission and the Council will understand that overzealousness and excessive restrictive regulation are out of place in this matter as they are in others.
Lange report (A5-0015/2001)
Madam President, I voted in favour of the directive which regulates the characteristics of two or three-wheel motor vehicles, and I can state that with serenity, conviction and satisfaction. Firstly, because my nostrils are still full of the dreadful smell these motorcycles discharge into the air of our beautiful cities, and secondly because I was urged to vote for this directive at Bergamo airport, before I left for Strasbourg, by a pensioner who knew we were due to vote on it. He also stressed that there ought to be regulations on motorcycle noise. Pensioners appreciate silence, bicycles and quiet motorcycles.
I suppose that it will not hurt for us to agree with a proposal for a Commission directive, as long as it is just this once. It is not because we are looking favourably upon the statement from the Commission - you know our views on European integration in general and on this institution in particular. We must admit, however, that for once the Commission has made an effort in terms of prior consultation with users and manufacturers, cost-benefit studies and realistic economic and technical alternatives. This approach is only rarely seen in cases that we deal with here.
On the other hand, we do not agree with Mr Lange, as we do not really know if he is doing this to drum up popularity or if he was hired by our competitors to discredit European manufacturers. If he carries on in this way, he is going to be demanding that motorcyclists stop breathing so as to stop CO2 emissions.
So we say yes to cleaner motorcycles, yes to new testing procedures that are more in line with actual usage of vehicles and yes to a timetable that manufacturers deem realistic. However, we say no to unrealistic emissions limits, no to additional provisions that are not imposed on other means of transport and, in short, we say no to Mr Lange' s amendments.
Jensen report (A5-0018/2001)
Madam President, I voted against this report on Community incentive measures in the field of employment. EUR 55 million are to be spent and not a single job created. EUR 55 million are to be spent on publishing, printing leaflets, statistics, and talk, talk, talk about how to increase employment.
I think the European Union should move on from words to deeds.
. I fully support proposals to encourage an employment strategy across the European Union. We can only fight the scourge of unemployment if we work together right across the 15 Member States.
Jobs, jobs, jobs. That is what it is all about. That is what the Labour Government is campaigning for and that is what Europe is working for. It is our top priority and we must move heaven and earth to make it happen.
The goals set at the Lisbon Summit last year were a crucial step forward in establishing the right conditions to achieve full employment, whereby the Heads of State and Government set the EU the objective of becoming the most competitive and dynamic knowledge-driven economy in the world, capable of sustainable economic growth accompanied by quantitative and qualitative improvement of employment and of greater social cohesion.
The forthcoming Stockholm Council in March will continue to develop the European agenda for a flexible economy, liberalisation of gas and electricity markets, postal liberalisation, reform of the financial services sector, proposals on telecommunications and e-commerce, measures to create a favourable environment for SMEs, and targets for employment rates to benefit all our citizens in the European Union. Cooperation throughout the Union is essential for exchanges of information and best practices, providing comparative analysis as well as promoting innovative approaches and evaluating experiences.
In Britain, our Labour Government is leading the way towards job creation and full employment. Not only has youth unemployment been halved under Labour, but the government is now introducing vocational training for our young people to benefit from new skills in a high-tech and evolving job market. The aim is to create a flexible, high-skilled workforce in Britain.
Madam President, I fully endorse this report which is yet another benchmark in our progress towards full employment in a dynamic knowledge-based economy.
The very title of this report arouses distrust because, generally speaking, incentives for employment are actually about granting employers aid, tax relief or tax advantages for job creation, when, in fact, they do not create any.
Of course, the text is not particularly explicit in this regard, and the basic intentions are wrapped up in general considerations, some of which are pertinent, particularly on the lack of equality between men and women in employment.
The expression of good intentions does not a policy make. Even more, this may indeed conceal a policy which provides no solution to the problem of unemployment.
In order to solve this problem, binding measures should be implemented with regard to those that hold the key to the problem, i.e. the major industrial and financial groups. But to expect this of the European institutions is to ask the impossible.
We therefore voted against this report.
The report on which we voted today deals with a Commission proposal to implement Community employment incentive measures (EIM).
This proposal is intended to implement the provisions of Article 129 of the Treaty establishing the European Community (the legal basis for necessary expenditure on employment) and to develop the activities highlighted by the Lisbon European Council in the context of the European Employment Strategy.
The objective is to promote cooperation between Member States and support their action in the area of employment. Such measures will be funded from the Community budget to a value of EUR 55 million for the period 2001-2005 (or EUR 10 million annually, with an initial allocation of EUR 15 million in 2001).
Measures focus chiefly on the development, programming, monitoring, follow-up and assessment of the European Employment Strategy, with a forward-looking emphasis.
More specifically, the following actions will be covered:
1) Analysis and assessment of employment trends, general policy conditions, assessment of policy options and of the impact of Community policies;
2) Assessment of national action plans;
3) Collation and transfer of national experience as defined in the annual employment guidelines issued to Member States;
4) Technical and scientific schemes required to develop common indicators, to improve and coordinate statistics, to rate performance and exchange information according to best practices.
In addition to implementing this range of measures, it is important for the Commission to take account of the statistical information, studies and actions produced by international organisations such as the OECD or the International Labour Organisation. I also consider it essential to encourage the widest possible distribution of the results of any projects completed.
Parliament has also recommended that the Commission take steps to ensure that all the planned activities are consistent and complementary to other Community programmes and initiatives. The planned activities shall, moreover, be open to the participation of EEA countries and those of Central and Eastern Europe countries subject to arrangements, especially financial arrangements, to be agreed with these countries. I would also argue in favour of our Mediterranean partners being involved.
The European Parliament awaits an interim report from the Commission on 31 December 2003 and a final report on 31 December 2006.
While we all have in mind the preparations for the extraordinary Council meeting on employment to be held in Stockholm in March, I voted wholeheartedly in favour of these new measures to promote employment.
The proposal for a European Parliament and Council decision on Community incentive measures in the field of employment is in keeping with the rationale of the Luxembourg Compromise (1997), which initiated a process of assessment and comparison of 'best practice' between Member States.
In this context, the amendments seeking to inform European citizens better, to act in cooperation with the social partners and local or regional authorities, or those seeking to promote an increase in awareness of the position of women and professional equality by means of studies of the causes of career breaks, parental leave and part-time work are positive steps, and I shall vote in favour of them.
However, we oppose a method which seeks to subordinate employment and social rights in general to the Broad Economic Policy Guidelines (BEPG) and the stability plans. We refute the logic enshrined in the four pillars of the Luxembourg Compromise (entering the labour market, enterprise spirit, business adjustment, equal opportunities) which are used as the criteria for assessment between Member States and will serve to support the development of a European labour market subordinated to the liberal economy. I therefore abstained.
The purpose of this proposal for a European Commission decision is to implement the provisions of the new Article 129 of the EC Treaty, introduced by the Treaty of Amsterdam with the intention of intensifying cooperation between the Member States in the area of analysis, research and verification of labour market policy, while developing a knowledge-based economy, identifying best practice, promoting exchanges, transferring experiences and implementing an active information policy in the said sector.
It was important to emphasise the need for a European strategy that would be accessible and transparent. This report also calls for a quantitative and qualitative evaluation of the effects of that strategy, and an analysis of needs, so as to put in place a made-to-measure plan which takes account of overall economic policy. It therefore emphasises the possibility of using the strategy as a method to be applied to other areas and establishing an analysis of the types of factors which indicate the employment trend.
In order to consolidate the employment strategy at local and regional level, the rapporteur suggests using part of the appropriations at that level to promote cooperation, improve knowledge and the exchange of information and good practice, and evaluate the results of the application of national programmes benefiting employment at local and regional level.
The text, unanimously adopted in the Committee on Employment and Social Affairs, also highlights the need to guarantee consistency and complementarity with other Community measures and initiatives. I also support the topping-up of appropriations for the implementation of the activities, to provide an overall figure of EUR 65 million rather than the 55 set by the Commission.
It is the duty of all Members of Parliament to work to boost employment for the good of our countries and Europe as a whole, to give the rising generations fresh hope. That is why the Union for a Europe of Nations Group has supported this report.
Swoboda Report (A5-0024/2001)
Madam President, I voted in favour of the report implementing the next step in Turkey' s candidacy. I am in favour of Turkey joining the European Union, but I ask all those concerned to add a clause to the agreement between Italy and Turkey. I hope Turkey will be asked to commit its citizens to abandoning their dreadful custom of abducting the most beautiful Greek women, something they have been doing since the days of the Trojan War. Their entry into the European Union will then be received with greater satisfaction.
Madam President, I voted against the report, not because I have anything against the Turkish people but because I am against the institutional system, which prevents true democracy. As long as Turkey is not a truly democratic state and does not respect minorities or prisoners, political or otherwise, I consider this accession inappropriate. In addition, we know that Turkey is hostile towards some Member States of the Union, when all they have done is recognise the Armenian genocide, which is a historical fact.
That is why I tabled an amendment calling for an investigation of Turkish democracy, like the one carried out for Austria. If we want people to join us, they must be genuinely democratic, and Turkey is not. Nor indeed is Italy, in certain respects, as the recent trials in Verona against my party demonstrate.
Madam President, I have voted against this proposal because of the profound contradiction that arises from the fact that this morning all the Members that have taken the floor on the proposal dealt with in Mr Swoboda's report have directly or indirectly recognised that Turkey does not meet the Copenhagen criteria.
Article 4 of this proposal includes a type of suspension clause if there is insufficient progress toward fulfilment of the Copenhagen criteria. Now this proposal has been accepted I ask for Article 4 to be implemented and for aid to Turkey to be stopped until it meets the Copenhagen criteria.
Madam President, we remain concerned about Turkey. On top of everything that has already been said, I would like to highlight the case of Kurdistan and the continued suffering borne by the Kurdish people at a mafia level: subjected to genuine genocide and forced to emigrate to other countries, leaving their own land. And the Turkish Government has never done anything to stop it: indeed, as far as we know, it encourages it. So, setting aside the past, setting aside what I represent as the heir of the Repubblica Serenissima which stood against the Turks in those days, there is very great concern, and I want to ask you, Madam President, to make absolutely certain that we are not going to have a serpent in our bosom in the near future.
. While I voted in favour of the Swoboda report on financial assistance for Turkey for the pre-accession strategy, I believe that the EU should be talking more toughly to the Turkish Government about its human rights abuses especially towards the Kurds. It should also monitor fair distribution of the money.
In view of renewed military repression in the Kurdish south-east - with the probable aim of provoking the PKK - and recent arrests and disappearances of activists in HADEP (a legal political party) it seems Turkey is going backwards rather than forwards in respect of the Copenhagen criteria.
I voted against the Swoboda report which requests that EU financial aid for Turkey (almost EUR 200 million per annum) henceforth be classed under Heading 7 of the Financial Perspective "Pre-accession Aid" , along with the aid allocated to the candidate countries in Central and Eastern Europe as well as, in the near future, Cyprus and Malta.
I do not think this reclassification is called for because, although the Helsinki Council of 13 December 1999 did indeed approve Turkey' s candidate status (something I would challenge, personally) it was specified that negotiations proper would not be opened with Turkey until it had satisfied the Copenhagen criteria, particularly those relating to democracy and respect for human rights.
This is a condition with which Turkey has not adequately complied to date, as everyone in Europe acknowledges. In such circumstances even those who are in favour of Turkey' s accession are forced to accept that it is more a virtual candidate than a real and genuine candidate. Why then should we grant Turkey a financial status which is not appropriate to its real status?
Our concerns are only intensified by the provocative actions of that country, following the French National Assembly' s recent acknowledgement of the Armenian genocide. Not only has Turkey failed to acknowledge its own responsibility (even though the crime should theoretically be remote enough in the past not to implicate the current government) but it has also denied the facts of the case and has even taken unjustifiable reprisal measures against French firms. This type of pressure and ongoing blackmail are inadmissible behaviour from a country which seeks admission into the European club. We do not therefore comprehend why the Swoboda report is now seeking to implement a measure which would support these misplaced positions.
We are in favour of Turkey' s being granted financial instruments and financial aid in proportion to its size and to its needs on the same basis as the other candidate countries. This particularly concerns the restructuring of agriculture, raising the profile of the rural environment and environmental protection.
Any discriminatory action in this respect would penalise not the leadership of the authoritarian Turkish Government but the workers of that country. It would do nothing to support proper conditions for the necessary fight to impose respect for basic democratic rights, quite the opposite.
The best way for the European Union to force the Turkish Government to meet its commitments, a method which is lacking in hypocrisy and which does not allow a pretext for further liberal pressure, which only in any case serve the interests of free trade in Europe, would be to support the democratic opposition. The initiatives by militants working for human rights, trade unionists and politicians may, if they are given sufficient funding to mobilise public opinion, make it possible to put an end to a regime which murders the Kurds, causes political prisoners to 'disappear' , restricts the movements of detainees, tortures democrats and lets Öçalan stagnate on death row.
. (NL) If Turkey was an EU Member State there would be a whole host of reasons for suspending its membership. Officially this country is a parliamentary democracy which outwardly resembles Member States in terms of custom and practice, but for large minority groups amongst the population, this comparison does not hold water. Sadly, the inhabitants of Turkey are not participants with equal rights yet, because they have different political beliefs or speak a different language. The countless political prisoners, the ban on organisations, the press censorship, the army' s internal war against the Kurdish-speaking population, the denial of the mass murder of the Armenians and the Turks' persistent refusal to completely abolish the death penalty, show that Turkey is still a very different sort of country at present than a large majority of people in the current Member States would think desirable. Under these circumstances, there is not a single reason for tightening the bonds of friendship and allowing Turkey to qualify for contributions from pre-accession funds such as ISPA and SAPARD.
Awarding Turkey this funding would only create the misunderstanding that the country is on the right path and that Turkey is going to accede to the EU just as soon as the Czech Republic, Slovenia or Malta. It is not possible to bring about change in Turkey by giving money to the government. It will only come through supporting the struggle of the internal opposition there and that of the exiles living in the EU Member States.
(The sitting was suspended at 1.21 p.m. and resumed at 3 p.m.)
Action taken on EIB annual report
The next item is the report (A5-0023/2001) by Mr Lipietz, on behalf of the Committee on Economic and Monetary Affairs, on action taken on the EIB annual report [2000/2173(INI)].
Mr President, the exercise I was asked to participate in has proved extraordinarily instructive and, I must say, a real pleasure.
There were three constraints I had to manage: the doubts and questions of my fellow Members in the Committee on Economic and Monetary Affairs, the criticisms expressed by civil society, particularly through the CEE Bankwatch Network and finally the answers and arguments presented in response to both these types of question or criticism by the European Investment Bank.
I would like in particular to thank my fellow Members on the Committee of Economic and Monetary Affairs for the relevance of the questions that they, in a way, entrusted to me to put on their behalf to the European Investment Bank. I would like to thank the civil society volunteers for their competence in monitoring the activities of a bank which, in the final analysis, has an influence on 5% of all investments within the European Union, making it the EU' s largest investor. Finally, without any sycophancy whatsoever, I must thank the President of the European Investment Bank, and his colleagues, for the good will and indeed the warmth with which they undertook to discuss matters with me, to take on board and respond to criticisms, either convincing me of the legitimacy of their approach or accepting our comments and outlining with me appropriate solutions.
We have thus arrived at a report on which we are practically unanimous. You have been able to note, indeed, that the amendments concern two mere details. I shall discuss these in the latter part of my speech. Broadly speaking, we were unanimous on the proposals for policy which are directed at least as much to the other bodies of the European Union, and even the Member States, as to the European Investment Bank.
We fully share all the priorities which the European Investment Bank set itself and indeed with the pillars forming the basis of the bank' s policy, and grant it full discharge. We must, however, stress that times are changing. Europe is expanding eastwards. It is taking on greater responsibilities with regards to the Balkans, which are not yet included in the accession process. Moreover, Europe has signed up to the Kyoto Agreement which requires it to reduce its production of carbon dioxide and other greenhouse gases by 8% on average by the year 2010. In other words, this international agreement will become binding in 7 years' time.
Furthermore, since Lisbon, Europe has given itself the objective of becoming a world power in terms of the knowledge economy and new technologies. Finally, Europe has given priority to the development of SMEs. Europe is seeking to obtain this position of excellence not by means of a 'Europe Incorporated' with huge multinational businesses but rather by relying on SMEs.
There are three new objectives, then, in relation to the 1999 report, which we shall examine formally today. However, in so doing, we shall of course be examining all the policy directions of the EIB: accession, Kyoto, the development of SMEs towards achieving excellence. We wished to call upon the constituent bodies of the European Union and the EIB itself to reorient its policy in the light of these three objectives which were perhaps not as clear at the time when the EIB adopted its priorities or drew up its 1999 report.
The initial paragraphs of the report before you are absolutely unanimous and aim essentially at expanding or facilitating loans in these three areas.
To briefly mention the points on which we did not achieve unanimity, there was the official importance of the NGOs in the preparations for the EIB' s decisions, the affirmation of the Kyoto objectives as a genuine leading factor and finally, the arrangements for the prudential supervision of the EIB. These three points I refer to the decision of the House.
Mr President, first of all I would like to congratulate the rapporteur on his excellent report on the EIB 1999 annual report and my compliments to the bank of course for the report itself.
This is the first time that the European Parliament has delivered its opinion on the annual report. Naturally this opinion is of a political nature and it casts a critical eye over the institution. Thus, for example, the report examines such things as the priorities and the internal and external scrutiny of the resources employed by this bank. The EIB is the primary banker and investor for the European institutions and that is why the report analyses what the EIB' s priorities are and whether these priorities are in line with the European Union' s priorities. Where significant differences were found, the rapporteur has looked at what the EIB should give greater or less priority to. For example, the report asks the EIB to concentrate more on those investments that enable the EU to meet the Kyoto criteria. As we see it, the fact that more priority should be given to this does not mean that matters such as the trans-European networks should be given less priority, as the rapporteur proposes in one of his amendments. Next, the report draws attention to the EIB' s internal scrutiny. The rapporteur believes that the EIB should have a better overview of the quality of the loans. To this end, the EIB should devote more attention to evaluation of projects in the fields of regional and environmental investment, for example. At present, there is still too little insight within the EIB into the effectiveness of the loans. In a normal operational management process, a company keeps tabs on the returns on its investments. The EIB should also evaluate effectiveness and the return on investments more.
A final important point is that the EIB is subject to scrutiny by the European Court of Auditors where the Community resources are concerned. The European Court of Auditors is then required to scrutinise the resources at the disposal of the EIB as to the effectiveness and lawfulness of the investments made. We have tabled another amendment in order to ensure that the EIB is supervised adequately and according to the same rules as any normal commercial bank regarding its banking business. The rapporteur proposes that someone from the European Central Bank should be appointed as a member of the Audit Committee, but an audit committee has more of an accounting function than one of real banking supervision. Both functions must be fulfilled. However, my group feels that the European Central Bank does not have the in-house capacity for banking supervision in the real sense. This must be organised differently, for example by the Luxembourg Central Bank.
My other two amendments are adaptations designed to remove a few minor flaws from the text. For example, we recognise the important role the EIB has in the European investment climate and we also feel that the EIB should take more account in its internal scrutiny of the effectiveness of the European funds spent on the environment. I am sorry to say that we do not agree with the majority of the rapporteur' s amendments because he is using them to emphasise a radical and one-sided position. Naturally we also appreciate the importance of the environment and of NGOs, but other priorities must also be given a crack of the whip. The Socialist Group has also tabled two further amendments and one of these has to do with a promise made by the President of the EIB. This promise related to recruiting more women, so that the EIB employs roughly the same number of men as women, or at least works towards that goal. That is also one of the European Union' s priorities. We call upon the bank to make a start with this. I hope that the EIB takes Parliament' s advice to heart, particularly where the scrutiny of European funds is concerned. That is why we support this report wholeheartedly.
Mr President, I would like to start by welcoming Mr Maystadt warmly to this almost empty hall, but I can assure him that even when we have the President of the European Central Bank visiting us, by no means all delegates attend. So the fault does not lie with you.
First and foremost, I would like to propose that we make a tradition of this, just as we do with our debates with the European Central Bank, with Wim Duisenberg. I think it would be a good idea to carry on the tradition of devoting attention to the European Investment Bank here in Parliament, and I hope this will then stimulate more interest than is in evidence today.
A few days ago, you held your annual press conference, and presented the results for 2000. What we have here is nothing new, but it is something that happened at roughly the same time. I think we may be able to do it next year but in any case, I would like to propose that we put the annual report on 2000 on Parliament' s agenda just as soon as we can, and prepare it at least as thoroughly as we have done with this annual report.
Before I make a few comments as to content, I would just like to compliment the rapporteur too. If the press report from last week is anything to go by, he has acquitted himself well. I think the said press report also revealed that the bank has given a great deal of thought to environmental groups in its policy, and to the environment in general, and I believe its activities have contributed to this as well. I myself have concentrated, on behalf of my group, on a number of other key points which, incidentally, largely coincide with those of the PPE-DE Group. My first point concerns job creation, particularly in SMEs and the social sectors, whilst my second point is about transparency and supervision of the EIB' s activities. I will talk about employment first. The employment objective, which is also one of the European Union' s priority objectives - I think Lisbon confirmed this once again - is expressed too implicitly in your plans and reports to my mind, and is not sufficiently visible or verifiable. It seems as if the reasoning prevails that economic growth will automatically create jobs and so there is no need to treat it as a separate issue, let alone consider the quality and sustainability of the jobs. You certainly aligned yourself with the policy initiatives from the European Councils, as we can recognise the incentives created by the Luxembourg Summit and the special action programme promised in Amsterdam, in this report. And then you rightly took up the initiatives from the Lisbon Summit held last year and in particular, launched new initiatives for the knowledge-based economy and new technologies, notably the innovation 2000 initiative. I would now like to present you with the challenge of aligning yourself with new initiatives in the coming year, at the Stockholm Summit scheduled for next month. There, the Swedish Presidency will pursue the line taken in Lisbon, and hopefully also succeed in making an annual tradition of these spring summits on socio-economic affairs. The Swedes are not planning to establish a whole host of new procedures and processes on this occasion. What they have succeeded in doing to my mind, is add a very important feature to the policy agreed in Lisbon, that of attention to the qualitative aspects of employment. The quality of work is an extremely important consideration if people are to be able to function properly in the economy, in an economy based more on knowledge and creativity. Attention must also be given to adequate participation in the labour market. These are very important matters that we must concern ourselves with in the months to come. Perhaps you could take up the challenge of including this investment in quality in a follow-up initiative after Stockholm.
Also on the SME front, I see that in 2000 you very nearly doubled your efforts to EUR 6.2 billion. I think that is to be welcomed, but I would also ask that special attention be given to the SMEs that have difficulty acquiring risk capital through normal channels. These are often highly innovative businesses too and so they do not belong to the very sectors of the economy that do attract capital from the stock market and risk capital, which is precisely why I want to draw attention to those flanking businesses that can provide quality work. That is why we ask that attention be given to the social economy and to the development of what the French so beautifully call service de proximité (local service).
I have a final comment to make. Perhaps I should leave it out though because I think I can concur with what Mrs Peijs had to say on the matter, with the exception of her comments on the role of the ECB. What our group does want to do is pursue the discussion on the potential role of the European Central Bank, also with regard to scrutiny of prudential rules and banking supervision.
Mr President, Commissioner, President of the EIB, ladies and gentlemen, first of all I should like to congratulate the rapporteur, Mr Lipietz, for his excellent report.
The European Investment Bank is a non-profit-making body because that is what the Member States' governments decided, since its mission was not to obtain economic benefits but rather to contribute to the balanced development of the European Community through granting medium and long-term credits and guarantees for investment projects in the poorest regions, thus fostering economic and social cohesion. But if we examine what the prime orientation for EIB funding is, where have the loans granted in 1999 ended up? We see that most have been used to cofinance investments in the four richest Member States (Germany, France, the United Kingdom and Italy), which received over 60% of the EIB resources supplementing the Community structural funds, while the so-called cohesion countries, that is, the poorest and most needy ones (Greece, Portugal, Spain and Ireland) got only 26%.
Even if I am told that this inequality occurs on account of the populations of these Member States, I believe we have to think about this aspect, since balanced development will not be achieved through proportionality but through solidarity. This will become even more necessary as we proceed with enlargement to include new Member States. Do not let it be said, either, that what is happening is that the less well-off countries do not submit projects to be funded; what is needed is a better policy of information, transparency, aid and monitoring. To that end, it could well begin by facilitating communication with possible applicants, providing for the use of all the languages of the European Union, including regional and minority languages, so that everybody can have access to the European Investment Bank.
Mr President, Mr Lipietz has written an excellent report which highlights two of the European Investment Bank' s real weaknesses.
The first is that the bank has had a terrible information policy, and there has been poor supervision of the bank' s decisions and work. The second is that the bank' s environmental work has, as I see it, been extremely poor. There are numerous examples where the bank has supported projects within the EU and in the candidate countries which have actually been indefensible from an environmental point of view.
With regard to the area of environmental impact analysis, it is clear that the World Bank, for example, is better than the European Investment Bank at making analyses public before decisions are taken. We have at least recently encountered a new attitude from the EIB. There has been more talk about dialogue, openness, environmental considerations and change. We hope this will lead to real reform of the bank' s work - which we would of course welcome - and to the Aarhus Convention on Access to Information, Public Participation in Decision-making and Access to Justice in Environmental Matters being implemented in full at the bank.
I would like to say that we support this excellent report and the amendments tabled by the Group of the Greens.
Mr President, ladies and gentlemen, I would firstly like to thank the rapporteur for his excellent report and the EIB for the very open dialogue we have been able to have over recent months. Today' s debate shows that the work of the European Central Bank has, in the main, been assessed very positively, which, President Maystadt, I am sure you welcome. The European Central Bank has an especially important role when it comes to improving European Community structures in less developed regions. Two thirds of its disbursements go towards this. But I also believe trans-European networks are of major importance, especially for transport, and they need to be set up along European lines.
We see that a common European economic area is emerging. But we also see that the traffic situation is very often still following the old limitations and priorities of past centuries. I believe that a common European market, a domestic market and an optimal currency area must incorporate a corresponding infrastructure and transport infrastructure. All the activities of the European Central Bank in this area are of special importance.
I also believe that the work of the European Central Bank in other areas is of great importance, especially where small and medium-sized enterprises are concerned. For SMEs, especially those which are innovative and assume risks, simply granting loans is often insufficient; venture capital also needs to be made available. In recent years the EIB has developed its own initiatives which, in my opinion, are especially welcome.
Mr President, ladies and gentlemen, may I first thank Parliament' s President and Bureau for suggesting that, for the first time, the President of the European Investment Bank should be invited to speak at a plenary session on the occasion of the discussion of the report of the Committee on Economic and Monetary Affairs on the activities of the EIB.
I regard it as an honour, but also as a sign of Parliament' s desire to take an interest in the activities of all the European institutions, in order to ensure that the voice of the citizens it represents is heard more effectively. May I also reiterate in Parliament what I have already had the opportunity to stress at committee level, namely how much I appreciate the constructive dialogue that has been established with the Committee on Economic and Monetary Affairs, at the instigation of its Chair, Mrs Randzio-Plath. With regard to Mr Lipietz' s report, I found it both stimulating and useful, and I can tell you that work has already started on implementing a number of the recommendations made in the draft resolution.
I shall, if I may, deal with both these recommendations and the questions put by the honourable Members in the following order: first, the bank' s operational priorities, followed by evaluation methods and, finally, external monitoring and the policy of transparency.
To begin with, the bank' s operational priorities. I should like to point out that the new Corporate Operational Plan, which covers the period 2001-2003, redefines our priorities along the lines proposed in recommendations 3 and 5. We have, in fact, included among the five priorities adopted by our board of directors, and here I quote, "encouraging environmental protection and sustainable development, in particular implementation of the Kyoto Protocol" . This approach in practice already existed, given that last year lending for projects contributing directly towards improvement of the environment amounted to EUR 6.4 billion within the European Union, an increase of 39% compared with the previous year, and EUR 740 million in the candidate countries.
In addition, we have reorganised our Projects Directorate in order to ensure that the environmental impact of the projects for which finance is sought from us is systematically evaluated. With regard in particular to our contribution towards implementation of the Kyoto Protocol, a general policy note will be submitted to our board of directors in May.
Having said that, this emphasis on the environment must not, as Mrs Peijs very aptly put it, make us forget the other priorities, which I shall very rapidly refer to. Regional development: we consider that at least two thirds of lending within the European Union must go towards projects located in assisted areas.
Support for the Lisbon strategy: we intend, over the next three years, to advance project finance totalling EUR 12 to 15 billion in the fields accorded priority by the Lisbon European Council and, of course, as Mrs van den Burg has suggested, we shall have to take account of the conclusions of the Stockholm Summit.
Preparing the candidate countries for accession: over the next three years we intend to earmark between EUR 3 and 4 billion a year to projects aimed at helping the candidate countries to satisfy the conditions for accession, especially with regard to transport infrastructure, the importance of which Mr von Wogau has rightly stressed.
Lastly, I would mention as the final priority support for the Community' s cooperation policy, notably in the context of the recent Cotonou Agreement.
I now turn to assessing the real impact of the projects financed by the EIB, as a number of speakers have rightly dwelt upon this aspect. In particular, recommendation 4 calls upon the EIB to undertake an in-depth study of the real contribution made by projects to regional development.
First of all, I should like to point out that, since 1995, the EIB has had an independent unit for ex post evaluation of projects, a unit whose reports are transmitted directly to the board of directors, without any possibility of their being changed by the hierarchy or the Management Committee. These reports are then made available to the public and Mr Lipietz' s report in fact refers to a number of these. The initial reports were, of course, fairly critical. Why? Because we asked this newly created unit to concentrate first on those cases which we considered to be most problematic.
Today, we have reports covering a larger number of projects and the evaluation results are distinctly more encouraging. Thus a recent report dealing with a number of projects in northern Portugal and southern Italy shows that the vast majority of these have had a positive, and in some cases very positive, impact on the development of the regions concerned.
However, the same report emphasises the importance of further refining the methodology, particularly in order to identify more diversified and more specific criteria for improving the selection, a priori, of the projects that are most promising for regional development. That is why, in close cooperation with the staff of the Commission' s Directorate-General for Regional Policy, we are currently working on developing a battery of performance indicators for loans for regional projects.
I would add that similar work is under way on evaluating global loans, that is, the loans that we grant to intermediary banks for lending either to SMEs or to local authorities. Here again we are endeavouring to improve the ways of verifying that these loans are indeed used for the benefit of SMEs and that the most favourable terms are passed on to the ultimate recipients of these loans.
With regard to external monitoring of the bank, I can only unreservedly endorse recommendation 10. I should like to confirm before you that the agreement entered into in 1999 between the Court of Auditors, the Commission and the EIB concerning the bank' s activities based on Community resources is being implemented to the satisfaction of all the parties concerned and that, of course, the EIB will continue to meet its obligations vis-à-vis the Court of Auditors resulting from that agreement. I should also like to confirm that we are currently negotiating a similar agreement with the Court of Auditors with regard to monitoring the European Investment Fund, which has become a subsidiary of the EIB. I would add that we are amenable to any practicable form of banking supervision. This is a matter that has been discussed by your committee. We are completely open to any proposals in this connection. In any case, in the short term perhaps the most practicable approach is no doubt to strengthen the Audit Committee by seeing to it that members are appointed who have experience and expertise in the field of banking supervision.
Finally, with regard to the policy of transparency, we are willing to sign up to the guidelines set out in recommendation 11. However, we must emphasise that, unlike the institutions referred to in your rapporteur' s text, the majority of the EIB' s clients are private commercial companies and obviously do not want the confidentiality that is standard practice in commercial negotiations not to be observed in relations with the EIB. But, subject to that reservation, we have decided to move towards greater transparency.
I am thus able to announce to you that we are going to publish on our website a list of all projects in the pipeline, before they are even submitted to the board of directors, except of course where the promoter has good reason to object on grounds of confidentiality. With that sole proviso, all projects will be announced on our website.
Mr President, ladies and gentlemen, the European Investment Bank is, as you know, unlike other banks. It was established to serve the objectives of the European Union. It is therefore only natural that it should be called upon to explain itself before the European Parliament. I thank you for giving me the opportunity to do so today and am delighted that I shall be able to continue the dialogue in the future, as Mrs van den Burg has kindly suggested.
Thank you, Mr Maystadt, for the contribution that you and your bank make.
Mr President, first of all I should like to congratulate Parliament and Mr Lipietz on the analysis he has presented on the European Investment Bank annual report.
I share the idea mentioned by the President and included in the report that the European Investment Bank is an instrument of European Union policies, but we must not forget either that the EIB has the obligation to make optimal use of the resources at its disposal.
To a great extent the Commission shares the views contained in the report, but I should like to make a few comments on two or three subjects that I think are particularly relevant to the call for the Commission and the Council swiftly to extend the mechanism for subsidising interest rates on loans given by the bank, especially external loans as well as internal ones.
This is a difficult subject that the Court of Auditors has come out strongly against, expressing clear reservations as to its effectiveness. From the Commission' s viewpoint, it is true that we must do everything we can to ensure that the instruments we have are effective in facilitating investments, but it is no less true that there are projects, such as in the environmental field or from the countries applying for accession, which, in view of the interest rate levels we are working with today, could be resolved more efficiently by means of cofinancing systems, for instance through some of the current programmes. Such efficiency could be even greater at a later stage, when said countries are members of the European Union.
The report also calls on the bank to ensure that its risk-capital activities are adequate and to make the necessary effort to attract risk capital via the stock exchange, especially in those sectors with problems. The President of the bank has already made some reference to the efforts made. The Commission, for its part, has supported the bank' s ideas of arriving at a better distribution of functions between the former European Investment Fund and the bank. We think the current model, in which the Fund has become the arm of the bank for carrying out these risk-capital investment projects, is a good one and the current availability of greater resources is without any doubt a clearly positive factor compared with the former situation.
Allow me to comment on the greater importance to be given to small and medium-sized enterprises. Small and medium-sized enterprises are going to be able to take advantage of this possibility of access to risk-capital, but they are also going to be the great beneficiaries in the bank' s Innovation 2000 Initiative, especially in its support for investment in information and the knowledge-based economy. All this supports the Lisbon proposal, but it also supports this possible action on behalf of small and medium-sized enterprises.
A subject I think especially worth highlighting is global loans, which are also put forward in terms relevant for small and medium-sized enterprises and without any doubt will enable us to solve two problems that some of you have mentioned. First, sharing out resources more efficiently. We must not forget that these global loans at the moment are practically one third of the bank' s new loans. Secondly, the idea of the bank' s activities being more consistent with Community policies is also important. I think all of this will end up benefiting the bank' s activities and the policies defined.
One last comment: on page 18 of the report the Commission is called upon to perform a monitoring role, especially in connection with risk-capital and also the control and management of interest rates. On this subject in particular I can tell you that my colleagues responsible for these areas, especially as regards external assistance, are analysing the topic so that in accordance with the criteria and comments that I set out earlier we can reach the best possible solution to use the bank' s funds in the most efficient way.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Lisbon (continuation)
The next item is the continuation of the joint debate on:
the report (A5-0034/2001) by Mr Bullmann, on behalf of the Committee on Economic and Monetary Affairs, on the Spring 2001 European Council: The Lisbon process and the path to be followed [2000/2280(INI)],
the Commission report on progress since Lisbon and future measures, and
the report (A5-0020/2001) by Mr Gasòliba i Böhm, on behalf of the Committee on Economic and Monetary Affairs, on the impact of liberalisation and the process of economic reform on the European Union's economic growth.
Mr President, ladies and gentlemen, this is a very important report for which I wholeheartedly congratulate Mr Bullmann. I would like to make two points. When we talk about the special things Europe is doing and why hopefully in the future we may be a model for the world, we must be able to support our facts with figures. How do we measure this success? We have very traditional instruments: GDP or the unemployment rate which, according to research carried out by the Munich-based institute, the IFO, has fallen from 8.1% to 7.6%. We also have the external value of the euro. But there are many other indicators we have hitherto not taken into consideration.
That is why I would particularly like to express my support for paragraphs 24 to 29 of this report, which redefine quality of life and quality of employment. That would help our debate a great deal. What has also been lacking hitherto is introduced by Amendments No 13 and 17, namely the environmental aspect, which also seems to be a special concern of the Swedish Presidency. It is an area where there is still much to be done. To Mr Friedrich, who spoke of the danger of knowing too much, I would say that we are rather in danger of knowing too little.
This particularly concerns Parliament, which brings me to my second point: access to information in the follow-up to the post-Lisbon debate. It is undignified for preparatory documents on Summit meetings to be slipped surreptitiously into Parliament, and often not before they have first been made available to the press. There is nothing unifying in this; it is simply divisive. With the partitioning off that is being practised, especially when Parliament is involved, the Council is doing itself a disservice. It is simply promoting the delegitimisation of holders of political office. Why are we in Parliament no longer trusted? Let the Committee on Economic and Monetary Affairs, or the Committee on Employment and Social Affairs, or the Committee on Industry, External Trade, Research and Energy in. Give one of the chairmen of our committees, Christa Randzio-Plath for instance, the chance, give Parliament the chance, to work with you on equal terms. What are you afraid of?
Mr President, ladies and gentlemen, the strategic goal of full employment established by the Lisbon Council has been achieved in some parts of the European Union while many others still have a long way to go. This not only raises a problem of cohesion - since it is not just a matter of compensating the less favoured areas - but also the problem of how to manage European development in the future, so as to promote the spread of development, and hence of employment, from the most favoured to the least favoured zones.
In this regard, I call upon the Commission to combine its economic perspectives with identification of the territorial benefits to be had from the plan for European area development. I urge the Commission and the Union to pursue this 'good' full employment we want for Europe - 'good' in the sense of being capable of respecting environmental and social obligations - applying the method used up to now to drive forward the formation of the single market, with enlargement regarded as a valid part of this approach. Enlargement should not be seen just as a supplementary cost for the Union but as an opportunity to create wider market opportunities, where the method pursued so far can be developed, both by progressively liberalising the old markets - and I strongly welcome the invitation, which I believe we should extend to ourselves and to Parliament, to adopt new directives on procurement quickly, for example, and open up a huge market currently closed to European competition - and by preventing the new markets from creating a new monopoly situation as may happen in the case of telecommunications.
For this purpose - both to liberalise the old markets and to prevent monopoly situations being created in the new markets - information can be very important and a bold strategy, helping the citizens participate in the process, can certainly be useful here.
Mr President, one word on sustainable development and the Lisbon process. This was already addressed by some Members of the Green Group this morning. What should be done in the Stockholm meeting is that the governments' presence there should give the Commission a mandate to take the results of the Gothenburg Summit and to prepare benchmarking and concrete targets for the 2002 spring meeting during the Spanish presidency. Only if sustainable development becomes as important in benchmarking as economic and social values can we advance.
I will take the opportunity to address the liberalisation aspect where there has not been a lot of reflection hitherto in Europe. We need a new merger control and a new competition policy. We have abolished monopolies, but we will have the same operators appearing as oligopolies in Europe if we are not prepared to have a different merger control and competition policy. We need the biodiversity of a lot of small and medium-sized actors and not a monoculture of eight or ten major electricity companies which will employ blackmail on policy-makers as they did before in the monopolistic structures.
Mr President, ladies and gentlemen, a careful assessment of the follow-up to what has become known as the Lisbon Strategy clearly shows that that Summit, which sought to present itself as the defender of employment, was, in fact, a powerful boost to speeding up the process of liberalising fundamental sectors of the economy. In its report, the Commission now highlights what it considers to be 'good results' achieved with regard to the liberalisation of the telecommunications networks, the creation of a legislative framework for electronic commerce and the definition of the European Company Statute. At the same time, the Commission regrets what it considers to be delays in the regulation of public contracts and the liberalisation of the markets in gas, electricity, transport and postal services.
In other words, the Commission is insisting on the need to move ahead even more rapidly with the total liberalisation of the most varied sectors, including public services, and on more rapid progress in the capitals market, including the regulation of financial services. The Commission' s aim is to boost pension funds and other types of funds, but this will lead to greater attacks on social security and other essential public services, specifically in the areas of health, education and communications.
Meanwhile, in the social sphere, despite the statements of intent, fundamental decisions on protecting workers' rights are being delayed, as happened here only yesterday when we discussed industrial restructuring.
At the same time, statements are being made once again about the need to create a more flexible labour market, which is more mobile and able to adapt. I understand this to mean more precarious employment, with fewer workers' rights, although it is acknowledged that unemployment is still too high and that poverty and social exclusion are unacceptable at the beginning of the new millennium. These policies therefore need to be amended, Mr President, Commissioner, ladies and gentlemen. What is required is not to touch them up to make them look better in one way or another but to make far-reaching change to the policy in this field.
Mr President, I can only assume that the Presidency which claimed to prioritise employment chooses to direct its attention to other matters rather than take part in our important debate on issues to be taken up at the European Council in Stockholm, but I am all the more pleased to see that the Commission is represented here today.
The presidency said they could not be here before 4 p.m. because - believe it or not - they are discussing with the contact group the Statute for Members which is understandable in the circumstances and the amount of time they have in Strasbourg. So they are not here but they will be joining us as soon as possible.
Mr President, may I then just add that I am extremely happy that I raised it, as this gave you the opportunity to provide a good excuse for the Swedish Presidency.
I believe it is a mistake for us to draw up long, extensive and contradictory documents such as the llmann report, which risk not being taken seriously. I also believe it to be a mistake to allow issues of work, growth and competitiveness to be reduced to statistical number crunching. It is clear that we need indicators in order to make assessments and comparisons, but to use them to excess in this way just makes one think 'Gosplan' .
Honourable Members, absent Representative of the Council and Commissioners, one does not need to be a politician to see the way powerlessness is spreading and divisions are widening in society. We have major groups of poor, working people and we have a terrible proportion of long-term unemployed, benefit-dependent and marginalised individuals and families in Europe. At the same time the EU still has difficulty matching the US with regard to job creation, research and development and population growth. I believe the hunt for new indicators and more figures on employment simply delays the necessary renewal and liberalisation of European markets.
The Lisbon process requires a move from words to action. One of 10 years will soon have passed. Therefore, I am asking today for concrete targets from the presidency ahead of the European Council in Stockholm. It is no longer a matter of directions and timetables such as we heard about this morning. What decisions will you produce in the next six months to achieve increased competitiveness in Europe?
I believe that the Swedes have an excellent opportunity to show some leadership. Rather sceptical though it has been, the Social Democratic government has, for all that, continued with the successful liberalisation programme set out by the right of centre government at the beginning of the 1990s. Thanks to a forward-looking policy which included opening up markets, Swedish industry in both the old and the new economies shows significant success. With this in mind, the presidency could establish a modern agenda to enable the EU to live up to its proud aims.
Both the Council and the Commission have today addressed demographic development in the EU. In this regard, I wonder when the Commission will be taking initiatives to stimulate increased labour immigration to EU Member States.
Yesterday, I listened to State Secretary Ekström, who is responsible for the European Council in Stockholm. She introduced important elements into the discussion on growth, including the significance of trade. This is excellent, as it is vital for both growth and solidarity. Therefore, I wonder if the Commission and the Council can report on how work on increased trade and reduced tariffs can progress under the Swedish Presidency. In this context, it would be interesting to hear whether the Council is still of the opinion that the question of the Tobin Tax is a national debate which has no place in this Parliament.
In its communication, the Commission takes up the need for simplification of regulations in the EU. Bearing in mind the vote we had today on the awful Miller report and the old Bus and Coach Directive, I hope this was the last time we need concern ourselves with such issues. It is fine to write that simplification of regulations is desired, but the Commission must also show that it is able to act on this.
Finally, I would like to say that economic growth is naturally linked to employment and social security. A good economy is a prerequisite for welfare. However it is not politicians and more statistics which create social security, but it is only with the help of a good economy and successful companies that the EU can create cohesion and social security in a new age.
Mr President, we must now rethink the future cohesion policy in view of the challenges arising from enlargement to the countries of Central and Eastern Europe.
Enlargement will mean a large increase in population and geographical area, but also a dangerous increase in regional disparities. Statistics are misleading, and a region that now has a per capita income of 70% of the Community average will not have improved its situation when after enlargement this percentage rises by 10 or 15 points.
Income is one element defining regional development, but it must not be the only one. For the new programming period we must have new indicators that reflect the growing complexity of our societies and our regions' economies: the unemployment rate, especially one referring to young women and the long-term unemployed; a region' s dependence on sectors in crisis, such as steel-making or fisheries; a low level of worker qualification; a lack of occupational training or education; limited economic diversification; the demographic situation; poor penetration of new technologies; or poor integration of women in society in the least developed regions, which is a reason for their backwardness.
Cohesion must not be restricted to the Structural Funds. All Union policies have to respond to this aim, helping improve competitiveness in the most backward regions and helping create more jobs and more skilled ones.
The Union will have to act in those areas where a stimulus that does not entail a large outlay is needed. A stimulus that leads to regeneration and an increase in competitiveness and productivity. The Commission should have a greater capacity to intervene and an overall view, and Community initiatives should be better-funded, in my opinion, in the next period. Similarly, again in my own opinion, we should rethink how many of them there should be.
Mr President, ladies and gentlemen, I wish to speak on the subject of items 9 to 12 inclusive of the report by our fellow Member, Mr Gasòliba i Böhm, in order to specify our approach to the concept of universal service.
Universal service must be defined in relation to the new technological environment. Current developments, particularly in information and communication technology, tending towards digital technology, have an irrevocable catalysing force. It is up to the authorities to meet the challenge by enabling every citizen, whatever their situation, to benefit on a fair basis according to their needs from an identical quality of service. That is where the advantage of a universal service lies.
In actual fact, technological developments make it possible to view universal service in an offensive and proactive manner rather than in a defensive backward-looking fashion, as a limited set of often mediocre public services, which people carefully avoid using, unless really driven to it.
Thus, the prospects offered in the medium term by the generalised use within Europe of new 'smart card' type identity papers lead to a redefinition and readjustment of universal service, polarised on two vectors of change: a service level agreement and a rich content. We should like to see the real possibility of developing in this direction so that this universal service may contribute to balanced realisation of what was set as a strategic objective at the extraordinary European Council meeting in Lisbon in March 2000.
Mr President, on the report on the impact of liberalisation and the economic reform process our opinion can only be highly critical. It is not because we do not share general ideas on the broad economic policy guidelines but because here, under the pretext of liberalisation, it is trying to lead us along paths which, instead of increasing the well-being of our societies, will only deepen the social inequalities in our supposedly more advanced societies.
In the report under discussion there are enough generic references to the United States model and phrases that have become the canon of right-wing economics that they cannot be accepted uncritically by those of us who try to keep a balance between broad economic objectives and building fairer societies.
This progressive attitude cannot be reconciled with statements made in this report. Not only the ones I have just mentioned, but also others such as the statement on labour market reform, where it says, and I quote: "it is high time for labour market reforms that promote mobility and make it worthwhile for the unemployed to take up job offers" . This - and I say this with all due respect for Mr Gasòliba i Böhm - is treating the unemployed as if they were so many parasites.
The key to achieving a balance between economic objectives, competitiveness and cohesion and social justice is not in this supposed liberalisation but in designing and putting into practice policies that make our economic systems more effective, extracting from other economies - copying if necessary - things that can enable us to move forward in both directions.
We do not want models like that of the United States, which will lead us to greater imbalances and social injustices or resounding disasters, such as the liberalisation of the electricity sector in California. While you are at it, why not copy the American Treasury' s policies and abandon the European Central Bank performance model, which has caused us so much harm in the past?
The rapporteur mentioned in passing this morning that there were European countries with models of interest. Of course there are. But why is this not highlighted? Because it is of no interest, or rather, it is of no interest to those who speak of liberalisation at all costs without thinking about the consequences.
Mr President, I would like to make three points with regard to the Stockholm Summit. First of all, it is not justified, in my opinion, to hold this discussion here at Parliament' s instigation whilst there was no document from the Commission available at the time to back it up. If a summit on socio-economic problems is arranged in Stockholm and if this is done year after year, as was decided in Lisbon, then I expect each time - and I hope that the Swedish Presidency will take a decision in this respect - to see a framework document from the Commission which can be debated beforehand in Parliament. We have now done just that, but on our own initiative. Accordingly, the report that is before us is calling for an interinstitutional agreement to that effect.
My second point concerns social protection. I would like to echo the view of a number of our fellow MEPs, namely that the topic of social protection is new. It has taken ten years finally to grant the topic political status. This has now been done. But this is, of course, a very apprehensive start. If we begin by prescribing indicators, then this is a good start, but it cannot, of course, be the final step. The final step should be a process similar to that which we have followed for employment. Indeed, we should end up drafting guidelines. I hope that Stockholm too will take matters one step further.
My final point pertains to employment. It is true that the number of unemployed across Europe is still high, and I am always surprised when it is suggested that we should most definitely encourage the influx of immigrants. Some say that they should fill the jobs which require the highest qualifications, whilst others believe they should fill those functions which require the lowest qualifications. First and foremost, our own unemployed should be trained, and the lowest qualified functions should be reassessed in such a way as to ensure that our own people at least accept this work in the first place.
Mr President, Commissioner, ladies and gentlemen, I support the political line and all the proposals in the Bullmann and Gasòliba i Böhm reports. They highlight some of the qualitative goals which ought to be turned into binding decisions at the Spring European Council. Amongst these I would like to stress the importance of certain initiatives relating to sectors central to the Lisbon and Feira Council guidelines, but where progress is still much too slow, as President Prodi recognised in his speech yesterday. The most important is coordination of research and development policies. While the European Commission has set up some highly significant European initiatives and projects in this area, there is still a lack of effective coordination of national programmes and public and private projects developed by each country. This leads to a situation where meagre national financial resources are often spent on duplication or wasted investment, and where there is a failure to adopt certain shared priorities.
I would like to ask the Commission whether or not it intends to give effective impetus to the implementation of the open method of coordination, adopted by the Lisbon Council. It can work if the Commission uses its knowledge of existing national programmes and projects to become the promoter and monitor of open methods of cooperation between certain Member States on specific priorities, thus testing national governments' willingness to cooperate and converge to build a European Research Area.
Secondly, the introduction in the Union - also based on some experiments in open coordination - of a system of lifelong learning and training. We are right to call, in Mr Bullmann' s report too, for a combination of flexibility, mobility and security in employment policy, to prevent the emergence of insecurity and marginalisation of both young people and women and older workers as well. Now, I do not know of any kind of security that can operate in a labour market characterised by flexibility and mobility, apart from the security that comes from employability, a process of lifelong learning and training guarantees. Setting up a system like that to benefit as many working men and women as possible will overcome the resistance developing in various sectors, because the temporary nature of jobs - and that is a very real factor in our labour market - deters companies from investing in human resources.
All this means mobilising major resources and great individual determination, which can only happen if effective cooperation is established between the European Union and the national States, on the one hand, and between businesses and workers, on the other. That is also a way to create the necessary conditions for the Spring Council to be a significant event ...
(The President cut the speaker off)
Mr President, I welcome the Swedish Presidency' s arrival. I hope that they have taken positive steps with regard to the Statute for Members, as we are on the edge of our seats.
I would first of all like to congratulate Mr Gasòliba i Böhm on his sterling report. He has succeeded in listing our ambitions one by one in a readily understood manner. It is our wish to become the world' s most competitive and most dynamic knowledge-based economy, according to our leaders in Lisbon. Upon which they went home, and everything carried on as before.
We are still having to put up with stifling bureaucracy. Attempts to liberalise and introduce simpler rules for small and medium-sized businesses never come to anything on account of short-sighted national interests. I sometimes dream about this, but I always wake up screaming. In order to streamline legislation, we should not only scrutinise our activities here, but also examine how a directive emerges from the national transposition processes. A simple and clear-cut customs act suddenly appears to be backed by legislation which fills three thick volumes.
Moreover, I am of the opinion that the fiche d'impact should be given the kiss of life. It should not amount to pure guesswork but to an actual business test. A test of how a certain piece of legislation will be received in industry. The problem Europe has - and I trust I can be so outspoken after eleven years in this Parliament - is that I am always duly impressed with the rhetoric, but never by the action that follows.
I would like to quote the liberalisation of the postal services as a case in point. Not only Parliament, but also the Council, which had explicitly welcomed the liberalisation in Lisbon with open arms, have taken a step back rather than forward. If we compare this situation in Europe with that in the United States, we are still in complete deadlock in certain areas. It is not yet the case - not by a long chalk - that Europe can lead the world economy now that US leadership has temporarily lapsed.
Europe' s core countries, France, Germany and Italy, have enjoyed the benefits of the cheap euro to the full, and have not made any structural changes to their labour markets and their economies.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, economic policy in Europe has chalked up a huge success and a huge failure. Its success is, of course, the single currency; its failure is that we have still been unable to mop up unemployment and achieve full employment. What we wonder is why, despite our success with the one, we cannot achieve the same degree of success with the other. In this sense, I should like to congratulate our rapporteur, Mr Bullmann, both on the professionalism of his work and on his enthusiasm for the resolutions of the European Council in Lisbon, which try to build a bridge from our success in the monetary sector towards similar success in the real sector, the real economy.
If you define Europe not by its political borders but by its economic borders; in other words, if you include eastern Europe, Russia and North Africa, then you will see that we have the largest market in the world, with the highest per capita income and the largest concentration of educated workers. Not even in Latin America or Asia or the whole of America do these three factors exist side by side. On this basis, we can work miracles, and from this point of view, the Lisbon objectives are commensurate with our abilities. The problem is: are our policies for implementing the objectives equally commensurate?
I have the impression that, when it comes to implementation, we are overly impressed by the huge success of the process of nominal convergence. However, I am not convinced that we are making proper use of our experience in the real economy. Mutual monitoring, the famous peer pressure which we now want to transfer to the real economy, was not the only factor. We must not forget the other factors, i.e. the simple, purely quantitatively defined objective of reducing inflation. We must not forget that, in the case of the euro, there was a clear time limit: either you boarded the train, or the train left without you. We must not forget that the aim of squeezing inflation took absolute priority and, in my personal estimate, even worked to the detriment of employment.
If we really want to transfer this method to the real economy, we should apply the wisdom of one quantitative target and one simple tool. You do not need a great deal of wisdom in order to determine what they are. The target is full employment and the method is to increase the quantity and quality of investments. This combination has the additional advantage of indirectly resolving - en passant, as they say in chess - the second major objective of technological progress. We should have had the courage to give these targets the same absolute priority as we gave legal stability. I am not sure if we have the courage to do so now. We have, of course, made some progress by quantifying the indicators, but typically here too, there are no detailed, analytical indicators; the Commission has not proposed analytical indicators, Commissioner, on investments, public, private, infrastructure, on so many things we should like to promote. And the rapporteur's ambitious efforts notwithstanding, I should like to point out that increasing the number of quantitative indicators does not lead us into dead-end street, because we may find ourselves in a position where, to quote the Bible, someone one day says to the Commission: Ìartha, Ìartha, thou art careful, and troubled about many things·
(The President cut the speaker off)
Mr President, ladies and gentlemen, I wanted to speak today to express a concern which we also share about what we can achieve as a result of the Lisbon decisions. In particular, with a view to the forthcoming Stockholm employment summit, I think we may have to develop some methods which might improve the evaluation of the goals gradually achieved, and emphasise the need to intervene forcefully and rapidly when those objectives are not achieved. As many honourable Members have stated, we set ourselves an extremely important goal at Lisbon: achieving a competitive and dynamic Europe and, above all, a knowledge-based European society.
We also decided to compare our successes and, if you like, our shortcomings, with another great economy, the economy of the United States.
At present, United States statistics represent a target for us to achieve, in terms of both employment and, to some extent, development and economic growth, taking into account, of course, our totally different society and community, something that should not be forgotten. I too believe that the goals of full employment, respect for a social market economy and rapid progress towards liberalisation in many sectors are objectives we can and must set ourselves.
However, I also think account needs to be taken of two things in Europe: the first is that the situations are completely different, and we are trying to solve problems that have already been solved there, and comparing different situations by applying the same rules does not seem to be ...
(The President cut the speaker off)
Commission President, Mr President-in-Office of the Council, ladies and gentlemen, I appreciate the merits of benchmarking in our economic deliberations, yet I would urge Mrs Peijs, Mrs Carlsson and all those that continually cite the American model as an example to ask the people of California what they think of the virtues of liberalisation and the disruption of a public service as vital as the electricity supply in a modern twenty-first century economy.
I consider the reports before us today to be good ones insofar as they seek to consolidate growth in Europe. They are based on the idea that such growth must be supported by structural reform. We share this point of view, on condition that such structural reform is appropriate to one objective which is also our chief objective, as our committee chair, Mrs Randzio-Plath, stated: social reform must also lead to greater social integration. No economic policy without this objective is possible. We hope that Stockholm, too, will provide an opportunity to reaffirm that the strategy of full employment is now perhaps one that is feasible in Europe.
From this point of view, we find that Mr Gasòliba i Böhm' s report occasionally expresses a rather liberal approach. Liberalisation is not tolerable unless it is progressive, unless it goes hand in hand with a regulatory process. Nor can it be carried out safely without supporting the European Union' s objectives in terms of social and territorial cohesion. From this point of view, we should like to see considerable progress in drawing up a framework directive on general interest services.
We would urge those that advocate excessive liberalisation and a fast track timetable for liberalising the electricity and gas sector to be very careful with regard to the postal and rail sectors, for these form the basis of social and territorial cohesion in our countries.
Mr President, I am very pleased that the President-in-Office of the Council is once again in this Chamber. But, with all due respect to you, Mr President-in-Office, in view of the fact that Sweden constantly promotes equal opportunities, I would have liked Secretary of State Ekström to be here. Yesterday she was at the joint meeting of the Committee on Economic and Monetary Affairs and the Committee on Employment and Social Affairs.
On the Bullmann report: The Lisbon Council resolved to turn the EU into the world' s most competitive area by the year 2010. Was that just an idle boast? Yet, with four million new jobs in four years, mostly highly qualified and ICT jobs, the signs are good. A new dynamic with more flexible labour markets has emerged, but not everybody is keeping pace. There are big difference between the regions, with high levels of employment and room for manoeuvre for enterprises in some regions but, in others, increasing unemployment causing people to leave their homes on economic grounds. But we want economic and social cohesion in the Community and active labour market policies, which are reflected in the four pillars of the Luxembourg process. The priority is clear: the promotion of innovative SMEs. We have what it takes to shape the future and create jobs, but we need to dismantle bureaucratic, legal and tax obstacles and facilitate access to risk capital. By implementing the directives in the NAPS, the employment rate within the EU can be raised to 70%. Quantum leaps need to be made in education and training. Priority should be given to the upward revaluation of vocational training, the implementation of a concept of life-long learning, better framework conditions for cross-border activities, the promotion of mobility through joint training programmes for young people and pan-European recognition of qualifications. The Hughes procedure brought together the findings of the Bullmann report in the Committee on Economic and Monetary Affairs and the Cocilovo report in the Committee on Employment and Social Affairs. Although the details may be assessed somewhat differently, this final report merits our support.
Mr President, the principles in the Bullmann report are linked to the basic ideas from Lisbon, which are to be made more concrete at the European Council in Stockholm in the spring. These principles for Europe' s aim to be a word leader in terms of economic development and growth are necessary in parallel with the development of an ambitious social dimension; this is the whole point. This balance is crucial not only to our success in implementing our strategies but also to the EU achieving increased public support and understanding, especially prior to expansion.
On the one hand we have right-wing liberals maintaining that the EU is only necessary for deregulating and opening the markets, creating free trade, etc, while the battle against unemployment and the development of social welfare are exclusively national issues. This implies that some would like to be able to undermine the influence of labour law and the employee and tear up welfare policy, etc without the EU' s interfering. On the other hand, certain GUE politicians are now entering this current debate and attacking the Bullmann report for focusing too much on deregulation and competition.
I am therefore pleased that we have still established widespread agreement, excluding the outer fringes to the right and to the left, among those who realise that development of a social dimension is actually a crucial element of a successful economic policy. However, this does not necessarily mean that the EU should take over the Member States' powers to legislate, although the open coordination method naturally does not exclude legislating. The most important thing is that we develop common aims. These must address both deregulation and liberalisation to a certain extent, as well as common aims for dealing with the problems of unemployment and social exclusion. Few have taken up this aspect. But do not forget how vital this is to expansion, as the content of the Bullmann report will then be even more crucial. The new Member States have an extra need for parallel development within the areas of growth, welfare, social rights and influence for ordinary citizens and employees.
Mr President, at the Lisbon Summit full employment was defined as the overriding objective of EU policy. I approve Mr Bullmann' s report, which was based on the employment guidelines first formulated in 1997 at the Employment Conference in Luxembourg. I congratulate the rapporteur on his excellent work. He is correct when he says that, in the future, more qualitative indicators need to be established which, for instance, take account of the variety of jobs and the minimum consultation rights of workers in their organisation, or environmentally-friendly technologies. The Committee on Employment and Social Affairs is right to call for this method of combating youth unemployment. The draftsman of the opinion of the Committee on Employment and Social Affairs, Mr Cocilovo, expressed this excellently. Economic realism is necessary in all the targets we set ourselves within the framework of employment policy. As the European People' s Party, we will not be pursuing any pipe dreams. The transformation of our society into a service and knowledge-based society is making great strides forward. That is why all our demands are targeted at life-long learning and at restructuring the education systems along the right lines.
We often raise our employment plans in official addresses; they feature in many papers, in European directives, in national action plans, where they are wonderfully expressed. But paper is patient. What matters now is that these plans are put into practice. As its contribution to achieving the goal of implementing the proposals that have been made, the European People' s Party will assess the Spring Summit. We do not need a literature Summit. I am convinced that Stockholm will not be a literature Summit, as action, not proclamations, is now called for!
Mr President, first of all I should like to thank the rapporteurs and the many speakers for their contributions to the debate. I shall try to make a few comments. The debate has been full of ideas and very varied, and a number of aspects have been aired.
First, I should stress a point that I think is fundamental, which is that Lisbon has not, of course, changed its goals, i.e., full employment and the modernisation of our society, not forgetting respect for our social system and strong cohesion. When we analyse the employment figures, it is quite clear what results have been achieved. We can mention public investment, as some of you have done. But for us the important thing is the global strategy. When we analyse the global strategy - and this is the content of the synthesis report - the emphasis is on the need to make progress in the various areas simultaneously in order to achieve the goals we set in Lisbon. For instance, the broad economic policy guidelines for 2000 are already making substantial changes to their historical structure in order to include in the various policies those measures arising out of the Lisbon strategy.
Clearly, Lisbon is based on the idea, which all or most of you have highlighted, of a society with a dynamic and cohesive economy as I have just mentioned. This means advances in innovation, education, training, liberalisation, and also adequate regulation, and of course the whole system of social protection. Neither these instruments nor these policies can exist by themselves; they are all linked together. It is not a matter of balance between the various policies: it is more a synergy between different policies, which in the end should enable us to achieve the desired results.
If we analyse the report, it is clearly demonstrated that we have advanced since then. I do not think we should be as negative as some of you have been, saying, "Nothing has been done." I think a lot has been done, in terms of liberalisation or in terms of economic results. It is also true that not many other things have been done, and therefore in our report we define certain priorities that we consider fundamental for the immediate future.
There is one point I think is of interest, which was raised throughout the debate, especially in the first part this morning. It is the role of indicators with regard to the goals we are seeking. It is true that indicators should not be seen as some kind of inventory, of position-taking on specific policies. It is true that indicators are not goals in themselves, but are tools that should enable us to make progress and interpret reality more globally and accurately. Contrary to what some of you have said, it is important to have indicators what in themselves tell us the reality of our situation. There is no doubt at all that comparison with other models is useful. What doubt is there that comparing certain rates of technological penetration in the European Union and the United States, for instance, will give us a measure of where we are with regard to the most advanced country in these matters? Making a partial comparison - only on certain things and not on the whole model - between the two economies may give rise to interpretations that are not always correct. In any case, when we are talking of comparative indicators there is always a difficulty, which is that we often do not have sufficiently homogeneous indicators for the realities we are comparing to be revealed through these figures.
Throughout the morning you also debated whether the number of indicators was excessive. It is true that cutting the number of indicators would make the report more visible; in terms of public opinion it would make it possible to send out clearer and more direct messages. But it is also true that a smaller number of indicators would make it much more difficult to interpret the reality we are trying to understand.
I think that having 28 indicators classified under the four basic Lisbon goals is the least number required to provide a good understanding of where we are at this moment. As I said earlier, however, we designed the indicators as a working tool. This does not necessarily have to be a permanent tool, since real life and a better understanding of it will make us revise the indicators continuously, possibly changing some of them during this process which we began in Lisbon.
A subject I think is of interest, which some of you have raised, is to what extent we can achieve greater participation by Parliament in all this debate through an institutional agreement. I believe that right now we already have enough instruments, at least for relations between the Commission and Parliament, to be able to make progress in our joint work. In any case, the institutional agreement should also include the Council. I should like to stress one point: participation by both Parliament and public opinion in the debate on Europe is always open. The Commission has taken the initiative, for instance, with the economic interviews held once a year, the basic aim of which is to analyse the European economic situation specifically in this global world and in comparison with the context in those countries that serve as a reference for our situation. This subject is always open to Parliament, and naturally we hope you will cooperate this year as you have in the past.
Another point I also find of interest is the scope of the synthesis report. I have seen at least two references that seem to be of interest: Why do we not speak of sustainable development? What is happening with the enlargement of the European Union? Would it not be appropriate to mention both subjects?
For its part, sustainable development will be the goal in Gothenburg; for that reason there is only one clear reference to it in the current report, when it indicates that the economic and social dimensions of Lisbon will have to be completed by integrating the environmental dimension, which will contribute to a European Union strategy for sustainable development. This, then, will be an open possibility after Gothenburg and will certainly figure in future debates.
A different problem is that of enlargement, which is also clearly referred to: the European Union economy must not only take this essential element into account, but our whole design must also be based on the consideration that the Union will enlarge in a relatively short time. The European Union must take this element as a point of reference, but the applicant countries should also involve themselves in the Lisbon strategy by adopting its objectives as far as possible. This text, practically in the same words I have just used, is included in our synthesis report.
In speaking of Lisbon we are also speaking of the new method of coordination, the method of open coordination. It is true that this is an interesting method, which makes it possible to identify good practices and gradually develop a joint focus on topics of interest; the method, however, should not replace existing Community instruments of a regulatory or quasi-regulatory nature, or the guidelines that already exist in areas such as economic policy or employment.
One point I should like to highlight is that of structural reforms. We certainly included some specific references to structural reforms. We consider that these have a highly diverse content, and among them is the concept of liberalising our economies. This should certainly make us more competitive and will benefit users and make it possible to improve the quality of services of general interest. But it is clear that a liberalisation process will only be efficient and not cause problems if it is carried out in a legal framework with adequate control as regards regulation. We must not think of liberalisation processes that do not fit into a global framework. This regulatory process will doubtless be a fundamental topic in forthcoming debates, and the references to public interest services that have been made this afternoon come into this framework
Another point I found interesting in today' s debate is the extent to which an excess of bureaucratic posts is having a negative impact on the European development process. I shall just say that this is a point which the Commission is concerned about; at times we have even worked on an indicator for bureaucratic posts. It is obviously a difficult subject and it is being piloted by Eurostat, where a working party intends to define elements of precisely this nature which will provide us with more detail as to whether the concerns of a part of our society about the excess of bureaucratic posts reflects the reality of the situation or not.
Coming to the end of my comments now, I must say that at the moment, it may be worth stressing that the synthesis report process is a global process that requires coherence between macroeconomic stability, a subject we consider fundamental, employment, reforms and social cohesion. Within this concept of social cohesion, we must take a broad approach and keep a broad outlook; it must not confine itself exclusively to individual topics but must also address regional topics, as some of you have proposed.
It is easy to highlight the progress that has been made in general terms, but it is rather more complex to point out how these advances in each of our countries, or in each of our regions, can be compared with the others.
In any case, and I think this point is fundamental, the reforms we are putting into motion will make sense insofar as we are able to increase economic productivity and efficiency. Introducing elements of the new economy in the European Union will be the key to our future development. Growth yes, growth with social cohesion, growth that will enable us to face the future in terms of technological challenge; in the end, these are the Lisbon goals and these are the goals we have tried to include in our report.
Many thanks for your contributions and your participation in this debate. We shall try to take into consideration all those elements that have arisen today, which will certainly be useful for our debate in Stockholm.
Free movement of persons
The next item is the joint debate on the following:
the oral question (B5-0005/2001) by Mr Rocard, on behalf of the Committee on Employment and Social Affairs, to the Council on Regulation No 1408/71/EEC on the free movement of persons - legal basis;
the report (A5-0026/2001) by Mrs Lambert, on behalf of the Committee on Employment and Social Affairs, on the proposal for a European Parliament and Council regulation amending Council Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 [COM(2000) 186 - C5-0217/2000 - 2000/0070(COD)].
Mr President, when the Committee on Employment and Social Affairs decided to present this question to the Council, it wished to focus on two specific and interrelated points: firstly the free movement of third-country nationals following the decision of the Tampere European Council and secondly, the expected legal base for this.
At the time, our question was also, of course, related to the preparations for the Nice Summit, since we hoped that decisions in favour of social policy and freedom of movement would be taken. Since then, particularly in the lead-up to that European Council, the Committee on Employment and Social Affairs has had occasion to look into the issue of freedom of movement in more general terms. This more general consideration has proved useful in indicating to us that, before extending freedom of movement to third-country nationals, we must, of course, ensure that it operates smoothly for European Union citizens.
We were concerned to note, however, that Regulation 1408/71 was becoming less and less appropriate, and that every month saw further postponement of moves to modernise and simplify it. This is a serious situation, for freedom of movement is one of the truly fundamental principles of the European Union. This is what enables EU citizens to move, reside and work without obstruction. That is why Regulation 1408/71 - which was originally designed to coordinate national social security systems - is one of the keystones in Citizens' Europe, and any obstacle or delay to its being modernised is a serious matter.
Permit me, Mr President, to take these three aspects in turn. Firstly, let me hark back to the wording of our question. Firstly, what do we have to say regarding the extension of Regulation 1408/71 to third-country nationals? We are forced to note that the action taken by the Council does not always, or rather does not yet - which is not quite the same thing, reflect the expressed political will of the Tampere European Council of 15 and 16 October 1999 to create within the Union, I quote, an "area of freedom, security and justice" in which "the legal status of third-country nationals should be approximated to that of Member States' nationals."
Indeed, I would remind you that Parliament had already decided the same thing in October 1998, when the Commission proposal under review at that time was adopted, without amendments, by Parliament. In other words, the Commission had taken the initiative, Parliament had supported the proposal in a clear vote and the European Council at the highest level, in Tampere one year later, gave legitimacy to this policy direction. Yet, in 2001, the Council has still not adopted a common position to enable us to continue the procedure.
What is the reason for this intolerable delay and this denial of political will by the Heads of State and Government even though, for once, there is perfect agreement between the three institutions, when this is not always the case? Apparently this is due to the question of the legal base of this text, which sets the Council against the position adopted by the European Council and the Commission. But if you will permit me to express this legal dispute in readily accessible terms, what is the Council after in opposing this legal base? It is seeking to take the European Parliament out of the codecision procedure (you will tell us that it could do this). That is what is at issue. So, do not shake your head! You are rejecting our right to take part in codecision.
This business does not affect just the role of the European Parliament; it is of direct political interest to the citizens of Europe. The extension of Regulation 1408/71 to third-country nationals is such a sensitive issue that the citizens of the European Union ought to be fully involved in the form of the European Parliament, which represents them. That is why the Committee on Employment and Social Affairs cannot accept the reference to other legal bases other than those given in the Commission proposal, and would like to point out that Regulation 1408/71 cannot be amended except through the codecision procedure.
Mr President-in-Office of the Council, what we are challenging in the Council proceedings is one and the same issue, whether it concerns European Community citizens or third-country nationals. In both cases, the slow progress of work in the Council is obstructing the development of free movement. The Council cannot shirk its responsibilities; it must apply the decisions of the European Council and apply them transparently with regard to public opinion and in proper compliance with democratic rules while respecting the role of the European Parliament. Failing to go down this route, Mr President, would doubtless impel the Members of the European Parliament to respond firmly - and with public support, we have no doubt - and to take action to oppose these obstacles to free movement.
I would add that my protest is not, of course, directed at the Swedish Presidency as such but at the Council. Indeed I believe that the Swedish Presidency, on the basis of its traditions, may make a great contribution towards solving this problem.
Finally, I would like to conclude on another matter relating to the imminent future of the European Union, enlargement. The Committee on Employment deems it essential for the countries involved in the next wave of enlargement to be informed of the various outstanding proposals regarding reform of the relevant article in Regulation 1408/71. The issue of freedom of movement is, as we are well aware, one of the sensitive aspects of the accession negotiations. What are the Council' s plans in this area?
Mr President, ladies and gentlemen, Mr Rocard' s question is very important. The presidency therefore welcomes this opportunity to debate it and will of course be listening very carefully to the analyses of this issue by all participating Members.
As Mr Rocard points out in the question, the conclusions from the European Council in Tampere addressed equal treatment of third-country nationals who are legally resident in the EU or in the EEA, for example by according them rights and responsibilities similar to those of EU citizens. It is therefore necessary to adapt the scope of Regulation (EEC) No 1408/71 with regard to harmonisation of social security systems. The rules for harmonisation contained in this regulation are a prerequisite for the free movement of persons.
If third-country nationals are covered, they will also receive the opportunity of guarantees for 'acquired rights' . This is in contrast to the current situation in which harmonisation is only regulated through bilateral agreements, to the extent that such exist.
In 1998, before the European Council in Tampere, the Council received a proposal from the Commission aimed at expanding Regulation No 1408/71 to cover third-country nationals. This proposal was addressed by the Council in November 1999. However, the Council has not yet been able to reach a decision on the proposal, as there is unfortunately no agreement on the appropriateness of the proposal and its legal foundation.
In parallel with this, the Council is currently considering the Commission' s proposal on simplifying Regulation 1408/71. This proposal also advocates the regulation being expanded to cover third-country nationals. The Council is currently giving the proposal its first reading.
We are well aware of the criticism of the Council for the fact that this matter has taken so long. However, one should remember that we are addressing a technically very complicated subject. The technical review currently underway will help us to establish difficulties which may arise from an expansion of the scope of Regulation No 1408/71. The political negotiations necessary to complete the reforms will, without doubt, benefit from this detailed technical review.
With regard to Mr Rocard' s third question on consultation with candidate countries, there is no formal consultation either with the candidate countries or with the EEA countries.
Mr President, I must say that I am slightly disturbed by the lack of response on one or two of the issues there, but I will come to those in one moment. My report deals with this regulation and, as has been said, it concerns a key mechanism in the implementation of the European Union's goal of free movement of people in that it coordinates social security systems. It certainly does not seek to harmonise them.
There are three aspects to today's debate. We have heard already about third-country nationals and the legal base which should be applied to include them in the scope of the regulation; the comparative lack of progress in including accession countries in the coordination process; and the update of the regulation in my report to bring it into line with the changes made in the social security systems of certain Member States. I will say more on that, but touch on the other two issues as well.
As has been stressed, a crucial factor underlining all these elements is the need to make rapid and positive progress on the Commission's proposal for a simplification and modernisation of the whole of Regulation 1408/71. It is essential for the Council to understand that in Parliament we have consensus and are determined on that point, whatever the differences that might appear elsewhere about the right strategy. We have been looking to the Council for a positive response about the speed of that overall reform.
Paragraph 4 of the resolution tabled by four political groups makes it clear that Parliament is no longer prepared to continue with the piecemeal amendments and technical updates - of which my report is the latest and, we believe the last example. We must now have overall integrated changes necessary to resolve the bulk of the problems currently arising from this regulation as soon as possible. That is why the amendments proposed and supported by the committee are technical ones. We prefer generally not to accept amendments concerning the scope of the regulation, the benefits covered, the changes in the competent authority and so on.
Our aim is to deal with this report most speedily so as not to give the Council any excuse for not moving rapidly to the conclusion of its initial debate on overall simplification - again a point raised in the joint resolution. That is also the primary reason for my not accepting the amendments tabled in the name of the PPE, although I also have difficulties with the content of one or two of them. Amendment No 8, for example, deals with occupational pensions which are not state-provided benefits and therefore currently outside the scope of the regulation. I also consider that Amendment No 10 might be regressive in some Member States, as it proposes a general condition governing entitlement to unemployment benefit.
I accept that certain of the proposed amendments touch on some important issues and Parliament recognised them in its vote on the report on frontier workers last month - again, as recalled in the joint resolution. Such workers are of course an issue for accession countries. We are aware that free movement both to and from those countries depends to some extent on successful coordination of the social security systems. Much of the debate about free movement tends to neglect the fact that people from current Member States wish to work and establish themselves within the accession countries, and hence our interest in the state of those negotiations.
Personally, I strongly support the Commission's proposals to include third-country nationals in the regulation and to do so on the legal base it has proposed. Parliament should be involved in codecision on this issue, as it now is on matters relating to coordination of social security in general.
The inclusion of third-country nationals seems to me to be recognition of the principle of equal treatment of those who contribute to the economic and social life of the Union. The joint resolution recalls the Tampere Summit when Member State governments stated that the legal status of third-country nationals should be approximated to that of Member State nationals.
I was at a European Union migrants' forum conference representing the Committee on Employment and Social Affairs soon after that statement was made. It was welcomed as a strong indication of the Union's desire to be anti-discriminatory in its actions. I regret that the Council cannot yet uphold the proposed legal base and live up to the hopes it has raised in the EU's so-called "16th Member State" of third-country nationals and among those of us who wish to see them treated fairly and equally.
To sum up, I would urge Parliament to move to a rapid conclusion on my report so that we can turn our full attention to the much-needed simplification and modernisation of the whole of Regulation 1408/71 to make it more inclusive and effective for all of those covered by a social security scheme.
Mr President, the issue we are addressing today, has divided this House and has evoked some strong emotions, particularly for the rapporteur, although she is hiding them well. It has had the same effect on my fellow MEPs of the socialist group, with whom I usually manage to come to an agreement very quickly whenever I mention frontier work. I therefore wonder whether there is a fear of getting in the way of our own Social Affairs Ministers, or does it, Mrs Lambert, amount to a well-intentioned difference in political strategy? Every year, we receive from the competent committee a report on Regulation 1408, which attempts to coordinate the social security of frontier workers. This contains amendment proposals, in order to bring this regulation up-to-date. For years, the EP has used this as an argument to extend our wish-list without causing any division in the House.
Unfortunately, Mr President, despite all the resolutions, the Council of Ministers has never taken the trouble to so much as glance at Parliament' s proposals. I should also therefore address the European Commission in my lament today. For as early as in 1998, the Commission, which is, after all, the originator of legislation and guardian of the European Treaty, made an excellent proposal to modernise, adapt and extend the regulation. But the Council is playing the same game with the Commission, unfortunately. The Commission proposal has been, and is being, discussed and is the subject of debate, but we have been awaiting a concrete result for the European Commission for the past three years. I would ask Commissioner Solbes Mira whether this might not be a reason for joining our camp now, rather than waiting patiently for the moment when the Council, in its great wisdom, will take a decision?
I have also listened very carefully to the chairman, Mr Rocard, who I value greatly. I have heard his passionate plea before the Council for the recognition of the rights of the European Parliament and for Parliament to be able to play that role. I do not need a plea for this. The EP has a role to play in this procedure. We are co-legislators, Mr Rocard, so that role has already been carved out for us.
Could I therefore also express my deep disappointment at the words which Minister Danielsson spoke a moment ago. He has given any response to what Mr Rocard has said. None whatsoever. They may be in favour of debates and of adapting and extending regulations, but how they intend to bring this about, or what the timeframe is, is a mystery. I wonder whether this House cannot even expect an answer to this, and I therefore wonder, on behalf of all those who face those commuting problems on a daily basis, whether we, the Commission and Parliament that is, should not make use of our powers and invite this Council around the table to establish what we can do with the proposals which we have tabled.
Mrs Lambert, there is absolutely nothing in them which is even slightly peculiar. We mention pensions, and the Commission comes back with the proposal. The same is true for unemployment and medical expenses. This is all enshrined in proposals which the European Commission has also made at the request of Parliament. There is, therefore, nothing out of the ordinary in them, Mrs Lambert. I suggest you have a look at your own dossier and you will find that it is better to join our camp and to ensure that we can get this Council to join us at the negotiating table.
I would have been quite happy to tell my group tomorrow that we have received nice pledges, but nothing came of them, and that is for me a reason to call on everyone once again: let us ensure that we now get to talk to them and I hope that the Commission' s reply will also be another acknowledgement of Parliament' s plea.
Mr President, ladies and gentlemen, I would like to make two points. The first of these concerns Mrs Lambert' s report, which is sensible and pragmatic and contains the necessary changes in the light of the annual updates. This is a technical report and the Group of the Party of European Socialists thinks it right and proper that it has been separated from our political reports. For this very reason, Mrs Oomen-Ruijten, I do not understand your outburst. I think you are getting worked up about a report which really does not warrant it and that you are putting the rapid harmonisation of legislation in jeopardy.
The position we have adopted, which is one we have held for the last six years and more in our committee, is, quite understandably, to secure the right to freedom of movement, the rights of frontier workers and also the rights of third-country nationals whose families are in Europe, as quickly and as comprehensively as possible. That is why the position of the Council seems to me somewhat lacking. But our motion for a resolution, which we tabled together with the other left-wing groups of this House, contains a clear and, I think, urgent request for the Council to lay the directives, the regulation and the revision of the regulation on the table by the end of the year. From what I have heard, I am convinced that the Belgian Presidency will follow suit.
Mrs Ria, I regret, therefore, your zigzag course. When we look at your proposals, we find they do not tally with what you have said. For instance, in Amendment No 1 on paragraph a, why did you remove social security? We all want social security to remain a component; we do not want only economic interests to be to the fore. In the case of Amendment No 4 to paragraph 1, you have removed third-country nationals. That is a big problem. It has always been close to our hearts that we are dealing not only with the citizens of the European Union but also with workers and people from other countries, who are legally resident in our countries. That is why we expect you to include these groups of people. You can be sure that this problem will return to haunt us at the time of enlargement - but probably sooner - namely when the glaring deficit in qualified workers, which will make itself felt in all 15 Member States, is all too apparent. We cannot restrict legal status to workers; we must also include workers' families.
Mr President, we are all aware, of course, that Mrs Lambert' s report is ill-timed, because it concerns a technical amendment. We know. We all do. However, because it has taken the Council, or Commission, such a long time to pluck up the courage to assess this regulation and to include it on the agenda, this was simply a cry from the heart from people who believe that it should at long last be included on the agenda so as to make it possible to hold a broad, political debate using sound arguments.
Mrs Lambert said that discrimination must be prevented. I could not agree more, and everyone should support this view. However, as Mrs Oomen-Ruijten has already indicated, frontier workers are still being discriminated against, and the Left has no intention of doing anything about this. Do not ask me why. I would urge them too to roll up their sleeves in this area, as these people are still being discriminated against. That is my first point: we are drafting a directive which evidently has a discriminatory effect, especially in terms of frontier workers. Something must be done about this.
There is also another point, which is possibly of even greater importance, namely the future of the Union. We are now addressing the subject of interest at European level, and we are currently controlling the economy centrally, from Brussels. This is to be welcomed. What has not been tackled yet is the mobility of workers, since each Member State has its own wishes and legislation. This will be a threat to the European economy in due course. It is vital that mobility is established.
As far as frontier workers, as well as people on secondment, are concerned, I am of the opinion that they should be given a choice. When I see how journalists who are stationed in Brussels for five years have to return home because they would otherwise have to surrender their pensions, I consider that the European Union is behaving quite outrageously with its legislation. Certainly if this period is reduced to twelve months. I therefore believe that the employed should have far more freedom of choice, leading to a widening and improvement of worker mobility. I believe that a) not discriminating any longer, at any level, represents a positive step forward for us and b) that this will benefit the European economy.
Mr President, the annual adaptation of Directive 1408/71, which we are dealing with at the moment, is a technical matter. The likelihood of implementing fundamental changes at the moment is therefore rather slim, although these changes are desperately needed, as everyone is all too aware.
My group would therefore argue in favour of a resolution which has been tabled jointly with the PSE, the ELDR and GUE, as was indicated a moment ago. First of all, the Council should adopt the Commission proposal for extending the directive' s scope, in order to cover third-country nationals who reside in the EU lawfully, for they are clearly being discriminated against at present. This is in contravention of the Charter of Fundamental rights and Article 12 of the Treaty, and clashes with the concept of the Citizens' Europe. 'Citizens' Europe does not only refer to the European citizen, but also to all citizens in Europe. I hope that the Council will commit itself to a so-called inclusive approach.
A second important point, which has already been made, concerns frontier workers. Mrs Oomen-Ruijten and, in actual fact, Mrs Van Lancker before her, as well as others, have already made huge efforts in this respect. Time and again, Parliament has asked the Council and the Commission to lift the barriers in terms of taxation and social security for this group, but so far to little or no avail. It is therefore high time that legislation was drafted in this field. But there is a time and place for everything. The place is this Parliament, but the time, Mrs Oomen-Ruijten, is not now. It would be short-sighted to try to improve the position of frontier workers or third-country nationals in the present technical amendment without any chance of success. Not only will this slow down the completion of this resolution, it will also slow down the much-wished-for, wholesale reviews. Let us not pursue a defeatist strategy, but rather focus our efforts on actual improvement.
Mr President, there is no option but to agree with the idea that any person with the right to move freely within the European Union should be protected by a social security system, regardless of whether they are employed or unemployed.
The European Union must indeed guarantee equal treatment for third-country nationals legally resident within a Member State territory, according to the Tampere Conclusions. It must also, however, grant the same rights to the people who, driven by the increasingly restrictive policy on identity papers, visas and asylum rights, are forced to work in unacceptable conditions, without social protection. At this time when 700 "immigrants in an irregular situation" in Spain are on hunger strike, we need a policy to regularise their situation throughout Europe.
The report makes reference to freedom of movement, but establishing genuine freedom of movement would entail putting an end to the requirement to declare entry into European territory and doing away with the Schengen Information System and the Eurodac system. Finally, truly fair treatment would entail equal access to public sector jobs, and equal wages and social rights, as well as to European citizenship based on residence and not on nationality, with, consequently, the right to vote and the eligibility of immigrants that are third-country nationals.
Mr President, I come to this debate today with a lot of reservations because of some of the comments made by other speakers in a previous debate. In particular when we speak about the free movement of workers, as was pointed out in the two previous debates on Lisbon and on the Lipietz report, the free movement of workers is not just about internal barriers. It is not just about lack of social security protection. It is also about lack of recognition and about hindrances at national level whereby the internal market is not completed. It is about lack of recognition of qualifications. It is about lack of opportunity for training and also a lack of opportunity for knowledge of what opportunities and what rights are available to people.
So when we speak about the free movement of workers and when we speak about updating regulations we should be clearer in our focus on two points, namely that, firstly, in Nice the governments decided that this should be done by unanimous voting, not by qualified majority voting, and secondly that there should be no discrimination - either positive or negative - against any worker who is legally resident within the Member States of the European Union. My Group will therefore be supporting the resolution from the PPE-DE Group.
Mr President, I would like to extend warm thanks to Mr Rocard for his question and moving speech. As for the rapporteur, I would like to say that perhaps it would have been better for her to occupy a seat in the Council section rather than our section as far as the defence of Parliament' s interests is concerned.
After all, the free movement of persons is still very badly regulated in Europe. The brochure seems to be painting a rosy picture, but the reality is very different indeed. People who make use of the free movement of persons are brought down to earth with a shock. Just ask journalists in Brussels, for example. They are now being covered by Belgian social security, but lose all their rights elsewhere. They are left with the choice of paying twice or else leaving, unless the Belgian government shows mercy. Journalists are, of course, a group of people who can fend for themselves to some extent; others fare much worse.
I would like to cite the example of a Swedish lady who lives in the Netherlands, is insured in the Netherlands, returns to Sweden but cannot benefit from the health care system there because the Netherlands refuses to include the so-called private patients in the regulation.
Examples of this are legion. People who experience this kind of treatment end up in a Kafkaesque situation. Who are the architects of this system? They are in the Council and are keen to keep things as they are. This is also evident from the replies. The question now arises as to whether we want to change this or not?
We have had precious little opportunity to do anything so far, for the only right Parliament has had has been advisory. The only thing we could do if extremely bad changes were announced was to settle for a recommendation which prevented discussion in the Council.
We now have another right: that of codecision. That is why our group is of the opinion that we should use this right at long last to force a dialogue with the Council. That is exactly what the rapporteur has tried to prevent with all his might, with all possible means, and backed by the UK representatives. I believe that that is not right. This is today' s topic of discussion. That is why we are in conflict, and not so much in terms of the objectives. There are naturally always differences between the way in which the one amendment would have been worded compared to the other, but they boil down to the same thing.
It is extremely odd that if we discuss a legislative matter, we at the same time want to express our true interests in the form of a resolution. If we were to adopt this approach in other codecision matters, we would not make much progress. This morning, we managed to conclude quite a few codecision matters successfully, and I do not believe that there is a resolution in these, the exact meaning of which would need to be reiterated.
That proves just how odd this procedure is here today. That also proves that we are on the wrong track. Someone might say that perhaps this is the last time. I do hope so. I hope that this will prove to be the case in a year' s time. If that is so, Council, you will really need to watch your step, because you will be unable to continue in the same vein. You will really need to look after those ordinary people who are continuously at the receiving end of your stipulations. Then, there will be no need to give less consideration to the interests of the bureaucracies which so far, the parties to the Left have valued more than the interests of the electorate and the people they represent.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, let me begin by saying that I empathise with many of my fellow MEPs, including those occupying the EPP benches, in terms of their feelings of anger and even frustration, and I also share these feelings, Mr President-in-Office of the Council.
We have cooperated for years in order to break the deadlock in the issue of the free movement of persons and hence of frontier workers. It is utterly disgraceful that the European Commission' s proposal on coordination and extension is, after so many years, still on the Council' s table, Mr President-in-Office of the Council. To tell you the truth, Mr Danielsson, I had hoped from the bottom of my heart that you, on behalf of the Swedish Presidency, would have shown the greatest commitment to ultimately making decisions, and to at least producing a timeframe indicating when a decision would be taken on this important regulation. I happen to know that the Belgian Presidency is very much prepared to reach political agreement on the content of this dossier and on the timing. Mr Danielsson, I believe we need this, but we cannot do this, of course, without Sweden' s strong commitment.
Our group is also of the opinion that pressure should be stepped up. But our group does not believe that the annual technical amendment, Mr Pronk, is the right way to achieve this. It does not move the issue on frontier workers along one inch, not even if we call on Parliament' s codecision. You are all too aware of this. Quite the reverse in fact. A number of vital adjustments which are equally important, such as the situation of the Belgian frontier workers who should be able to enjoy supplementary French pensions, Mr Pronk, are under threat in this dossier. The best approach is to continue to form a united front in these issues and not to use this directive to pull cheap party-political stunts at the expense of frontier workers. This is not why we pursue this strategy.
Whatever the case, Mr President-in-Office of the Council, I believe that the Belgian Presidency and the Swedish Presidency should facilitate a speedy breakthrough in this issue. In fact, it should be possible for the final discussions in the Council to coincide with the prospect of a conference on frontier work, which the European Commission has promised us. I hope that this will at least win over the hesitant Member States and that we will have clarity in this matter by the end of this year.
Ladies and gentlemen, I am convinced that the best line of attack is not a divided one, for this is not the impression we want to convey to the Council. Mr President-in-Office of the Council, something which worries me a great deal is the fact that the Council apparently does not intend to extend the scope of the regulation on social security to include third-country nationals. At least, that is what I could gather from the whole dispute regarding the legal base.
I have to tell you in all honesty - and I echo Mr Rocard' s view on this - that this is diametrically opposed to the conclusions reached in Tampere, where it was decided that third-country nationals should be given equal treatment, and it is obvious that this Parliament will not accept this unacceptable discrimination. But if I can ask you something: I would very much like to know how Sweden, not only as the country holding the presidency, but also as a Member State of this European Union, intends to break the deadlock in this issue and how you stand on the extension to include third-country nationals.
Mr President, I also wish to emphasise that people' s opportunity to move freely to another EU country and work across frontiers is one of the major advances in European cooperation, and I believe we can all appreciate that it is only right and proper for people who obtain work in another EU country to be able to retain their social security rights. Our framework - Regulation No 1408/71 - whereby countries' reciprocal agreements ensure that people also have these rights in practice has become more and more complex throughout the years and, what with this and general bureaucracy, it is often no simple matter at all to move from country to country. That is something we must change, and I therefore think it is right to call for more progress in the work on simplifying the regulation, as proposed by the Commission at the end of 1998.
The question arises as to whether, in addition to simplifying and improving the regulation for EU citizens, we can also ensure that it will be possible for third-country nationals engaged in active employment and resident in EU countries to be covered by the regulation. Several countries, including Denmark, have opposed the Commission' s proposal by referring to the legal basis, Article 42, which of course only covers EU citizens. At the Nice Summit, Denmark fought hard against changing Article 42 and against majority voting in connection with Article 42. I understand that work has been done on possibly seeking another legal basis, for example in terms of legal cooperation. I would urge that it not all be allowed to collapse in legal wranglings and problems concerning the legal basis, for Danish business too will have an interest in a solution' s being found to this problem so that, for example, foreign experts legally resident in Denmark can be posted to another EU country for a period and retain their social security rights and so that we can have experts over to Denmark from other EU countries.
Mr President, I should like to raise a point in connection with the application of social security schemes which has upset workers in my country and in every other country, and that is the future of social security.
Big business and the European Union, in their full frontal attack on everything the working classes have struggled and fought for, have now set their sights on social security. They are using groundless arguments, such as longer life expectancy and the allegedly excessive cost of labour, in order to introduce measures such as increasing the retirement age, reducing employers' contributions and replacing insurance funds by private, profit-making companies. This, together with the continuing privatisation of the health system, means yet another burden on the workers, a lower standard of living and huge profits for the monopolies.
The working classes in Greece have already mobilised in the face of this attack. They are ousting the trade union leaders who have been bought off and who are being dragged into so-called social dialogue with so-called social partners, and they are organising their resistance and counter-attack. Similar action is being taken in other countries. The Communist Party of Greece hereby declares from this tribune that it will do everything it can to support this movement.
Mr President, ladies and gentlemen, I have listened to this debate with great interest. The Council fully understands the frustration apparent in many of the speeches in this debate. I can understand why you think that the work on Regulation 1408 which has taken place since the Finnish Presidency in 1999 has seemed extremely long drawn out. I would nonetheless repeat what I said in my introduction.
This is technically a complicated issue and it has been necessary to take the time to test the Council' s reactions and to provide the Council and the Commission with the opportunity to consider, reflect and create a foundation for future negotiations.
However, we Swedes have high hopes that, in the next six months, the Swedish Presidency will be able to complete this technical work. If we succeed, and we are hopeful that we will, this will allow the forthcoming Belgian Presidency to move on to a strategic discussion on the proposal to simplify and modernise Regulation No 1408. Both the Swedish Presidency and the forthcoming Belgian Presidency want to break the vicious circle in which the Council has found itself on this issue. We believe this is extremely important. We hope to be able to agree on a continued timetable for the work. The Council and the Commission may need a mandate in which the working method and approach are clearly stated - whether the proposal is to be divided up, whether certain sections are to be omitted entirely, whether we are to try to simplify the regulation further and if so, how, etc.
I am hopeful that we will not need to repeat this debate many more times and that the Council will be able to return with better news than I can provide in this debate.
Let me finally say the following in answer to Mrs van Lancker' s question on what the Swedish Presidency intends or would like to do to tackle the problems of discrimination. In this I will remove my Council hat and put on my national hat. In brief, as we see it, the only way to tackle these problems in the long term is to agree on qualified majority voting on Article 42. We did not succeed in Nice, but we do not intend to give up.
Mr President, first of all I should like to thank Mr Rocard for his support for the Commission proposal to extend Regulation (EEC) No 1408/71 to third-country nationals. The Commission also thanks him for his support for Articles 42 and 308 of the Treaty as suitable legal bases for this objective.
An extension of this nature, in my opinion, is fully consistent with Community policy, particularly if you take into account the conclusions of the Tampere European Council on the situation of third-country nationals who reside legally in the Member States. The Commission therefore regrets the fact that the Council has not yet been able to support this and other Commission proposals to amend the Regulation and, in particular, the global proposal to simplify and modernise it.
We are delighted at what we have just heard Minister Danielsson say in this respect, and we hope his wishes come true over the next few months. The Commission insists that the Council should intensify the debates on the proposals mentioned and is grateful for Parliament' s support on this matter. This leads me to Mrs Lambert' s report; I offer her my most sincere thanks for her highly constructive contribution to the Commission proposal.
Our proposal is a technical proposal, aiming as you well know at filling gaps in legislation due to changes in national social security laws. Community coordination of national social security systems is a means to foster the free movement of workers, and in order to guarantee that this coordination works properly the amendments to national legislation also require the amendment of Regulation (EEC) No 1408/71; this is basically what it is about.
The proposals made by Mrs Lambert, whom we thank for her support, are very useful since they clarify the Commission' s original proposal and make it more specific. I can agree fully with the proposals contained in Amendments Nos 1 to 7 in the report. I also agree with the general idea that underlies the two additional amendments that have been tabled in the House, Nos 9 and 10. Their aim is to extend the right to sickness benefit to frontier workers, and if I have understood correctly, to expand the Regulation to cover early retirement benefit.
In fact the Commission included the same provisions in its 1998 proposal for the simplification and modernisation of Regulation (EEC) No 1408/71. The amendments that concern us now, however, propose a substantial change to the Regulation and clearly go beyond the technical nature of the update proposed by the Commission, and in my opinion the debate on the technical update should not be confused with a debate on the substantial amendments.
Therefore the Commission cannot accept the other additional amendments on supplementary pensions. With regard to Amendment No 8, I should like simply to underline the fact that the Commission has agreed to submit a proposal this year on its transferability.
To sum up, therefore, we can accept Amendments Nos 1 to 7, but we cannot accept Amendments Nos 8, 9, 10, 12 and 13.
May I thank you all, and especially Mrs Lambert, for your general support for the Commission' s proposal.
Thank you very much, Commissioner.
I have received three draft resolutions submitted under Rule 42(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Question Time (Council)
The next item is Questions to the Council (B5-0007/2001).
First Mr Alavanos has a point of order.
Mr President, it is a point of order based on Annex II to the Rules of Procedure.
I tabled a question to the Council for February's Question Time on "the responsibilities of Mr Solana and the Balkan syndrome" under Rule 43 of the Rules of Procedure. I have received a letter from Mr Correa in the Division des activitÝs des deputés, which says that the President instructs me to inform you that your question number such and such has not been entered for Question Time because questions are only accepted on condition that they do not contain assertions or opinions.
Annex ÉÉ to the Rules of Procedure does indeed state that questions must not contain assertions or opinions. However, I see here, for example, that Mr Gahrton's valuable Question No 3 states: "Unfortunately, the Finnish, Portuguese and French Presidencies chose to disregard Parliament's recommendation." Similarly, question no. 7 by Mr Nogueira Román states: "In view of the reprehensible inertia of the Spanish authorities, what steps has the Council taken to put an end to this tragic situation?" Not just opinions, but opinions on the liability of European Union government authorities for the deaths of immigrants.
Having said which, I think that this intervention and the withdrawal of my question on Mr Solana are unacceptable and I would ask the Bureau as a whole to reconsider and enter it on the next agenda. It does not contain any more opinions or assertions than most questions tabled by Members.
I must tell you, Mr Alavanos, as you already know, I am the President of the sitting and that, before the sitting, in accordance with Rule 43 of the Rules of Procedure, it is the Presidency of Parliament, in this case Madam President, who has the power to accept a question or not. You have read out certain criteria; then the criteria are applied and that is where there may sometimes be disagreement.
I shall pass your point on to the President of Parliament because I am not a court that can judge even your arguments of unfair treatment today. I have listened carefully to your legal and political arguments on the matter and I shall pass them on. As you know, you too can also use whatever means you find appropriate to achieve the fullest transparency so that the criteria can be interpreted as clearly and extensively as possible.
As they deal with the same subject, Questions Nos 1 and 2 will be taken together.
Question No 1 by (H-0015/01):
Subject: Crisis management Can the Council clarify one aspect of the EU's new defence policy which has not been made plain in the debate in Sweden: will military intervention by the EU's planned rapid reaction force always require a United Nations mandate?
Question No 2 by (H-0022/01):
Subject: UN mandate for peace-enforcement operations The Swedish Defence Minister, Björn von Sydow, wrote in the Sydsvenskan newspaper on 7 January 2001 that '... Sweden will take part both in humanitarian and civilian measures as well as in peace-promoting and peace-keeping operations. Within the EU, we are agreed that our actions will be in keeping with the principles of the UN Charter. This means that a UN mandate is required for peace-enforcement operations.'
Where in documents adopted by the European Union is it unequivocally stated that peace-enforcement operations by the EU require a UN mandate?
As the EU develops its common foreign and security policy, of which the common European security and defence policy is a vital element, the EU undertakes to maintain peace and strengthen international security in line with the principles of the UN Charter, the principles set out in the Helsinki Final Act and the aims of the Paris Charter. This responsibility is stated in Article 11.1 of the Treaty on European Union. It has been confirmed by the Council in drawing up the framework for strengthening the common European security and defence policy since the European Council in Cologne in June 1999 when this process was set in motion.
In addition, in the conclusions from the European Council in Helsinki, and recently in the Military Capabilities Commitment Declaration, which was presented after the conference held in France in November 2000 and which accompanied the presidency' s report to the summit in Nice, it was emphasised that 'the Union recognises the primary responsibility of the United Nations Security Council for the maintenance of international peace and security.'
Thank you for your answer, but my question was about the UN mandate. Mr Danielsson said nothing about this. Instead, we received a report on the fact that the EU will act in accordance with the principles of the UN Charter. But what about the mandate? Is a mandate needed? We must have a clear answer to this. Is it the case that the EU needs a UN mandate to intervene with its planned rapid reaction force, i.e. a positive decision from the UN? That is my question.
I believe it is extremely difficult to be any clearer than the European Council in its conclusions from Nice. I once again refer to the 'capacity declaration' . I do not think it is possible to be any clearer than that is. It states that everything done with regard to the common European security and defence policy must be carried out in accordance with the principles of the UN Charter.
Let me stress what is already well known to Mr Schmid, that it is also the case that all measures taken within the framework of the common European security and defence policy are a type of intergovernmental cooperation, which means firstly that there should be agreement among the Member States and secondly that there should be the opportunity for individual countries to decide for themselves the extent to which they want to participate in such operations, if at all. We also know that in a number of Member States, depending to some extent upon national tradition, various forms of reference to the UN Charter are required for the country to take part in an intervention.
As such, it is a case of belt and braces regarding this issue. I believe we can sleep soundly in our beds. European crisis management will be carried out in line with the principles of the UN Charter.
I think Lars Danielsson is doing what is known as a Dinkelspiel, i.e. he appears to be answering the question, but is avoiding giving a proper answer.
We have asked a very clear question about whether an absolute mandate is required for military action. It is not about the general principles. It is not about spirit or other higher values. It is about the concrete fact of having an express mandate from the UN for military action. There are two possible answers to this question: No, no absolute mandate is required, even though it may be desirable. Or yes, such a mandate must be obtained. I would like to be given a yes or no answer.
I believe that the regulations surrounding the common security and defence policy fully guarantee that all measures taken within the framework of that policy will be taken in line with the principles of the UN Charter. This is sufficient for the Swedish Government, and it is clearly sufficient for all the other governments in the Council. However, I realise that this is not sufficient for Mr Sjöstedt and Mr Schmid, for which I am sorry.
However, I believe that we can rest safe in the knowledge that all the measures we might need to take within the framework of the Common Security and Defence Policy will follow the principles of the UN Charter, and not of course forgetting those of the OSCE. I think that should count for a great deal.
Mr President, I heard Mr Danielsson say that it would be difficult to be clearer than he had been in his answers. I would also say that it is difficult to be the Swedish President-in-Office of the Council for, as my fellow MEP Mr Sjöstedt said so clearly, there are two possible answers to the question that has been asked, and they are either yes or no. Instead, Mr Danielsson comes out with a long explanation to the effect that the operations are in keeping with the UN Charter. I have never heard any head of state or any representative of an international organisation maintain that what they were doing was contrary to the UN Charter. They always maintain that it is not. However, it is very interesting that, after four successive attempts to obtain a clear answer to the question that has been asked, we cannot obtain such an answer. There are, as likely as not, people who draw the conclusion that no UN mandate is required. And that is a scandal.
Scandal or not, I can only assume that there is a fundamental difference of opinion. There is a view widely held in Europe that we need to develop better instruments for preventing and managing crises which may arise in and close to Europe. We need to do this in the spirit of the UN Charter and in accordance with its principles. We need to do it in line with the OSCE' s principles. There is major support for this view. Then there is a small group, of which we have heard a few representatives, which wants to try by all possible means to block this development towards stronger and more stable peace and security in and around our continent.
I can only regret that we cannot really agree on this important issue. I feel safe in the knowledge that everything carried out within the framework of the common security and defence policy will be fully compliant with the principles of the UN Charter.
Question No 3 by (H-0031/01):
Subject: European Parliament recommendation on the establishment of a civil peace corps On 17 January 2001, the European Parliament delivered its opinion on a proposal for creating an EU rapid reaction facility, pointing out that priority must be given to non-military crisis management and citing as a suitable way forward the recommendation it made to the Council in spring 1999 that a civil peace corps be established. Unfortunately, the Finnish, Portuguese and French Presidencies chose to disregard Parliament's recommendation. Will the Council therefore state what initiatives the Swedish Presidency intends to take to comply with Parliament's unanimous recommendation?
Conflict prevention and crisis management employing all civil and, if necessary, military instruments is an extremely important priority for the EU. This has been reflected in the conclusion from the European Councils up to and including the Nice Summit.
The Swedish Presidency is actively proceeding with the task assigned by the European Council in Nice. The work is quite complicated both in the civil and the military spheres as the EU is creating new resources and structures. The work in the civil sphere is currently focused on achieving the concrete aims established at the European Council in Feira, i.e. by 2003 to be able to mobilise up to 5 000 police for international assignments across the spectrum of operations to prevent conflict and manage crises. It must be possible to mobilise 1 000 police within 30 days.
The work in other prioritised areas, as established in Feira - particularly with regard to strengthening the rule of law, but also rescue services and civil administration - will continue.
In addition, the Swedish Presidency has clarified the fact that it is appropriate, as the EU' s civil crisis management continues to develop, also to establish other areas within the framework of civil crisis management in which EU resources may need to be developed or used more effectively. Such areas may include expertise in democracy and human rights plus monitors and observers of various kinds.
Mechanisms for improved cooperation with voluntary organisations which participate in conflict prevention and in initiatives to promote peace after a conflict, such as improvements to the EU' s diplomatic instrument for conflict prevention, will also be drawn up in the European programme on conflict prevention, which is expected to be approved by the European Council in Gothenburg.
Alongside this, the EU has reformed and concentrated the work of its monitoring missions and placed it under the control of the Secretary-General. Moreover, the monitoring mission recently showed its value when it was deployed in Presevo Valley.
All this work is moving in the same direction, and has the same aims, as the European Parliament' s recommendation on establishing a civil peace corps. The Council prefers to complete the aforementioned work, i.e. an operational capacity in the field, before the end of the year with the aims and deadlines set out by the European Council. The Council will then be better able to assess what other arrangements might be warranted or necessary.
Mr Danielsson appears to be trying to incorporate an old Swedish expression into general EU jargon - you see, I do not think there is a good translation of 'goddag yxskaft' [literally 'hello, axe handle' ]. Mr Danielsson' s replies to question after question are like the complete non sequitur 'goddag yxskaft' .
My question was also one with a yes or no answer. I did not ask about police and a host of other pleasant or less pleasant, friendly or less friendly measures for civil crisis management.
I asked a question about the recommendation, adopted by Parliament and passed on to the Council, for the Council to initiate a pilot study on a possible European peace corps. Does the Council intend to take any initiative on the basis of this recommendation? Yes or no? It is very easy to answer yes or no. But perhaps I should interpret the reply as a no, as with the previous question to which the answer was in fact no.
In that case, Parliament, having unanimously adopted this recommendation, will draw its own conclusions as to how the Council intends to work with Parliament.
I understand that my long reply was somewhat too comprehensive for Mr Gahrton. Let me therefore try to summarise it as follows:
No now. Yes possibly later.
Question No 4 by (H-0018/01):
Subject: Turkey and military crisis management Does the Council consider it appropriate to include Turkey in cooperation on military crisis management when, at the same time, Turkey violates human rights in its own country, occupies the northern part of Cyprus and conducts offensive operations in northern Iraq?
Turkey was accepted as an applicant country at the European Council in Helsinki in December 1999. Human rights in Turkey plus the Cyprus issue are therefore dealt with within the framework of the accession partnership with Turkey, about which the Council reached political agreement at its meeting on 4 December 2000. As we all know, Turkey is also a member of NATO.
The presidency report on the Common Security and Defence Policy, which was approved by the European Council in Nice, confirmed that the EU project is of an open nature. It contains arrangements for the EU' s military crisis management which enable consultation with, and participation of, European NATO members which are not members of the EU and other countries which are candidates for accession to the EU. The principle of the EU' s independence in decision-making must, of course, be taken into account in this openness.
In addition, in the conclusions from the European Council in Nice the EU reiterates the importance attached to being able to call on NATO' s funds and resources when necessary, in line with the Washington Summit Communiqué. In such situations it is vital to ensure approval from all NATO members of guaranteed access to NATO' s planning capacity and assumed access to previously identified NATO resources.
In contrast to my other Swedish fellow MEPs who have spoken, I take that as a yes. It is appropriate for Turkey to be involved, while the discussion on the other aspects taken up in my question will be continued elsewhere.
I found it particularly interesting to hear the Council' s representative mention the close link between NATO and the EU' s military crisis management cooperation. It is not that common - particularly in our home country Sweden - to emphasise this link between the EU and NATO. This is also sometimes the case with regard to military cooperation.
I would also like to take this opportunity to express my extreme irritation with the answers which my Swedish Left Party colleagues received, namely that there should be only a small group to discuss UN mandates, neutrality, non-alignment and Turkish involvement in crisis management. I would not say that the majority of the Swedish people is a small group. I also know that these issues are being discussed in all Member States.
I have a supplementary question concerning the forces which are to make up the EU rapid reaction force. It is a fact that the British forces and others have weapons which employ depleted uranium and that it will also be possible for these weapons to be used by the EU crisis management force. Does the presidency have any views on the appropriateness of this?
I believe we had the opportunity of discussing this last time I had the honour of taking part in question time in this House. I also believe that I answered this question on that occasion.
Generally speaking, we all know the importance that not only Parliament but also the Council attach to obtaining full clarification as quickly as possible of environmental and other problems which may arise due to depleted uranium. Mr Sjöstedt must accept responsibility for his statement. I cannot verify it. Obviously, it is up to each Member State to decide what equipment, etc. they will use in a European crisis management situation.
Question No 5 by (H-0023/01):
Subject: Long settlement procedures following road accidents in third countries In its answer to question E-2656/99 the Council said that 'the problem of long settlement procedures concerning road accidents in third countries has been recognised by the Institutions of the EU and they have been prepared to tackle the problem with the proposal for the fourth motor insurance directive...' However, the fourth directive affords no solution to settlement procedures currently under way.
What initiatives will the Council take to achieve a 'rapid, fair and reasonable solution' for the victims of road accidents in third countries (in this case: Switzerland) currently involved in settlement procedures?
I will be brief. As the honourable Member rightly points out, the Fourth Motor Insurance Directive does not solve disputes already underway, partly because of the prescribed implementation period.
In the absence of proposals from the Commission, the Council is unfortunately unable to deal with problems of disputes already underway.
I would, of course, like to thank Mr Danielsson for his brief reply, but it does not really help me. Mr Danielsson, I hope you appreciate the gravity of this matter. I realise that the fourth framework directive cannot offer any direct solace, but some voluntarism on the part of the Council would be in order. The directive affects hundreds of citizens who cannot be remunerated, who suffer a great deal, and a certain level of voluntarism would not go amiss in my opinion. I would remind you of previous action taken. On one occasion, the French President, Mr Chirac, flew to Bern to protect the export of 50 000 bottles of champagne and to galvanise the Swiss Government into action. I also remember a similar case, where Belgium took action to protect Belgian citizens. The Belgian Foreign Minister, Mr Michel, has since got involved. I would therefore really appreciate it if the Council could generate some activity here and ensure that we can in some way help the European citizens, who genuinely become the victims of the bad handling of affairs between the European Union, the insurance companies and the Swiss insurance companies. I am telling you, this is really about people who suffer from this state of affairs. I have personally met people who have been fighting for their cause for over eighteen years. This is unacceptable in my opinion.
I am the first to agree that the problems highlighted by Mr Staes are real and serious. However, it is currently the case that, in the area discussed by Mr Staes, the Council can only act on proposals from the Commission. We are currently awaiting such proposals.
I can however promise, for my part, that when the Swiss President visits Stockholm on Friday I will refer to the debate we have just had and point out that this is a problem which has clearly attracted interest in the European Parliament. However, I shall do this on my own behalf, not on behalf of the Council.
Question No 6 by (H-0026/01):
Subject: Swedish Presidency's rules on public access to information Will the Council give an assurance that Sweden will also be able to maintain its rules on public access to information and freedom to pass on information to the full extent while holding the Presidency-in-Office of the EU?
According to Community law, national laws are not harmonised where they apply to Member States' documents. As Mr Bonde no doubt knows, Parliament and the Council are currently debating a proposal, based on Article 255.2 of the Treaty on European Union, for a regulation of the European Parliament and of the Council regarding public access to European Parliament, Council and Commission documents. This proposal was tabled by the Commission on 21 February 2000.
Mr President, it is precisely this proposal which means that, when a document is delivered from Sweden to the Commission, it is no longer Sweden that decides that it can be made public but, rather, the new rules that decide that it can be confidential. In this way, it will be prohibited, where such documents are concerned, to exercise the right to freedom of expression and public access to documents under the Swedish constitution. And we shall, of course, be seeing the first real test of that kind of potential conflict on 6 March when Bernard Connelly' s case is heard at the European Court of Justice. The Court will adopt a position on whether what counts is the interpretation of the Council of Europe, Sweden and Denmark and a few other countries of officials' right to express opinions, or whether it is, instead, the advocate-general' s restrictive interpretation that counts. That conflict will be clearly decided then and there, and that is why I should like to see a commitment from the Swedish Presidency that it will not under any circumstances agree to a situation in which either the regulation concerned or any other authority is able to restrict either officials' current right to express opinions or the public' s current right of access to information.
As the honourable Member Mr Bonde well knows, intensive discussions are now underway between Parliament, the Council and the Commission on the issue of making documents public. Mr Bonde is fully aware of the deadline set for this work. The aim is for us to come to an agreement by 1 May 2001 in line with the provisions set out in the Treaty of Amsterdam.
I am convinced that the end result of this process will be increased openness in the EU Institutions, thanks to a large extent to the serious work done by this House on operating in a spirit of openness. Therefore, as a representative of the presidency, I look forward with a certain amount of confidence to the no doubt difficult but very important discussions to be carried out in this area.
I am extremely moved by, and grateful for, Mr Bonde' s concern over Swedish legislation. I can assure you that the Swedish government will not accept any change whatsoever to Sweden' s Freedom of the Press Act.
I ask Members to try to formulate a question, even though they will of course argue their point; do not just make a statement or expound a doctrine to the Council, but ask a question instead, as the Rules of Procedure require.
Mr Bonde asks an important question. I think I can give a clear answer and possibly help Mr Danielsson a little for, in several interviews last Christmas, I heard the Swedish Prime Minister state that any changes to the Constitution of Sweden, in this case Sweden' s Freedom of the Press Act of 1766, would create a domestic political crisis. Prime Minister Persson wants neither to have a domestic political crisis nor to change the Freedom of the Press Act.
I would like Mr Danielsson to confirm that it is the Prime Minister' s absolute intention that the Constitution of Sweden will not be changed in any way.
I thought that is exactly what I just said, i.e. that the Swedish Government will never accept any changes to the Freedom of the Press Act. In addition, I think that that debate might perhaps best be continued in a more national context. However, Mr Schmidt need not worry.
Question No 7 by (H-0027/01):
Subject: Tragic deaths of African immigrants on the southern Spanish coast Every week, men and women trying to enter Europe in search of work are drowned along the Andalusian coast of southern Spain. In view of the reprehensible inertia of the Spanish authorities, what steps has the Council taken to put an end to this tragic situation?
The honourable Member' s question applies to the Council' s initiatives for Member State control of external sea borders and to the measures which can be taken in the country of origin to prevent illegal immigration and to stop trafficking operations.
Measures to improve the effectiveness of Member States' control of airspace and external sea borders have mostly been drawn up within the framework of the Schengen cooperation and, now that the Treaty of Amsterdam has come into force, have now been incorporated into EU legislation. These measures are carried out by the Member States themselves, but the Council monitors actual implementation through its relevant subordinate bodies.
Practical measures are carried out in cooperation with selected African states, for example, to prevent illegal immigration, by air or by sea, based on the decision of Schengen' s Executive Committee of 18 December 1998 on a coordinated initiative from the document advisers. In a decision on 28 April 1999, the same executive committee also approved a plan for mutual placement of liaison officers to offer advice and support when security and control assignments are carried out along external borders.
In addition to issues concerning the Schengen acquis, illegal immigration to the EU constitutes one of the major issues being dealt with by the Council, based on conclusions from several meetings of the European Council - Tampere, Feira and Nice to name but a few. As the honourable Member no doubt knows, the European Council obliged the EU to intensify cooperation to combat trafficking in human beings following the tragic events in Dover last year.
After the conclusions from the European Council meetings, which emphasised the importance of controlling migration flows, the Council has discussed both operational measures and regulations for combating trafficking in human beings. In this regard, the Council adopted resolutions on 30 November last year which contained various operational measures to combat illegal immigration, such as the exchange of information on observed migration flows, the optimisation of the early warning system, the transfer of information on illegal immigration and trafficking in human beings and the coordination of the network for Member State liaison officers in the countries in which the illegal immigration originates.
With regard to the basic causes of flight or migration from a number of African countries, we refer you to the action plan for Morocco which was approved by the Council on 11 October 1999 and of which Parliament is hopefully aware.
Within the framework of implementing the action plan for Morocco, and as the EU is aware that the action plan must be implemented through partnership and cooperation with the Moroccan authorities, a delegation from the EU under the leadership of the presidency made a second visit to Rabat to open a dialogue with the Moroccan authorities. The message which the presidency wished to get across during this visit, which took place on 3 October last year, was that the action plan for Morocco was the result of work originally started by the Member States and the Commission and that it was now time to ask for the reactions of the Moroccan parties and to make the necessary adjustments of the action plan so that it could be implemented jointly.
I believe that the Moroccan authorities welcomed this course of action and the idea of opening a dialogue with the EU on immigration issues. This dialogue will take place within the framework of the association agreement with Morocco once agreement has been reached on setting up a working party on social and migration issues. The Council' s subordinate bodies are currently looking at a proposal from the Commission on this matter.
Mr President, I should like in fact to reformulate the question.
Mr Danielsson, I see this question as a political question, which it is; but most of all as a humanitarian question. You have just mentioned the Dover tragedy, which all Europeans regret, but I must say - and I have direct experience of this problem, even though I do not live in southern Spain - that there in Andalusia and also sometimes in the Canary Islands we experience a Dover every week. What is happening in southern Spain is much more serious than Dover, Mr Danielsson, and I believe it requires some interference, if I may use this expression. In Austria, the European Member States interfered when faced with the threat of xenophobia. I believe this question is so serious that it requires some special action.
I am grateful for your answer, which was otherwise full and informed, but I believe a far more serious intervention is needed. Every week, hundreds of people are detained on the Spanish coastline and every week people die, often pregnant women, and as I said the other day, children too. Have a look at the photos that appear in the Spanish press (I am just finishing, Mr President), Mr Danielsson, and you will be shocked.
Therefore I ask you to go beyond your clarifications and tell me what explanations you are requesting from the Spanish authorities and whether you will demand from them not just political measures but humanitarian ones too.
I really want to emphasise that the fact that I mentioned the catastrophe that took place in Dover was not in any way intended to diminish the events that have unfortunately occurred off the coast of Spain recently. This is a problem that must, of course, be dealt with wherever in the Union it occurs.
The work on this problem must consist of two elements. One element involves fighting the criminality that is associated with trafficking in human beings and the like. However, it is perhaps even more important to carry out preventive work, namely to work in the way that the Council has chosen to do in the case of Morocco. We have gone to the source, so to speak - to the cause of these types of migratory flows, and we have tried to put right the underlying problem. I am convinced that with joint efforts we can achieve success.
This is an important issue under the Swedish Presidency. I also believe that it will be an even more important matter under the Belgian Presidency, when matters of asylum and migration and that which was achieved at the Tampere Summit are to be evaluated. We are working actively on this issue.
Mr President, when a question is asked seriously accusing the Spanish Government of inertia in relation to the death of immigrants in the Straits of Gibraltar, it shows the inanity and irresponsibility of those who use a tragedy to try to discredit their own Government in this House.
You see, the Spanish Government, through the Civil Guard, has intercepted 133 leisure craft and 2 300 dinghies in five years, resulting in 203 immigrants dead, over 200 missing and 377 rescued, and I underline rescued, all coming from Morocco. The Spanish Government, through the Civil Guard, has implemented an information system to prevent shipwrecks in the Straits, at a cost of 13 600 million pesetas, for which Spain has requested European Union funding. The Spanish Government has pushed forward the Action Plan on Morocco, as mentioned by the Council representative, which this Parliament approved with a budget line of EUR 10 million. I was the rapporteur for that plan.
Now, Mr President, comes my question: when will the Council submit a progress report on the action plan for Morocco to which he has referred?
Let me say that of course I have the greatest respect for all the measures that the Spanish government is taking in order to put right this difficult problem. However, it is not for the president of the Council to comment on efforts by individual Member States.
As I said in my original answer, the Council is in the process of implementing an action plan for Morocco. The dialogue to which I referred, which was introduced to the Moroccan authorities through visits, will hopefully provide concrete results as soon as possible. The answer to the honourable Member' s question is, therefore, that the Council has already started implementing the action plan.
Mr President, Mr President-in-Office of the Council, this issue does not just concern Spain. For instance, yesterday I got a call from a road haulier from the top of whose lorry immigrants had cut a way in through the cover during the crossing. The British border authorities then arrested these immigrants and the haulier had to pay a fine, although he was unaware immigrants were on board. I therefore put the following supplementary question: what is the Council Presidency thinking of doing to get to grips with this type of activity?
As the honourable Member will, I am sure, understand, it is not possible for me to comment on a specific individual case. I can therefore only remind the house that within the framework of the Schengen regulations there is what is known as carrier' s liability. This means that the person who transports, and thus trafficks in, human beings, knowingly or unknowingly, can be held liable in various ways.
However, I would like to say that the fundamental discussion on these matters took place as recently as the other week in Stockholm when the ministers for justice and the interior met informally. Although opinions concerning the methods to be used to put this problem right differ slightly in the Council, there is - as I said earlier - a common resolve to give priority to asylum and migration matters in the immediate future within the framework of the cooperation relating to the third pillar.
Mr Nogueira, I am going to let you speak, but first listen to me as President of this sitting: it is not a matter of there being parliamentary debates between Members who ask questions quite legitimately and who naturally each argue their points according to the best of their knowledge and also according to their opinions and interests. Therefore I ask you to make a point of order. Excuse me for judging your intentions but I imagine we may get into some reflections at cross-purposes which are not the subject of this debate.
Mr Nogueira has the floor.
Mr President, I understand you are performing your job and I shall therefore try to follow your instructions.
I simply wish to point out here, Mr President, that the country holding the presidency at the moment is Sweden and not representatives of the Spanish Government in this House, who should confine themselves to speaking as Members and not as representatives of that Government.
In any case, given that the Spanish Government will be presiding over the European Union, I believe, within a year, I hope by then it will have taken the humanitarian measures that are required in view of the Andalusian problem and the thousands upon thousands of immigrants who are suffering from the xenophobia that the Spanish Government is practising right now through the Immigration Act.
Ladies and gentlemen, I consider there should be no representative of the Spanish Government or of the various oppositions to the Spanish Government in this House. I ask you not to make such affirmations, since it is not even laid down that there may be any and they are rejected in the formulation of the initial question itself. We can consider this incident over, as is natural.
Mr Hernández Mollar has the floor for a point of order.
Mr President, a point of order just to say that I do not represent a party or even a Government: I represent Spain. And as a representative of Spain, when reference is made in this question to the authorities of the Spanish state, I am within my legitimate rights to defend my country, something that others do not do.
You are both protected by your legitimate rights. I am not going to allow any more points of order. There will not be a debate on this. Note also that both Mr Nogueira and you are according to the law representatives of the Spanish people. That is what the Treaties say and we all know it. You are not representatives of either the State or the Government but of the electoral district that elected you, which coincides with the Kingdom of Spain; this is your official title.
As they deal with the same subject, Questions Nos 8 and 9 will be taken together.
Question No 8 by (H-0032/01):
Subject: Women and Taliban fundamentalism What political measures is the European Union offering to women forced to endure the cruel Taliban regime? According to its information, how many women are subjected to this fundamentalist regime? Will the Council appeal to Afghanistan' s neighbours to leave their borders open to Afghan refugee women? Will the European Union then grant financial support to those countries which admit refugee women?
Question No 9 by (H-0052/01):
Subject: Human rights: oppression of women in Afghanistan What further steps will the Council take with a view to alleviating the appalling oppression of women in Afghanistan under the Taliban regime that so ruthlessly denies them their basic human rights?
The Council fully shares the honourable Members' commitment in the matter of the suffering of Afghan women under Taliban rule. The Council regrets that the sad reality in Afghanistan shows that, so far, the Taliban have been unreceptive to arguments and pressure from outside, despite the efforts of the Union and of the international community. Both parties to the conflict are continuing their military operations and a political solution to the conflict still seems far away. There is a pressing need to improve the outrageous situation in respect of human rights but, under the conditions that prevail in the country, the prospects of an improvement are, unfortunately, not particularly bright.
The Taliban control around 90% of the territory of Afghanistan. Since the military situation in the country is changing all the time, however, the Council has no precise information on the number of women living under the Kabul regime at any given point in time. Moreover, the catastrophic situation in respect of humanitarian circumstances and human rights in the country has led to massive emigration of refugees to neighbouring countries, particularly Iran and Pakistan, making it even more difficult to make an assessment of the population situation in Afghanistan.
The Council has often taken up the issue of the critical situation of the Afghan refugees with the host countries in the area and will continue to do so in future. The Community and several of the Member States will also continue to provide humanitarian aid to the Afghans when the circumstances permit. The majority of this aid benefits women.
The recently updated common position of 25 January 2001 forms the basis of the Union' s policy in respect of Afghanistan. The Union is continuing its efforts to bring about lasting peace, to get foreign intervention to cease and to encourage internal dialogue in Afghanistan. In particular, the Union emphasises the importance of encouraging respect for international humanitarian law and human rights, including the rights of women and children. The Union will therefore continue to call upon all parties to recognise, protect and promote all human rights and basic liberties and to respect the general declaration of human rights that Afghanistan has in fact signed.
We will continue to call upon the Afghan factions to cease their discriminatory policy and to recognise, protect and encourage equal rights and dignity for men and women, including access to education and health facilities, employment, personal safety and the absence of injustices and persecution, as well as emphasising the negative consequences that discriminatory policy will have for active supply of aid.
The Union will continue to support the proposal by the Secretary-General of the UN for civil human rights observers and will also continue to support such aid programmes in Afghanistan as integrate equality issues and actively attempt to encourage the participation of both men and women on equal terms.
Finally, we will be attaching particular importance to human rights when it comes to the international coordination of humanitarian aid to Afghanistan. The Council hopes that the latest sanctions, based on UN Security Council Resolution No 13033, which the Council is currently discussing in order to adopt the corresponding common position and regulation as soon as possible, will contribute to reducing foreign involvement and encourage a negotiated solution to the Afghan conflict.
Mr President-in-Office of the Council, I appreciate your reply but it does not go far enough.
Will you recommend the adoption of effective emergency measures to combat the current situation: the scourge of hunger, the scourge of cold and the scourge of diseases? I can put it as brutally as today' s media: 120 children die of cold, barefoot, in temperatures fifteen degrees below zero; over 10 million, almost 11 million women survive without a right to health care, without a right to education, without a right to work, in subhuman conditions.
We need something more than understanding, as you must realise. Mr President-in-Office of the Council, will you not recommend that some emergency measure should be adopted? How many more children will have to die of cold? How many million women will have to live without rights or freedoms?
(The President cut the speaker off)
As I mentioned previously, the Council had the opportunity to discuss the common position on Afghanistan at its meeting at the end of January.
I can assure you that, in the discussions concerning the situation in Afghanistan, the Council, too, is aware of the dreadful witness accounts to which the honourable Member refers.
I see three paths along which the Council and the Union must proceed. First of all, we must continue with generous humanitarian aid in order to alleviate suffering, particularly suffering by Afghan women and children. Secondly, we must continue to exert pressure on the Taliban regime so that it ceases its systematic crimes against human rights. Thirdly, we must give Afghanistan' s neighbouring countries more advice and support so that they are better able temporarily to accommodate the refugees - primarily women and children - who are forced to leave Afghanistan.
Mr President, thank you for allowing me to put a supplementary question on behalf of my colleague, Mr MacCormick, who is accompanying the Moderator of the General Assembly of the Church of Scotland on an official visit here to Parliament today.
Mr President-in-Office, do you accept that this is a new and profoundly oppressive instance of the subordination of women and their seclusion into private life? For many years women in Afghanistan enjoyed a fully public existence, participating in the professions and in the world of work and dressing appropriately. Sometimes it is said that appeals to human rights involve imposing western values on non-western cultures. That is false, and this particular case in Afghanistan shows it to be so. Does the Council agree that what is needed is a restitution of women's human rights and of the fundamental respect that they are due? Surely more is needed than has been offered in the statement today.
Unfortunately, the honourable Member is, of course, right in his description of the fact that the situation in Afghanistan has clearly worsened in recent times. We are facing a situation of inhuman suffering for women and children. As I mentioned previously, the Council made an assessment of the situation at the end of January in the light of the information that was then available.
If developments continue in the wrong direction, the Council must, of course, continue to assess what can be done. It is our hope that the clear message that was sent out, for example, by the recently adopted resolution in the UN Security Council, together with international efforts - which as we know do not just involve the Union but also a large part of the international community - will gradually produce results.
I can assure the honourable Member that the issue is being monitored very intensively by the Council so that we shall be able to take the measures that the situation requires.
As they deal with the same subject, Questions Nos 10, 11, 12, 13, 14, 15 and 16 will be taken together.
Question No 10 by (H-0040/01):
Subject: Transport and integration What plans has the Transport Council for developing indicators and monitoring, implementing and creating a timetable for further measures for its strategy for integrating the environmental dimension into its policies as required by the Helsinki conclusions?
Question No 11 by (H-0041/01):
Subject: Energy and integration What plans has the Energy Council for developing indicators and monitoring, implementing and creating a timetable for further measures for its strategy for integrating the environmental dimension into its policies as required by the Helsinki conclusions?
Question No 12 by (H-0042/01):
Subject: General affairs and integration What plans has the General Affairs Council for developing a comprehensive strategy for integrating the environmental dimension into its policies, with a set of indicators, a timetable for further measures and follow-up and monitoring as required by the Helsinki conclusions?
Question No 13 by (H-0043/01):
Subject: ECOFIN and integration What plans has the Economic and Financial Affairs Council for developing a comprehensive strategy for integrating the environmental dimension into its policies, with a set of indicators, a timetable for further measures and follow-up and monitoring as required by the Helsinki conclusions?
Question No 14 by (H-0044/01):
Subject: Parliament and integration process How will the European Parliament be consulted about the comprehensive strategies being developed by nine Councils for integrating the environmental dimension into their policies as required by the Helsinki conclusions?
Question No 15 by (H-0045/01):
Subject: Coherence of integration plans How is the Council ensuring coherence between the comprehensive strategies being developed by nine Councils for integrating the environmental dimension into their policies?
Question No 16 by (H-0046/01):
Subject: Industry Council and integration What plans has the Industry Council for developing a comprehensive strategy for integrating the environmental dimension into its policies, with a set of indicators, a timetable for further measures and follow-up and monitoring as required by the Helsinki conclusions?
The record number of questions means that this will be, if not a record length answer, then at least as detailed an answer as possible.
The Council is pleased to tell MEPs that the environmental protection requirements under article 6 of the EC Treaty are to be integrated into the elaboration and implementation of the Community' s policies and activities, particularly with a view to encouraging sustainable development. The strategies for incorporating environmental dimensions into the Council' s activities will be established ahead of the European Council meeting in Gothenburg in June of this year. At this stage, therefore, it is a touch early to report on the details of all these strategies. The Presidency and the Commission are currently working intensively on these matters in the various Council constellations concerned.
In December 1999 in Helsinki, the Council established the timetable for the European Council in Gothenburg and called upon the Council to complete its work on incorporating the environmental dimensions into all the Council' s activities by producing overall strategies, if possible accompanied by a timetable for the measures to be taken and a set of indicators for the sectors concerned. Once these strategies have been established, they should help with carrying out the commitments under the Kyoto Protocol, supplement measures at national and regional level and emphasise the need for closer cooperation between different areas of sectoral policy.
Hopefully, the important role that these strategies will play for the implementation of sustainable development is therefore obvious. The implementation and follow up of all this work has been entrusted to the Commission and the Council. Internally within the Council, the various bodies that prepare the considerations have a duty to use the various steps of the traditional decision-making process to ensure good coordination in order, as best as possible, to meet the challenge set by the European Council. The participation of Parliament will be ensured in accordance with the provisions of the treaty.
It must be stressed that the Council shares the view of MEPs and is prepared, together with all the political and economic players in this area, to ensure success with a holistic approach when it comes to environmental matters within the various policy areas concerned.
Concerning the integration of environmental dimensions and sustainable development in all sector policy, much can be said concerning how and to what extent the Council is applying the provisions of article 6 of the Treaty. Without dealing with this matter exhaustively - which is not possible because it covers an incredibly wide area - I would like to emphasise some of the most relevant aspects of the situation.
First there is energy policy, which the Council considers to be one of its highest priority areas. The Council is fully contributing to the three important objectives emphasised in the programme of the Swedish Presidency for this six months. In this respect, the Council would remind MEPs of the Council' s conclusions of December 1999, which already contain a detailed preliminary set of indicators covering the area of energy in general, including the environmental consequences, the energy market and energy efficiency.
The application of these conclusions and the set of indicators is to be evaluated at two-yearly intervals. In addition, a final decision is expected this year on the directive on the promotion of electricity from renewable sources of energy.
To prepare the way for the European Council meeting in Gothenburg in June, the Council will discuss a communication concerning the integration of the environment dimensions and sustainable development into energy policy, as well as the proposed sixth action plan at Community level for sustainable development. Both are to be presented by the Commission in the next few weeks. A number of measures are to commence within the framework of the action plan for increased energy efficiency based on the priorities established by the Council at its meeting on 5 December 2000.
Where the industrial side of this overall strategy is concerned, the Council would remind MEPs that, in the report to the European Council in Helsinki, it was emphasised that a strong contribution was required from the industrial sector in order to strengthen sustainable development in the economic area. At the same time, it set out once again the key role that this sector has in respect of improving the competitiveness of European industry and its capacity for innovation in order to encourage employment within industry and related sectors. The horizontal nature of this issue calls for better cooperation and exchange of information between all the parties and decision-makers concerned.
Once again: hopefully, the conclusions that will be established at the European Council summit in Gothenburg will be of very great interest. To show, through a concrete measure, the extent to which the Council is attempting to maximise the integrated strategy when it comes to environmental matters, the Council intends to draw up certain conclusions at the Council meeting in May at which both energy and industry ministers will gather together in order to take this work further.
Finally, as far as economic and financial matters are concerned, the Council wishes to inform MEPs that, at the European Council summit in Nice, the Council submitted an initial report concerning how environmental dimensions can be integrated into the economic policy of the Union and its Member States. In this area, the Gothenburg Summit will once again follow up this report and, in particular, will investigate how a European strategy for sustainable economic development can be elaborated in which environmental dimensions are taken into consideration. The Ecofin Council will undoubtedly be urged to apply such a strategy within its area of authority as soon as the European Council has approved such a strategy.
Mr President-in-Office, thank you for such a comprehensive answer to seven questions. I would like just briefly to follow up one aspect, which I do not think you really touched on. What ideas and proposals have you got to continue the process of integration into subsequent EU presidencies? Given the momentum of the Cardiff process and the fact that this is all beginning to happen now, it is going to be quite a lengthy process and is not going to happen overnight. I would be interested to know what provisions you are making for the future.
The honourable Member raises a very relevant question. As I mentioned, we in the Swedish Presidency - in close cooperation with the Commission - are currently involved in work in which we are preparing the conclusions of the European Council meeting in Gothenburg in June. It is on that occasion that we will hopefully be able to answer the questions put by the honourable Member. The Cardiff process, as it is known, is a new way of working as far as the European Union is concerned.
We now have experience from a number of Council constellations. Some have done very good work, whilst others have perhaps been less successful. We are now attempting to gather together all this experience and formulate the strategy and the ideas and proposals that the honourable Member is looking for. I expect that, in good time before the European Council summit in June of this year, we will be able to come back to this House with a more concrete account of the thoughts that the Council has and in order to listen to the viewpoints that Parliament and its Members may have.
I would therefore beg your indulgence and ask to be given opportunity to come back to this important debate, which after all concerns one of three priority areas for the Swedish Presidency, namely the environment.
Mr President-in-Office, thank you for that very wide-ranging answer. Unfortunately, one of the problems of wide-ranging answers and short times is that you get breadth but you do not get depth, and I would like to ask for a bit more detail.
I do find it quite extraordinary that you say it is too early to talk about the detail of some of these plans, given that the Gothenburg Summit is not far away. I wanted to focus in particular on the General Affairs Council. You will know that this is the only Council that has not produced any documents in line with the Council's requests, so I would like to know when we might see some more detail on that in particular? Will we see a draft before Gothenburg. If we do not have any detail on the General Affairs Council plan, can you at least say what kind of structure and shape it will take, what indicators it will be using and the follow-up and monitoring?
The honourable Member refers to the Council constellation in which it is possibly most difficult to find the concrete framework demanded by the work on sustainable development. I do not believe that it is any coincidence that it is precisely the work in this Council (General Affairs) that is taking the longest. That is the reason why unfortunately there is not that much to report as yet.
The honourable Member thinks there is very little time left before the Gothenburg Summit. I, on the other hand feel, think it feels as if there were an infinite amount of time left. I am absolutely convinced that we will be able to come back and be even more concrete in respect of the ways in which the General Affairs Council can integrate environmental dimensions and the principles of sustainable development in its work. However, I hope that we can have a common understanding that it is precisely in the matter of the General Affairs Council' s activity that it is most difficult to find the concrete framework that I believe we all want to have.
Mr President-in-Office, thank you for your reply. However, I would like to add my voice to the concern expressed here that there is not too much time left before the Gothenburg Summit, in terms of preparation to integrate environmental issues into various policies, something which came out of the conclusions of the Helsinki Summit. In fact, I am very worried about how this process is to move forward.
Some who have spoken of sustainable development think the aim is somehow to make the environment a relative issue, the economy appearing to take priority over the environment. I would like you, Mr President-in-Office, to explain your purpose regarding this matter. At present, the sixth environmental action programme is being drafted in Parliament and this should be the ecological pillar of this programme of sustainable development. Are you going to demand that this will in fact be the case, or is this ecological aspect just talk?
The action plan for sustainable development is after all to be presented by the Commission. The question should therefore, in the first instance, be put to the Members of the Commission. However, since the question is nevertheless such an important part of the Swedish Presidency, I cannot refrain from nonetheless giving the viewpoints of the Swedish Presidency concerning the components that the strategy for sustainable development should include.
I believe it is incredibly important that, in the strategy which we hope will be adopted in Gothenburg, we will clearly include three elements that should form part of the concept of sustainable development. These should be the ecological element, the economic element and the social element. We know that two of these elements, namely socially sustainable development and economically sustainable development, will be discussed as early as the Stockholm Summit. We intend to supplement the discussion in Stockholm of these two elements with ecologically sustainable development, so to speak, and then make this into a common strategy that can be adopted at the Gothenburg Summit.
Once again, however, I would like to point out that it is the Commission that is in the driving seat here. We have every confidence in the Commission' s ability to produce a strategy for sustainable development that makes Europe become even greener.
As a co-sponsor with my colleague, Mr Watts, of amendments which were put forward in the trans-European networks on a strategic environmental impact assessment some four years ago at least, I find it quite surprising that it is said to be too early to talk about a comprehensive strategy in this particular direction. If it is too early to do that, surely the Council can provide us with some information about how it will properly coordinate this comprehensive strategy - when it comes into existence - across the various Councils.
I think I have partly indicated the answer to these questions already. Obviously, each Council constellation is doing its work in this area. In the order that was established in connection with the European Council meeting in Cardiff, there are a number of factors that each Council constellation must observe in its work and which are then put together. As I have already pointed out, the framework will then be the strategy that the Commission will present.
It is therefore a case of putting together the Council' s various strategies depending on which constellation is concerned. These strategies have been drawn up in accordance with the template decided on in Cardiff, whereupon the Commission' s work remains to be done. For obvious reasons, I cannot go into more detail about how the Commission will draw up its strategy, but must instead ask that the question be put to representatives of the Commission.
I too should like to thank the President-in-Office for his answer. I refer to the Transport Council and in particular to the latest report on the concrete implementation of the strategy, which showed a distinct lack of progress on many fronts in the transport field. The strategy raises serious concerns about the transport implications of enlargement, but the report did not suggest much in the way of concrete measures. What concrete measures does the presidency propose? Such measures are essential if transport is to be fully taken into account in the enlargement process which, it is to be hoped, will result in environmentally sustainable policies.
It is after all not just E for 'environment' that is a priority task of the Swedish Presidency, but also - as the honourable Member is surely aware - E for 'enlargement' . The transport chapter is one of the most important chapters within the framework of the negotiations with the applicant countries. These negotiations are based in the first instance on the existing common regulations, but this still leaves us opportunity to point out to the applicant countries the important issues concerning sustainable development that the Council is in the process of discussing, in this case in the area of transport. The principles are thus discussed in conjunction with the negotiations with each applicant country on the transport chapter.
Mr President, this question of sustainability is indeed of great interest and the priority of the Swedish Presidency is welcome. But what our citizens want to know is what is the Council planning to do to ensure the public dissemination of the results of the Cardiff process to all citizens and governments of Member States and accession countries? I do not think the Council has been particularly active in the past. I know that the Swedish Presidency wants to change that and involve citizens more extensively and be more transparent. I want some information about that and specifically about the Industry Council.
The Council is committed to a full-blown strategy by 2004. What short-term targets or actions and indicators will be needed to ensure its full development? How will the external impact of the industry strategy be evaluated? You have also referred at length to energy. Energy efficiency is an important priority. We have a report about to go before this House in Brussels. Will you take any steps on the action plan for energy efficiency?
The honourable Member has put three very extensive questions. I will attempt to answer them as briefly as possible. It is absolutely correct, as the Member points out, that the Council and the Commission need to devote more energy to disseminating the results of this work to the public. Within the framework of the general efforts by the Swedish Presidency to increase openness, we plan to ensure that, after the Gothenburg Summit, the results of the Council' s discussions are disseminated widely through the Internet, through attempting to ensure that the decisions that are taken are disseminated and put in terms in which citizens can understand them. I know from the good contacts that we have had with the Commission that the Commission is also planning fairly extensive activities in this area.
As far as concrete indicators in the area of transport are concerned, I would ask the Member if we might return to this when, in April, the Council has adopted a resolution that concerns precisely integration in this area. There are great many concrete plans, but the Council has not yet had opportunity to discuss this. Consequently I must ask to be allowed to come back to you with more concrete news. We expect the Council (Transport) to meet in early April of this year. We shall then be able to obtain answers to the questions that the Member has put.
As far as the action plan for energy efficiency is concerned, it is the hope of the presidency that we shall be able to act on the proposal during the Swedish Presidency. However, I would not dare to be more precise than this.
Question No 17 by (H-0050/01):
Subject: Inadequate enforcement of animal protection in Europe Yet again the media reports maltreatment of animals in the Member States. Yet again there is a public outcry against such inconceivable cruelty. And yet again comes the Agriculture Ministers' answer that it will be stopped.
In a report of 6 December 2000 on the situation regarding animal protection, COM(2000) 0809/final, the Commission has demonstrated with terrifying clarity how animals in several Member States are subjected to inhuman suffering and how the competent authorities continually fail to carry out proper checks.
When will the Presidency, therefore, propose a substantial increase in resources to verify compliance with current animal welfare legislation, and appropriate, strict penalties for breaking the rules?
The Commission report to which Mrs Paulsen refers deals in the first instance with transportation of animals. The presidency welcomes the report, which commendably identifies a large number of problems in the Member States and also contains proposals for measures. The report was presented on 6 December last year and has already, after having been dealt with both at working party level and in a meeting with the chief veterinary officers, been discussed by the ministers responsible.
It is now up to the Commission to present concrete proposals for measures, which the Commission has also promised in the report. Once these proposals have been submitted, the presidency will start work in the Council working party as soon as possible.
I am very aware that the country holding the presidency does not control the agenda entirely itself. However, initiatives can be taken in the matter of work in progress. The Commission can also, so to speak, be pressed to produce proposals faster and more effectively.
In this context, I would like us to review the agricultural policy as such. The export subsidies make the very worst transportation profitable. There are many other subsidy systems that favour bad management of resources and the neglect of animals. I know that there are legislative shortcomings, but it is better to force through the observance of laws that already exist than to wait for additional new laws.
I can only agree with what the honourable Member says. We must not let the fact that we are waiting for concrete proposals from the Commission lull us into believing that we need not do anything but that we must wait for the Commission' s proposals. I can assure you that the presidency regards this matter as having the utmost priority.
Without in any way violating the restrictions that exist in the Treaty, we are leaning on the Commission with a certain amount of force to try to get better mechanisms for observance of the rules that currently exist. Above all, improvements are required. I believe we are entirely in agreement in this area. The facts in this area are in many cases horrendous. The Council and Parliament must continue to drive this forward so that we get proposals from the Commission - proposals that I am sure the Commission will present as soon as possible.
Question No 18 by (H-0054/01):
Subject: Radioactive pollution of the Aegean and Ionian Seas According to reports in the Greek press, as well as in the Turkish press, according to 'Le Journal du Dimanche', depleted uranium shells have been used by the Greek and the Turkish navies in exercises in the Aegean and the Ionian Seas for the last ten years. The inhabitants of the islands and along the coastlines of these two seas, as well as the citizens of neighbouring countries, are concerned about possible radioactive pollution, because sea currents carry radioactivity beyond the area where the shells were fired.
Does the Council intend to set up an independent commission to investigate this matter and to inform the inhabitants of these regions and all the citizens of Europe about the real state of affairs so as to prevent an 'Aegean syndrome' taking hold, whether or not it is justified? Does it intend to work towards this goal with the governments concerned? What preventive measures does it intend to take?
. (SV) Let me first of all point out that the Council does not comment on documents - including articles in the press - that are put to the Council outside the institutional framework.
The Council would remind the House that, when it comes to radiological emergencies, under the current Community legislation the Member States have a duty to take the necessary measures to cooperate with every other Member State or other states that may be affected, as well as to notify the Commission and the Member States that are, or are at risk of being, affected.
In this respect, the Council would remind the honourable Member that it is the Commission that has authority when it comes to how the Member States are to apply the Community law in this case, for example through Directive 89/618/Euratom on informing the general public about health protection measures to be applied and steps to be taken in the event of a radiological emergency and Directive 96/29/Euratom laying down basic safety standards.
Moreover, the Council has not made any proposal that, if necessary, preventive measures beyond what is already specified in the Community law are to be taken.
Mr President-in-Office, I should like to hear your views on cooperation between this Member State and the institutions and what you think the European Commission could do. I think that you too are aware, as is European public opinion following the Balkans syndrome, that we need to investigate promptly and take action to prevent other syndromes. If there is no danger, then the public should be informed, because the Aegean and Ionian islands are worried that there may be repercussions not just on the health of the locals but also on tourism.
As I mentioned in my earlier answer, the question concerning the Member States' observance of the rules that are relevant in this case is covered by the Commission' s area of authority. It is therefore not possible for the Council to comment on the question that has been put.
However, in very general terms let me emphasise that it is obviously important that matters concerning depleted uranium are considered and handled with great care and prudence and in accordance with the precautionary principle to which the Member herself made reference. I would remind you of the important debate on this matter that we had in his Chamber approximately a month ago. We are now awaiting the results of the various investigations that were discussed at that time in order to be able to debate the matter further.
Since the time allotted to Questions to the Council has elapsed, questions that have not been given an answer will receive one in writing, with the exception of Questions Nos 28, 30, 40, 42, 43 and 44, which were submitted too late according to the Council, and Question No 32, which has been withdrawn by its author.
That concludes Questions to the Council.
(The sitting was suspended at 7 p.m. and resumed at 9 p.m.)
Reorganisation and winding-up of insurance undertakings
The next item is the recommendation for second reading (A5-0019/2001) by Mrs Peijs, on behalf of the Committee on Economic and Monetary Affairs, on the Council common position for adopting a European Parliament and Council directive on the reorganisation and winding-up of insurance undertakings (8975/3/00 - C5-0521/2000 - 1986/0080(COD)).
Commissioner Nielson, thank you so much for taking over from your colleague Mr Bolkestein. As the proposal is rather complex, I will not ask you any difficult questions this evening, which is just as well, I think.
On 23 December 1986, the Commission presented the proposal concerning a directive on the winding-up and reorganisation of insurance undertakings to Parliament, and the proposal was adopted. Approval at first reading by Parliament followed on 14 March 1989. The directive was to spend the next eleven years on a shelf at the Council of Ministers. Two stumbling blocks were mainly to blame for this: in the first instance, the Gibraltar issue and the territorial implications this had, and secondly, the connection between Articles 10 and 11. The latter mainly concerned the connection between a guarantee fund for the policyholders and any preferential position they may have in bankruptcy legislation. The latter was touched upon very briefly at the most recent reading, but fortunately, we managed to knock this on the head during a committee discussion in Parliament. The second reading is now formally before Parliament.
This directive has the same goal as the proposal on the winding-up and reorganisation of credit institutions, namely the mutual recognition of legislation. This directive guarantees that insurance undertakings are wound up or reorganised according to the principles of unity and universality. This means that the insurance undertaking must be wound up in accordance with legislation applicable in the country where the insurance undertaking has its registered office by the competent authority in the same country; this is what is referred to as the unity principle.
This competent authority must then involve all branch offices and sub-offices in the European Union in the winding-up process, irrespective of where in the European Union these are based. This is the universality principle. The directive must ensure that creditors are treated equally. Irrespective of the country in which claims originate, the claims are always dealt with in the country of the registered office. That is why creditors all have the same rights, and are no longer at the mercy of the country in which the claim is generated.
In contrast to the second reading of the reorganisation and winding-up of credit institutions, this directive is more consistent and is structured in a logical manner, in my opinion. I would therefore recommend my fellow MEPs to adopt the Council' s common position without any amendments.
And on this Valentine' s Day, this seems a nice, unanimous position for the Council, the Commission and Parliament to hold.
Mr President, Commissioner, Mrs Peijs, I would first like to wholeheartedly thank the rapporteur for her work and for her clear explanations, which once again spelt out to us what this directive is all about. I would like to add that this directive covers the whole aspect of the creation of an internal market for financial services and is therefore to be welcomed, as we still have a great deal to do to strengthen, improve and consolidate this market and to remove existing blockades.
The common position has succeeded in bringing the rights of insurance undertakings into line with the legitimate interests of creditors. The common position is well balanced and, what is more, it is the result of lengthy negotiations to reach a compromise. The Council has allowed eleven years to elapse. In view of fact that the procedure has been allowed to run on for far too long, a speedy approval of the common position would be an important step in the interest of creditors and insurance undertakings alike.
To conclude, I would like to say something so as to avoid any misunderstandings. Throughout the whole of Europe, it is exceptional for insurance undertakings to be wound up, as they are subject to very strict scrutiny, they are very well managed and relations between customers and management are good. The lack of an EU legislative framework is, nevertheless, a potential risk and could lead to serious problems in isolated cases. The idea and the need for a directive are therefore justified and the outcome is to be welcomed.
Mr President, the directive on the reorganisation and winding-up of insurance undertakings fills a major gap in the European Union's financial services legislation. It is a top priority in the creation of a fully integrated market in financial services, as pointed out at the Lisbon European Council.
It will ensure mutual recognition of legislation and proceedings as well as an appropriate level of protection for policy holders. It will avoid conflicts of jurisdiction and the unequal treatment of insurance creditors. The result will be quicker procedures and more protection for policy holders. The Council' s common position, which has been submitted for consideration to Parliament, is fully consistent with the essential objectives pursued in the Commission's original and amended proposals. It is also consistent with other legal instruments on winding-up and insolvency agreed within the internal market.
I would like to thank the Economic and Monetary Affairs Committee and especially the rapporteur, Mrs Peijs, for their judicious and efficient handling of this file. They recommend that the text of the common position be kept as it is without any amendment. They have considered that the objectives pursued in this area have been duly preserved through the common position. They have understood that the difficult balance reached on this technically complex text, after so many years of discussion, should not be put in jeopardy. I fully share their opinion.
The Commission invites the plenary to follow the recommendation of the Economic and Monetary Affairs Committee and to approve without amendments the entire text of the common position. This directive symbolises European cooperation, and the calmness of this moment in the plenary does not, in my view, reflect the magnitude of what is actually happening here. It is very clear that it takes a lot of time and seems very complicated now and then, but at the end of day our cooperation produces solutions to problems that can only be solved through systematic cooperation. So the system works.
The debate is closed.
I am sure the serene attitude is due to the composure of the rapporteur.
The vote, if any, will take place tomorrow at 12 noon.
The Union and Macao beyond 2000
The next item is the report (A5-0017/2001) by Mr Soares, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the communication from the Commission to the Council and the European Parliament: The European Union and Macao: beyond 2000 [COM(1999) 484 - C5-0169/2000 - 2000/2099(COS)].
Mr President, Commissioner, ladies and gentlemen, my report on the European Union and Macau was discussed twice in the Committee on Foreign Affairs, Human Rights, Security and Defence Policy, which then unanimously approved it. As a matter of fact, I had previously incorporated some conclusions from the opinion issued by the Committee on Industry, External Trade, Research and Energy. In December 1999, in other words, just over a year ago, Macau stopped being a special territory under the administration of Portugal, which it had been, peacefully and with the consent of the people, for 450 years. It is today a Special Administrative Region that is part of the People' s Republic of China, in accordance with the Chinese principle of 'one country, two systems' . I wish to take this opportunity to say that there is a serious mistake in the report, in item No 9 of the explanatory statement, where it says, in repeating this principle, 'one system, two countries' . The Chinese idea is completely the opposite - 'one country, two systems' . This is a mistake which still needs to be corrected.
As a Portuguese citizen and having enjoyed direct constitutional responsibility for Macau, I must state that Macau' s handover from Portuguese administration to the Chinese was done consensually and with enormous goodwill under the terms of the 1987 Joint Sino-Portuguese Declaration, which is still in force today and which will remain so for the next fifty years. This last year has also been peaceful and consensual, according to first-hand information that I have received from various sources and, in particular, from the Portuguese and Macanese who still live and work there. I have already passed this information to the Committee on Foreign Affairs.
As we all know, the policy of the People' s Republic of China towards Hong Kong and now towards Macau seeks to achieve a rapprochement between Taiwan and China and, eventually, to integrate it into China. Despite the fact that there have been, and still are, minor and inevitable problems with this integration in the case of Hong Kong, a much larger, more populous and richer territory than Macau, albeit with a much more recent past, it is widely known that the these two territories have, by and large, enjoyed a relatively smooth transition. As I pointed out, Macau was never a colony. It was a territory under Portuguese administration, by agreement between Portugal and China. Following Portugal' s 'Carnation Revolution' , when I arrived for the first time at the United Nations in 1974 as Minister for Foreign Affairs, the Chinese Minister for Foreign Affairs said to me, 'Be careful, do not decolonise Macau, because Macau is not a colony and never has been.' In 1949, when Mao Tse Tung came to power, he said 'Portugal has spent 400 years in Macau without ever having waged war against China.' This was a very important point for Macau, and still is.
Although Macau is not as rich as Hong Kong, its development in many areas in the last ten years has been extraordinary. Formerly, gambling alone ruled, but today there is a very strong sector producing goods for tourists and toys and various objects, and many other industries, including the textile industry. Relations between Hong Kong and Macau are and have always been excellent. It is worth bearing in mind, and I shall take this opportunity to remind Parliament, that every territory has its peculiarities. They are all different and the European Union should therefore deal with them all as separate issues even though they are closely related. These territories must not be lumped together, particularly in terms of the European Union' s representation there. Portugal has historically enjoyed excellent relations with the People' s Republic, which are still improving at various levels. This year, there were several visits to Portugal by Chinese Ministers and by Portuguese Ministers to China. Relations are still very close between Portugal and Macau. The current Governor of Macau, Mr Edmond Ho, who was actually appointed by the Chinese Government, paid an official visit to Portugal this year. As a matter of fact, this was his first trip abroad.
Under the terms of the Joint Sino-Portuguese Declaration, the People's Republic of China made a commitment to respecting the economic system and the political and legal system instituted by Portugal when it established the Special Administrative Region of Macau for the next 50 years. As a founding member of the World Trade Organisation, Macau is a signatory to the International Pact on Civil and Political Rights and the International Pact on Economic, Social and Cultural Rights. It has a kind of economic and trade delegation called the Macau Economic and Trade Office. I say 'kind of' , because this delegation is not recognised by the European Union, since responsibility for foreign relations and defence lies with Beijing. In principle, the European Union is supposed to appoint its own permanent representative in Macau. This is important and I believe that it has already been done.
Portugal left Macau with a complete, western-style democratic legal system, with political institutions that function well, with a Chief Executive appointed by Beijing replacing the former Portuguese Governor, with a Legislative Assembly of 23 members, independent courts and a Court of Final Appeal as well as an efficient police force. The Joint Sino-Portuguese Declaration defines civil, political, economic, social and cultural rights, which have been respected, and the territory does not have the death penalty. Portugal enjoys excellent relations with the People' s Republic of China, as I said, and continues to have a considerable presence in Macau through its investors and businesses and in the civil service and the liberal professions. There is a Portuguese high school in Macau which is thriving and where Portuguese continues to be taught.
Macau can and must retain its importance for the European Union as a centre for business and investment, not only in the territory itself, but also for the business that is traditionally entered into there with China and with other Asian countries. Because Macau is a Special Administrative Region with its own cultural identity and a population that is mixed, although largely Chinese, the European Union can only gain by maintaining a presence there, for both of these reasons. I must therefore insist that the European Union sends a permanent representative to Macau and that we step up economic, political and cultural relations between the European Union and Macau. The European Union must not lose interest in Macau, because what happens over the next 50 years in this territory, which is under special jurisdiction, depends to a certain extent on the vigilance with which the European Union watches over Macau.
Mr President, with Mário Soares' s particular knowledge of Macau and the close attention that he has paid to developments in the Special Administrative Region that has been created there, he has provided this House with an extremely important and timely document. His report starts with an analysis of the institutional and legislative framework that has been designed for the region and of the potential of the modern democratic structures that these have lead to. The report takes account, of course, of the particular culture and the specific historical, social and economic bonds that underpin Macau' s relationship with Portugal and the European Union on the one hand, and with the People' s Republic of China, on the other. In this way, the report outlines the expectation which the clearly positive changes in the Special Administrative Region have confirmed, even though we know that we cannot yet take account of as many tangible figures as we would like, in order to have a true picture of these first twelve months - in fact a very short time.
If, as we hope, and as the Soares report has already indicated, these positive aspects are fully confirmed, we must see this as the result not only of the careful preparation for the transfer of sovereignty on the part of Portugal and China, but also of the special commitment demonstrated by Macau' s current authorities. These positive aspects are also, and it is important to remember this, the result of the truly outstanding action of the last Portuguese Governor of Macau, Vasco Rocha Vieira, on whose merits Parliament had the opportunity to hear the specially authorised statement by Commissioner Patten, in the December 1999 plenary. The benefit of this action on the ground was to guarantee lasting respect for fundamental rights, amongst other things, and this was a serene and heartfelt fight without the histrionics that characterised the fight for which the Sakharov prize-winners were rewarded, and yet it was carried out with similar efficiency and with equally far-reaching effects.
The very positive aspects that I have just mentioned must not, however, lead the European Union' s authorities to pay less close attention to later developments. My justification for saying this consists of a few points, which are perhaps explained by the differences in outlooks. We know that, in the meantime, changes have been made to the company code that are likely to clash with the rules on transparency in the field of invitations to tender. We also know that the Portuguese language is being used less, both at an official level and in schools and social situations. There even appear to be signs of changes to electoral law and to certain aspects of public administration and the classification of civil servants, the health system and higher education. It is to be hoped that these are superficial aspects that do not herald a moving away from the European Union and a diminishing of Macau' s autonomy for the sake of practices employed in other countries in the region or for the sake of a watered-down situation that is less acceptable to China itself.
Nevertheless, the Soares report reiterates the need for the statute and the legal framework adopted for Macau to be fully respected, both with regard to fundamental rights and to the other rights and principles of democratic law that stem from the Joint Sino-Chinese Declaration of 1987 and the Basic Law of 1993, the thrust of which it would be useful to summarise. This law insists on the need to stimulate cooperation between Europe and Macau in all areas, because the importance of rapidly appointing a representative of the European Union to that Special Administrative Region is clear. For these reasons, congratulating Mr Soares once again, I wish, in conclusion, to express my support and my praise for his report.
Mr President, Commissioner, ladies and gentlemen, I rise to speak for two basic reasons. Firstly, to congratulate the rapporteur, Mr Soares, on his excellent report, with which he honours this Parliament, and to highlight three points made in this report: firstly, the need for Europe to remain vigilant over the autonomy and specific character of the Special Administrative Region of Macau; secondly, the need for the European Union to maintain a physical presence there through a representative; and thirdly, the need for closer relations and dialogue with that territory, as Mr Soares made very clear.
As for my second reason, Mr President, ladies and gentlemen, my speech is intended to mark an important point in the debate on this report, because in addition to being a long-standing member of this House, the rapporteur is a former President of one of the Member States of the European Union with a history that honours us all, not only the members of his party or his compatriots, but all Europeans. This report, which bears his stamp and his signature, increases the credibility of the European Parliament. It is worth highlighting that it is not only the contribution he has made in this document but also the active and resolute way in which he has always fought and continues to fight in this House to defend the highest values of the European project itself.
Mr President, Commissioner, ladies and gentlemen, Macau is a unique case, a case which is culturally specific and pivotal in the historic relationship between Europe and China through the intermediary of Portugal. We feel that preserving and valuing these links under the new framework initiated in December 1999 is a highly appropriate proposal. The European Union is Macau' s second largest trading partner and its third largest investor as a result of the trade and cooperation agreement that has already been in force since 1993 and of other one-off agreements between the European Union and Macau in various other areas. Lastly, the Portuguese administration has made a huge effort, especially in the last twenty years, to modernise the territory and its infrastructures. In its negotiations with China, it managed to ensure the establishment in Macau of an institutional legislative framework, which is of particular importance from a European perspective, for the particular way in which we see Asia and the Pacific and in terms of our relations with the great nation of China.
The main quality of this report and of the motion for a resolution that we are now debating is that it has rigorously and punctually respected the timetable and has not let Macau fall into oblivion. In saying this I am not detracting from the importance of the report. On the contrary, I consider it to be extremely appropriate, precisely in order to prevent our documents in this area being interred in a graveyard for good intentions and ending up in a drawer or, even worse, in the bin.
Looking around the Chamber, one might think this was a Portuguese debate, but what I wish to state once again is that the 1999 handover also marked the fact that Macau became a European issue of the first order. The timeliness of this Parliamentary report by Mr Soares exposes the main weakness of the Commission, which is not to have marked this fact. This clearly warrants our criticism. First of all, it is unfortunate that a year should have passed without the Commission publishing the annual report on EU-China relations that it promised and which we were expecting. Secondly, it is also unfortunate that, as far as we know, no one has yet been appointed to take charge of bilateral cooperation in Macau, which runs counter to the announcement made over a year ago in the Commission Communication to the Council and the European Parliament.
We are all perfectly familiar with the reasons why we must maintain and improve bilateral cooperation with the new Special Administrative Region and it is not worth repeating them now. I wish to congratulate Mr Soares on his excellent report and I hope that the Commission will now be able to make up for lost time and step up and better organise cooperation with Macau. I hope that it will address the challenges facing us more actively and that it will duly reread and comply with its own communication of 1999 in time.
Mr President, I would like to commend the rapporteur on his excellent report. As Parliament's rapporteur on Hong Kong, the current status of the Macau Special Administrative Region holds obvious interest to me, and I have been fortunate enough to visit the region twice within the last year.
On the positive side, Macau's economy has progressed significantly since the handover, enjoying a 4% growth in GDP during the year 2000. Another positive development is Edmond Ho Hau-Wah's stated intention of breaking up the casino monopoly and aiming to create an Asian equivalent of Atlantic City. I welcome the fact that Macau's crime rate has also improved. Statistics show that the overall drop in crime is around 5% and that the police have significantly reduced gang-related crime involving the gambling industry.
On the negative side the unemployment rate has reached 7% causing unrest among workers. Their fears and uncertainties have been compounded because of their belief that immigrants will pose a threat to future employment. Macau does boast a sound education system but its economic dependence on gambling and textiles, and its failure to attract high-tech industries do not augur well for the future employment prospects of the young population.
Other worrying developments are the claims of police brutality made by Falangong practitioners who were refused entry to Macau during the visit of President Jiang and who were also denied the right to protest against the government's crackdown on the group. Furthermore, President Jiang's plea to Macau's government not to allow criticism of Beijing raises fundamental questions about the Chinese Government's commitment to allow freedom of expression which is fundamental to the success of the one-country two-systems policy.
Overall, progress has been made since the handover and that progress can be described as satisfactory. However, it is imperative, as also with Hong Kong, to continue monitoring to ensure that there is no erosion of democracy, human rights and freedoms.
I can assure the last speaker that this is not simply an issue of interest to the Portuguese. It is an issue of interest, not only to the European Union, but to the world and those who want to see Macau and Hong Kong progress, so that basic freedoms are guaranteed and are not eroded by the country to which they have been handed back.
. (DE) Mr President, quite frankly, I thought I was going to speak after the Commissioner and so I have only just arrived. I just wanted to tell you that I read this text with great interest. I am of the view that the European Union should not underestimate this issue. The thing is that we, as the European Union, live on this Eurasian continent and a large part of humanity is crowded into Asia. For us, the relationship between Europe and its Asiatic partners is of strategic importance. In this, Macao is of great importance because, in this region, a European cultural tradition has become intermingled with an Asian tradition and a whole host of thoughts about human rights and freedom has sprung up. Despite its relatively small size, Macao has an extraordinary bridging function.
That is why I am of the view that we Europeans must never abandon Macao. We must also acknowledge that we are not entirely innocent in the fate of many people who lived there in the past and, possibly, of many who will live there in the future. That is why we have an obligation which goes far beyond what Portugal generously took on. I am pleased that Mr Cushnahan and I are speaking in this debate. This gives us a chance to explain that this situation is not only a legacy of the former Portuguese colonial empire but an essentially European concern. We as Europeans must recognise that Asia is our most important strategic partner and whatever brings the European body of thought closer to the Asian body of thought and vice versa, and whatever consolidates thoughts of democracy and the rule of law on the Asian continent, is not only in the interest of people living there but it is also a basic interest of the European Union.
Mr President, the European Commission welcomes Mr Soares's report on the Commission's communication 'The European Union and Macao beyond 2000' and we also welcome the draft motion for a resolution.
I am happy to note that Parliament and the Commission have reached similar overall conclusions on how to approach the future for Macao. I welcome the positive developments that have occurred in the Macao special administrative region (SAR) over the past year since the handover. We attach great importance to the people of Macao being able to continue to live their lives with the rights and freedoms they have enjoyed for so long. We share Parliament's view regarding the importance of the 1987 joint declaration and 1993 Basic Law as the main instruments for defining the status of the Macao special administrative region. This is why the Commission has given its commitment to watching very closely the process of transition and to helping the smooth implementation and retention of the 'one country, two systems' principle.
In the first year since the handover, Macao has established the required administrative institutions and adjusted to the new situation. The government, the legislative council and the judiciary have all made impressive efforts to adapt to the new situation. Macao has also been active internationally in its own right in areas such as telecommunications, civil aviation and investment protection, affirming its individuality and autonomy in areas covered by the Basic Law.
Like Parliament, we also welcome the fact that Macao has been provided with a modern legal system, including an express ban in the penal code on the enforcement of the death penalty. A modernised legal system will be of great benefit when applying the Basic Law under the 'one country, two systems' principle.
On our side, we will support their correct implementation where possible, including through our cooperation programme and particularly our legal cooperation project. We share the view of the importance of the 1993 EU-Macao Trade and Cooperation Agreement remaining in force to strengthen relations. We consider the agreement is fundamental to EU-Macao relations and is the basic requirement for the development of increased business cooperation, especially business-to-business links. It is also the basis for improved cooperation in those areas where Macao has retained its autonomy.
We intend to develop our trade as much as we can and the situation is improving. We will be supporting efforts to position the EU better in Macao by encouraging more investment by European companies and by helping Macau diversify its economic base when the time is right. We are pleased that last year was good for Macao's economy. Economic growth was positive, reaching 4% for the first time since 1996.
The European Parliament report and the resolution call for a dynamic approach in the activities of the EU-Macao Joint Committee. I can report that EU-Macao relations remain extremely good. The Joint Committee held its annual meeting in Brussels on 30 June 2000. This provided an excellent forum for both sides to exchange candid views and detailed information on the work in progress of transforming Macao into a special administrative region. They also discussed ways to improve and strengthen bilateral links, including through cooperation and trade and economic relations based on the recommendations of the Commission communication.
With regard to cooperation, the resolution calls upon the Commission to settle quickly the question of appointing a technical cooperation officer for Macao. Here I would have liked to be able to report that the nominated technical cooperation officer had been appointed in November as had been planned. Unfortunately the selected candidate withdrew at the final stage after a selection procedure that lasted several months. We continue to consider the appointment of the technical cooperation officer very important.
All in all, the situation in Macao has been positive. The Commission is finalising its first annual report on Macao and hopes to transmit it shortly to Council and Parliament. Parliament's report itself is timely, as its observations and recommendations will provide another source of advice to draw on when finalising the Commission's first annual report.
As I have already mentioned, we attach great importance to maintaining the rights, freedoms and democratic principles of Macao and its people. The Commission's report will look closely at the full range of issues that have characterised Macao's daily life during the first year of the SAR's existence.
Finally I am pleased to report that the Chief Executive of Macao, Mr Edmond Ho will visit Brussels on 7 May 2001. I know that the Commission will be keen to discuss with him the most recent developments in Macao. I hope that some of you will also have the opportunity to meet him.
I can assure Parliament that the Commission will continue to maintain an active watch on events in Macao, especially those regarding democratic principles and human rights. The Commission remains committed to assisting Macao wherever possible and to helping it develop and realise its full potential. We also remain fully committed to keeping Parliament informed of progress throughout Macao's transition process.
The debate is closed.
The vote will take place tomorrow at 12 noon.
EC/Mexico Agreement (economic partnership, political coordination and cooperation)
The next item is the report (A5-0036/2001) by Mrs Lucas, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision establishing the Community position within the EC-Mexico Joint Council with a view to the adoption of a decision implementing Articles 6, 9, 12(2)(b) and 50 of the Economic Partnership, Political Coordination and Cooperation Agreement [COM(2000) 739 - C5-0698/2000 - 2000/0296(CNS)].
Mr President, my report refers to the fourth consultation of the European Parliament on the EU/Mexico Agreement. Since it is also probably the last consultation for the foreseeable future it has particular importance. The report concerns aspects of the agreement that are not covered by the so-called interim agreement, i.e. services, investment and aspects of intellectual property.
From a European perspective, the EU/Mexico agreement is generally seen as a milestone in the forthcoming relations with Latin American countries. It has the largest scope of any agreement the EU has ever concluded with a third country, providing EC operators with more rapid preferential treatment than Mexico has ever before granted to any of its preferential partners.
Indeed, with this agreement, the EU has not only succeeded in achieving NAFTA parity but has actually achieved a result that goes beyond NAFTA privileges in a number of areas. Among those are the ones that I focus on in this report.
However, I believe that some of these gains for the EU are being made at the expense of the people of Mexico. Although my report approves the proposal for a Council decision, it does so with some reluctance and with a number of serious reservations and recommendations for reform which I should like to set out now.
First and most important is the issue of poverty in Mexico. It is essential that the agreement more fully reflects the fact that Mexico has an ambiguous position in terms of its development status. On the one hand, it is a member of the OECD and thus is considered to be one of the industrialised countries; but, on the other hand, it is a country with 95 million inhabitants where well over half the population - 65% - live in poverty. That means it is absolutely essential to take seriously the coherence principle of the European Union. To me, the bottom line must be that a reinforced economic partnership with Mexico and better access to Mexican markets must not contradict development objectives and must not exacerbate the existing asymmetry between the two parties.
It is therefore of considerable concern that in a significant number of places the agreement is likely to hinder, rather than to support, poverty eradication, human rights and sustainable development.
I will outline some of these in a moment. A good example is the fact that the agreement foresees the almost total prohibition of performance requirements which will prevent the Mexican side from specifying the terms on which it would like to see trade and foreign investment. That means that Mexico will not be able to ensure that trade and foreign investment support its own emerging markets and its own development objectives.
Looking at the agreement in more detail, starting with services: For the Commission, the negotiated trade package in services is: "of key offensive interest". Indeed the liberalisation covers very nearly all sectors. So its terms and scope are very far-reaching. But, more worryingly, it contains a stand-still clause which, by prohibiting Mexico from introducing any further standards and conditions in the future, could seriously damage the social and economic development and policy autonomy of this country.
Furthermore the agreement states that: "no mode of supply is a priori excluded from coverage". If that implies that education and health might be covered without safeguards, this is an area of further concern. I am sure Members will recall that in the European Parliament in 1999, in our response to the approach to the Millennium Round, we made a specific demand that health and education be excluded from the revision of the GATS. It would therefore be inconsistent to include education and health in the EU/Mexico agreement as sectors that could be liberalised.
Finally, Mexican civil society groups believe that the Mexican negotiators went beyond their powers in making this agreement, since the agreement establishes the powers of the Joint Council to dismantle Mexican trade and services legislation, which clearly should be within the remit of the legislative power. Parliament should support civil society in Mexico, which is asking for this unconstitutional provision to be changed.
On investment, the different economic crashes we have seen in Mexico make investment a particularly sensitive issue. However, the definition of investment in the agreement includes direct investment, real estate and purchases of securities, and therefore seems to open the door to speculative movements and thus to further financial instability.
I could go on citing more problems that we can see in the area of intellectual property rights, on conflict resolution and, indeed, on human rights. But to conclude in terms of where we need to go now, we need to have a clear statement from the Commissioner about the agenda of the Joint Council meeting on 27 February. There are a number of key issues which I have raised which must be on that agenda. I would like to know from the Commissioner present if and when we will get the agenda of this meeting, if he is going to include the kinds of issues that I have raised in my speech - and also in the report itself - and when we will get the results of that meeting of 27 February.
The Joint Council meeting must include the competences of the Joint Council along with the Mexican constitution, ensuring their compatibility. It must include effective monitoring of human rights. It must include a commitment to coherence and compatibility of trade measures and it must ensure that the European Parliament is closely associated with this agreement in all its future changes.
Mr President, before I begin my intervention on this report, I should like to ask that it be recorded in the Minutes that in accordance with Rule 161 of the Rules of Procedure the explanatory statement in the report under discussion is the responsibility of the rapporteur alone and only reflects her personal opinion, not the opinion of the Committee on Industry. There is no reason why citizens should know our Rules and certain statements may lend themselves to confusion and give rise to misunderstandings.
Thank you, Mr President, and now I shall begin my intervention.
The proposal for a decision contained in the Commission proposal, which is the subject of the report we are beginning to debate, is the culmination of a long process that began in 1995 with the signing of a joint declaration between the European Community and Mexico. This declaration established some objectives that were to become an agreement that would replace the Cooperation Agreement signed in 1991, in order to strengthen and enhance the political, economic and commercial relations between the European Union and Mexico. The Economic Partnership, Political Coordination and Cooperation Agreement, also known as the Global Agreement, was signed in December 1997. Therefore, the Commission proposal on which Parliament has been consulted must be considered in the context of the Global Agreement signed by the European Union and Mexico - the most important agreement the European Union has ever signed, I think it is worth remembering. This is also the context of the interim agreement dealing with the economic and commercial aspects of the Global Agreement, the aim of which was to allow negotiations to begin as soon as possible for the liberalisation of the commercial aspects of Community competence included in the Global Agreement.
With regard to the proposal for a decision with which we are concerned and the agreements it deals with, my Group sees them as being very positive because they strengthen the possibility for Community operators to act in spheres of particular interest by guaranteeing them access to the Mexican market on equal or even better terms than those enjoyed by NAFTA countries in the area of services, investments, payments and respect for intellectual property rights, with the resulting benefits and legal guarantee that all this may bring to the European Union. These considerations by themselves would justify the unreserved approval of the proposal for a decision by my Group and, I hope, by this Parliament as well.
Furthermore, in addition to the economic advantages, my Group is well aware of the political benefits arising from the adoption of this proposal for a decision, and also that the European Union-Mexico Joint Council, which will meet at the end of this month, needs to adopt it, because only once it is adopted can the provisions on political dialogue and cooperation in the areas of education, combating poverty, and social and environmental matters come into force. My Group in particular and this Parliament in general have always been highly sensitive to such questions, because they are the guarantee that the economic benefits which will undoubtedly accrue from the overall agreement will help promote a political system that is more democratic, more respectful of human rights and more in tune with social justice.
Mr President, as chairman of Parliament' s Delegation for relations with the countries of Central America and Mexico, I wish to congratulate the participants on concluding the final stage of one of the most ambitious projects the European Union has ever undertaken. I should also like to take advantage of the presence of the Mexican Ambassador to the European Union, the diplomat, Jaime Zabludovsky, to congratulate him on his active contribution to this agreement.
This agreement establishes the bases for closer relations between the European Union and Mexico. In this respect, I should like to emphasise that, on this occasion, we have managed not only to obtain institutional declarations, but we have created a legal framework that will bring together these two peoples who share many common values, if both parties are able to take full advantage of the potential of this agreement. To this extent, I wish to emphasise that, in addition to the mechanisms that have been established in the fields of political cooperation and trade, an instrument has also been created to boost and further cooperation in more than thirty different areas. Almost three years have passed since Parliament delivered a favourable opinion on the interim agreement between the European Union and Mexico. One year later, Parliament also expressed its support for the overall agreement, which was then ratified by the Fifteen Member States of the Union. Throughout this period, we have witnessed the great changes that have taken place in Mexican society and which have culminated in what can be called a genuine celebration of democracy: last July' s elections. On this subject, I should like to take this opportunity to pay public tribute to President Ernesto Zedillo for his commitment to democratic reform. I should also like to convey to the new leaders of the Mexican administration my sincerest hope that they will continue in the current direction and repay the trust that the Mexican people has invested in them.
To conclude, Mr President, ladies and gentlemen, I think that we need to call for two things: firstly, we must ask the Commission, in the person of Commissioner Nielson, through the intermediary of the European Union delegation in Mexico, to undertake an assessment on the ground of the agreement' s potential for trade and cooperation and to ensure that his results are distributed to the various parties concerned. Secondly, we must once again ask the parties concerned in the Chiapas conflict to maximise their efforts in dialogue based on respect for democratic principles, so that an end can be brought to an anachronistic situation that has no place in modern society.
Mr President, I should also like to express our solidarity with the people of El Salvador, who have, once again, fallen victim to a natural disaster.
Mr President, ladies and gentlemen, Commissioner, as the Nicaraguan writer Sergio Ramírez has pointed out, the political map of Latin America can be interpreted today by means of some diverse and highly contrasting landmarks.
One of these could be the 'tequila effect' which has irradiated from Mexico since the last presidential elections, a genuine example of civic pride which, we trust, will have beneficial consequences to help shape the new political map of the United Mexican States. There we hope to see a separation of powers and guarantees that governments will alternate in power, and we are sure that the necessary interrelationship between economic modernisation and political modernisation will increasingly prosper.
Of course Mexico is a country of light and shade, like any country in the European Union. That is why I noticed the excessively critical tone used by the rapporteur of this report in her explanatory statement regarding the social and economic situation in this Latin American republic.
I believe we should be careful in our statements and I am surprised by the rapporteur' s doubts on questions of Mexican constitutional competences when dealing with trade in services.
With regard to investments, I do not think the assessments made are appropriate, since the degree of internationalisation of the Mexican economy in recent years has been remarkable, to the point where Mexico is the country that has most used the Community financial instrument known as the ECIP. This is clearly reflected in the growth in investment by foreign companies and in the free trade agreements, both the one signed with the United States and Canada and the recent one with the European Union.
In the latter case, Mexico has made a strategic effort to diversify its relations, which had focused so much on the United States, and this will moreover provide European goods with tariff treatment similar to that given to US goods, especially with regard to industrial products. We shall obviously be voting in favour.
Mr President, in the short space of time available to me I must say that we consider the proposal for a Council decision that we are debating today to be positive overall, because at the time we were pleased with the signing and subsequent ratification of the agreement with Mexico, because we understand that it is an important - I might even say unheard-of - step in the relations of the European Union with a Latin American country.
But this agreement, like everything else in life, can be improved. We understand of course that the agreement is a trading issue, but we feel there is a lack of concrete measures on the development of Mexico, our sister country.
Similarly, nowhere in the functions of the Joint Committee (Article 44) did we find provision for a study of the repercussions of putting the association agreement into practice, something that we believe is frankly essential.
We also regret that there is not even a mention of the environment in this agreement, not even -as my colleague Caroline Lucas has pointed out - a reference to the Protocol on Biosafety within the sections on intellectual property.
Lastly, I must point out the profound inconsistency in the fact that, whereas in Mexico the agreement has been ratified by institutions elected by the people, in the European Union, which thinks of itself as a model of democracy, this agreement is not passed on directly for approval by this Parliament, which has been directly elected by the people of Europe, but it is simply consulted.
Mr President, our Group supports and appreciates the report by Ms Lucas as a positive contribution to the proposal made by the Council regarding the Joint Council meeting and its development. The observations and recommendations on democratic transparency in matters as delicate as services, investment, intellectual property and conflict resolution are made out of respect for Parliament, the Mexican people and the Constitution of that country, and are also aimed at preventing any damaging effects on Mexican society.
The European Union is obliged to ensure that our relationship and agreement with Mexico do not help increase problems, as has happened with the usual United States intervention and, more specifically, with the worsening of the Chiapas situation, since this area is the focus of multinational interests. Hence it is important that this agreement should succeed, since it would mean a different type of relationship between the European Union and Latin America, for instance in the forthcoming agreements with Mercosur and Chile, and it would be a major source of hope for the continent.
Mr President, this EU-Mexico agreement gives me an opportunity to say that it makes a lovely change for the European Parliament to be discussing free trade, something to which it usually pays just lip service.
When this agreement was completed, however, my first thought was lucky Mexico. Here is a country which can enter into a trade agreement with the EU without having to join the club, without having to pay the membership fee or take on thousands of directives and regulations every year. Why can't the UK do the same I thought.
On another level I must highlight the observations of the rapporteur that there is an increased sensitivity amongst Members of Parliament about who makes the decisions on trade: whether it is the Council or the Commission. Actually that sensitivity is not confined to this Parliament. Many of my party members and constituents share that sensitivity and are alarmed at the Nice developments which seem to place far too much power in the hands of unelected Commission officials. That is to say that I would not be content if the power was vested elsewhere in the EU, because the greatest sensitivity is that we as a country are having trade agreements affecting the UK negotiated and finalised by a third party, which may or may not be entirely in our national interests. Further, as to conflict resolution procedures based as they are on a WTO model, we have already experienced the banana war where innocent British companies have been penalised for matters which have nothing to do with them and over which they have no control whatsoever.
Altogether we are happy that the EU and Mexico have reached an agreement but we do not believe that the UK should be bound by it. We would much rather make our own agreements on our own terms.
Mr President, first of all I should like to express my satisfaction at the conclusion of the Association Agreement between Mexico and the European Union. Many of us present here have played an active part in preparing this agreement over the last few years.
With regard to the report we are dealing with, I should like to point out two aspects I consider important, the treatment of which is surprising.
First, this text mentions the Mexican constitution at least eight times, arguing that if Mexico signs the agreement with the European Union this will supposedly violate that country' s supreme charter. In this regard, I should just like to recall that on 20 May 2000 the Mexican Parliament approved this cooperation by 89 votes to 11 with two abstentions.
The same figures apply to the approval of the commercial decisions of the Joint Council for the Interim Agreement and also those of the Joint Council for the Global Agreement. No parliamentary group appealed to the nation' s Supreme Court of Justice, the body authorised to settle such matters, on grounds of unconstitutionality.
On another subject, with regard to human rights, it should be remembered that Mexico has signed more than 50 international treaties on human and workers' rights, including many of those mentioned in the report on the table. It also recognises the mandatory jurisdiction of the Interamerican Court of Human Rights in such matters. It seems then, that the rule of law prevails in Mexico.
In addition, the current administration has signed an agreement with the United Nations and has set up a special embassy at that international organisation for human rights and democracy. I must also mention that in 1999 the democracy clause was included in this agreement.
Lastly, I think the best guarantee of being able to exercise individual rights and freedoms is economic prosperity; as everyone knows and as has been demonstrated on many occasions, free trade agreements provide in the medium term a solid basis on which to achieve it.
Mr President, it has already been said that our group will approve the Council proposal. Mexico is an important country. It is the largest Spanish-speaking country in the world. Accordingly, this agreement is of great political importance. But I would like to stress that it is also of great importance to us to approve this agreement, because it is evidence of the common foreign policy of the European Union. I address this remark in particular to the Commissioner responsible for foreign policy.
In this, I differ from my British colleagues for whom it would be preferable that the Member States concluded individual agreements with Mexico. I regard the fact that the European Union is tackling this issue as a united front as a great step forward.
For us, the agreement with Mexico has a high priority. What is more, it is the first in a series of agreements we are currently negotiating with Mercosur and Chile. Implementing the Mexico agreement therefore serves a pilot function. As far as our foreign trade policy is concerned, this will improve our trading situation in Mexico. The share of Europe' s trade with Mexico has fallen back to simply ridiculously low levels. This situation must improve and I believe it is also in the interest of Mexico not to be solely dependent on trade with the USA but to have a well-balanced trade position, with Europe playing a role. This, I believe, is a truism. To this extent, the agreement is in our interest as much as it is in the interest of Mexico.
While approving the EU/Mexico agreement, we should nevertheless honour the fact that Mexico is changing. The election of President Fox means that, for the first time since the Mexican revolution, there has been a changeover of power. Mexico now ranks among the states in which democratic changeovers of power will become the norm. There is also hope that the conflict in Chiapas, in the south of the country, will be settled peacefully.
Mexico has opened itself up to the USA, but it is also prepared to open itself up to Europe. I would therefore very much welcome it if, for instance, the newly elected President of Mexico were to pay a visit to Europe in the not too distant future, and perhaps speak to us here in this Chamber, and if European heads of state were to visit Mexico.
A final word on the Lucas report: as is always the case, it is clear that we do not agree on the explanatory statement contained in the report. Here, the rapporteur is free to express his or her opinion. But I would like to say in this connection that cooperation with Mexico, a country with which we entertain friendly relations, is critical. What is more, this works in both directions. We want to have the freedom to say what we do not like in other areas and we also ask our friends to tell us what they do not like. That can best be exemplified by the situation with the USA: we have had some very serious clashes with the USA - and vice versa too, I might add - without that having changed our cooperation partnership and our mutual trust in any way.
Mr President, my group is very much aware of the importance of the EU-Mexico free trade partnership agreement to both partners and backs the rapporteur's initiative on most points. Mexico is the European Union's most important trading partner in Latin America after Brazil, and I am particularly proud that Europe has reached a result that goes beyond NAFTA privileges in a number of areas which are good for Europe but also good for Mexico.
We consider this agreement a milestone in future relations with Latin American countries. In the context of today's debate, the European Liberals would like particularly to stress the importance of the standard human rights clause in this agreement, especially respect for democratic principles and fundamental human rights. We would like to underline how vital it is to monitor the human rights situation in Mexico as I have seen with my own eyes. In this context I find the rapporteur's proposal to proceed to a reform of Articles 39 and 59 of the global agreement judicious. A side agreement on cooperation on human rights is to be envisaged. Our main hope is that the opening up of the Mexican economy will contribute towards economic and social development in Chiapas. We declare our willingness to start this process and I hope that the march of Marcos on Mexico City will mean a breakthrough in peace. It is now up to President Fox to make what he promised the European Parliament delegation during his campaign come true. I will follow it closely.
Mr President, we gladly give the agreement between the European Union and Mexico the benefit of the doubt. At the same time, we would request the Council and Commission to provide the European Parliament with continuous and comprehensive updates on the mutual effects this agreement has. This explicit request is tied in closely with the promising initiatives which the new Mexican President, Vincente Fox, is currently developing. These are efforts which are clearly aimed at supporting neglected population groups, in the first place the country' s very extensive Indian community, by investments and considerable regional autonomy. A courageous goal in the face of huge resistance, both politically and socially.
This holds a pleasant, joint development task in store for the European Union and the United States. At the end of the day, we in Strasbourg and Brussels do not wish to have the reputation worldwide of being cool and collected customers. In short, wider market access and an improvement of the Mexican position in the world economy requires an approach which is more humanitarian than one-dimensional liberalisation.
We can certainly identify with the social focus which the rapporteur, Mrs Lucas, has opted for amidst the needs of the Mexican population. In her explanatory statement to the agreement, she mentions the adverse effects this agreement has on the Mexican constitution several times. However, that is primarily a domestic matter, in our opinion. But that does not affect our wish for the rapporteur' s commitment to rub off on the Council and Commission in their dealings with the Mexican partners.
. (DE) Mr President, ladies and gentlemen, we have an interesting case before us. I think that a sharp mind must have worked on this report. The rapporteur has managed, in an exemplary fashion, to tease weaknesses out of an agreement and, reading the explanatory statement contained in the report, Mrs Lucas, I get the impression that it may be paving the way for some form of Euro-imperialism. I have two specific points to make. Firstly, as regards the democratic weaknesses which have been pointed out time and again in the explanatory statement, we are setting standards for Mexico which only a strong country can allow itself to set for a weak country. The need to adapt Mexico' s constitution to bring it into line with this agreement in particular is questionable to say the least. It reminds me of the deficits which the European Union has itself towards its own citizens due to a lack of democratic legitimisation.
The second point which, in my opinion, should not be forgotten is that Mexico is not only an important trading partner for the European Union but, in the mid 1990s, went through what the then President of the International Monetary Fund, Michel Camdessus, called the first financial crisis of the twenty-first century. That is why, to my mind, it is especially laudable that special reference is made to problems which countries like Mexico and, especially now, Argentina have through being closely tied to the US dollar. It is very regrettable that the Commission does not follow mainstream opinion, which says that we must pay attention. From my own perspective, I would even prefer to go in the direction of the Bretton Wood system. The relevant precautions are lacking, as is positive assistance to Mexico. Perhaps the only criticism I would have against the report is that we do not point out in the recommendations that, in the field of financial crises, we should be extending our help.
Mr President, the agreement with Mexico is in fact a milestone in our relations with the countries of Latin America. It has a larger area of application than any previous agreement between the European Union and a third country. I have always been very critical towards, but, at the same time, very solidly behind this agreement with Mexico. For us, it is not only a matter of keeping the interests of the European Union in mind - which is very much the case with many in this House - but also the interests of Mexico and its people, who mostly live in poverty. The agreement will therefore only be a milestone if it improves the living conditions of the overwhelming majority of Mexicans. Of crucial importance will also be how democracy and human rights are implemented. The Fox administration will have to be measured in terms of that and not just in terms of its economic success.
Special heed should be paid to the services sector and direct investments, since Mexico must not be regarded as an extended workbench. Rather, investments must contribute to enhancing regional development. They must be in line with clear social and ecological standards, which must not only be scrutinised but also adhered to. It also behoves us here in the European Parliament and the Mexican government to ensure that the greatest possible benefits are reaped for the people of Mexico. But how the Joint Council performs its tasks in connection with the further development of the agreement and how Mexico' s Parliament and the European Union will be integrated are also important for us. And as there is nothing that could not be improved, I hope Mexico and the European Union, as equal partners at the same eye level, will resolve the discrepancies and remove the errors which doubtless still exist in the contract. I say this as Vice-President of the Delegation for Relations with Central America and Mexico. I stand by this agreement and if these objectives, about which Mrs Lucas has said a great deal, are fulfilled, nothing should stand in the way of success. Then this agreement would really be a milestone in the history of the contracts concluded between the European Union and a Latin American country.
Mr President, Mr Seguro mentioned at the end of his contribution the terrible situation in El Salvador. I would like to take this opportunity to inform Parliament that today I have decided to release another EUR 5 to 8 million to support people in El Salvador. This is quite significant.
Turning to the matter under discussion, Mexico has gone through a radical modernisation process over the last decade. The NAFTA agreement has played an important role in this. It led to a major increase of trade and investment flows between the US and Mexico and also Canada. Neither the EU nor Mexico wanted the NAFTA agreement to result in less intense relations between the EU and Mexico. We both accepted the challenge and decided to adapt our relations. This culminated with the entry into force last October of our economic partnership, political coordination and cooperation agreement, often called the global agreement. This agreement, which consists of a free trade area, political dialogue and cooperation provisions reinforces Mexico's existing relations with Europe.
Due to the very complex distribution of competence between the Community and its Member States, the free trade agreement is made up of two separate legal texts. The first, Decision 2/2000, covers the areas of Community competence and was adopted by the Joint Council in Lisbon on 23 March 2000 after Parliament gave its opinion on 16 March 2000. It entered into force on 1 July 2000. The second text covers the remaining areas - services, investment and intellectual property - and should be adopted by the Joint Council on 27 February 2001.
The later text, which we are debating today, will liberalise services in two phases. Firstly by including a stand-still clause which prevents both parties from introducing new discriminatory measures or reinforcing the existing ones. This clause only applies to discriminatory measures and therefore does not exclude the possibility of adopting new, restrictive, non-discriminatory rules in order, for instance, to protect the environment further. Secondly, this decision provides for the elimination of substantially all remaining discrimination between the parties over a maximum period of ten years.
The decision will comply with GATS rules - mainly the obligation not to exclude any sector from the liberalisation process. Moreover the text includes measures concerning investments and related payments which complete the undertakings already made by both parties at the OECD and through bilateral agreements signed between Mexico and most of the Member States. The European Parliament has been invited to give its opinion on this second decision. Once this decision is adopted by the Joint Council on 27 February 2001, the free trade agreement will be fully in place.
But this decision has also a bigger impact. The global agreement will be fully implemented and thus the political dialogue and the cooperation pillars will enter effectively into force. Mexico is traditionally one of the EU's most important trading partners in Latin America with a significant growth potential, and the EU is Mexico's second trading partner after the US. The achievement of the free trade agreement will provide EC operators with access to the Mexican market similar to NAFTA.
Our trading relationship, which has declined over previous years, should improve markedly now that we are able to compete on a level playing field with the US and Canadian products and services. We should be satisfied by what we have achieved in this area. The EU-Mexico Free Trade Agreement is the first agreement of this type which the EU has signed with a Latin American country.
Apart from trade, we should make full use of this comprehensive agreement to further deepen our already excellent bilateral relations with Mexico. The institutionalised high level political dialogue will provide a good tool to agree on common positions, on issues of mutual interest: for instance, UN reform, efforts to launch a new WTO round and the human rights situation of both parties. The agreement will provide us with new possibilities for cooperation on the basis of the guidelines laid down for the period 2000-2006, whether on strengthening the rule of law, judicial reform, tackling poverty or investing in human resources. It is a new, very ambitious beginning. I share the views expressed by most Members in this debate, and we will be very happy to see this flourish in the coming years.
Mr President, on a point of order, there was one specific piece of information that I asked for from the Commissioner. It was about the agenda of the joint Council meeting on 27 February. Could he tell us if and when we can get hold of that agenda, what will be on it and what kind of report we can expect from that meeting?
The way the division of labour is organised will mean that we will, of course, inform Parliament about the results of that meeting.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Facilitation of unauthorised entry and residence
The next item is the report (A5-0315/2000), by Mr Ceyhun, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the French Republic with a view to the adoption of a Council Directive defining the facilitation of unauthorised entry, movement and residence (10675/2000 - C5-0427/2000 - 2000/0821(CNS)) and a Council Framework Decision on the strengthening of the penal framework to prevent the facilitation of unauthorised entry and residence [10676/2000 - C5-0426/2000 - 2000/0820(CNS)].
Mr President, Commissioner, ladies and gentlemen, in August 2000, two initiatives were put forward by the then French Council Presidency to combat criminal networks trading in human beings and to take appropriate preventive measures. But before that, a great many refugees had to die as victims of these criminal networks trading in human beings. Unfortunately, they are still dying. Every week, we read at least two reports about this sad state of affairs.
For this reason, the European Union must act without delay. The Council Directive defining the facilitation of illegal immigration and unauthorised residence defines a statutory framework to prevent the facilitation of unauthorised entry and residence by criminal networks trading in human beings.
The second initiative is a Council Framework Decision on the strengthening of the penal framework to combat the facilitation of unauthorised entry and residence and hence to prevent the exploitation of refugees. I must admit that both initiatives could actually be offered as a single initiative. They could be combined into a single proposal on the same legal base, that of the first pillar. Unfortunately, I was unable to convince the French Interior Minister. I am pleased that my proposed amendments were backed by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
Now we no longer have two restrictive proposals but two proposals which can deal differently with the different target groups. While the criminal networks trading in human beings must be combated, NGOs or churches and other similar organisations which offer humanitarian aid to persecuted human beings must not be treated as criminals.
We should not ignore the fact that, sadly, even today, tens of thousands of people have to flee from various forms of persecution and war. I ask you, ladies and gentlemen, is it a criminal act to help a persecuted person in this situation? Quite frankly, I am glad that there are courageous people who help those who are being persecuted. For this reason, it was very important to define facilitation and the honest facilitator precisely. The text of the French initiative did not distinguish between individual and organised facilitation or between commercial and moral facilitation. That is why a correction was crucial.
I would not like to overlook the fact that trading in human beings is a lucrative business for criminals. But it would be a fatal mistake to believe that this problem can only be solved with restrictive measures. Police and judicial measures must be accompanied by a common European asylum and immigration policy. Only in this way can we succeed in preventing the sad events we all witnessed at Dover from being repeated in the future.
It would have been easy to reject the proposals of the French government, which I criticised, as there is no common asylum and immigration policy. It really would have been the easiest thing for us to simply declare the matter settled in five minutes. But, given the fate of the victims, that would have been irresponsible. That is why I am glad that the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and I have managed, with my report, to develop the initiatives so that both humanitarian and penal demands can be met.
I very much regret that the PPE-DE is not prepared to back this report. On the other hand, I am delighted to be able to thank the Group of the European Liberal, Democrat and Reform Party for their sensible, supplementary proposals. I hope that, with my report, we will show the Group of the Party of European Socialists, the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left - Nordic Green Left that, in such a difficult situation, the European Parliament will put forward to the Council groundbreaking proposals for action which will represent the interests not only of the state but also of humanity.
Mr President, when I left the House of Commons in the United Kingdom in 1997 I thought I had got away from debates that took place after 10 p.m. It is very comforting, however, to see that we are able to debate matters of great importance later in the evening. I am also interested to note that in the United Kingdom debates now seem to have been truncated into times that are well before 10 p.m. The balance of power, in that sense, has certainly shifted.
I was privileged to be an immigration minister in the last government. It is important for me to emphasise straight away that the EPP is in agreement with the aim of the French initiative. It is vitally important to curb illegal immigration and to deal with the criminals who are exploiting poor people to their own advantage, both financially and in other ways. However, sadly, as shadow rapporteur I am unable to speak in support of many of Mr Ceyhun's amendments, as I believe that these do not actually address the issue but could on the contrary have the effect of exacerbating it.
In particular, it seems to me difficult to try to decriminalise the facilitation of illegal immigration for some groups rather than others. The notion that those acting with humanitarian intentions should be immune from prosecution is very problematic and certainly subjective. I, as a lawyer, also have to question why the law should apply to some and not to others. The humanitarian motives referred to in many of the amendments of Mr Ceyhun are, again, very difficult to define or to interpret in a fair and proper manner in a court of law. This does not imply that humanitarian organisations should refrain from aiding such people after their proper entry into a Member State - I would very much support that continuing, and certainly being a feature in future - but rather that they have no more right to participate in any illegal act, in our view, than anyone else.
In this context it also has to be stressed that illegal immigrants whose entry is assisted by traffickers should surely be no more immune to prosecution than other illegal immigrants.
Of course there is a difficulty with the implementation of a common immigration and asylum policy. I, as a British Conservative, have doubts about that. But tonight I am perfectly happy that we should look at it in the context of how it will develop. We are not yet ready. We do not yet have that policy in place. Given that such a policy may be implemented, this report appears at an inopportune moment. It is imperative that the parameters of the common immigration and asylum policy should be established before any inner standards - such as those addressed in this report - are set. Improving the legal status of refugees, as stated in Amendment No 2, is not, to my knowledge, part of any common immigration and asylum policy.
As regards compensatory payments, the rapporteur does not detail how the money would be spent. An increase in the EU budget surely requires more justification than is shown. It is always important to distinguish between asylum and immigration: those are two separate issues, the latter of which is covered by the 1951 Geneva Convention. Amendments underlining the importance of that convention are certainly welcomed by me and the EPP.
We support the French initiative. We merely regret that this report has appeared before its time and is unacceptable.
Mr President, I am sorry, I was confused about the time. I should first like to congratulate my colleague Mr Ceyhun for the work he has done and his efforts to cover all the sensitive issues surrounding these two initiatives. Secondly, I must stress to this House something which is an absolute priority for the future of the European Union, our society and the political project we are constructing from here. It is the need for a Community immigration and asylum policy, something we will not be able to achieve without commitment, effort and hard work from the European Union' s political institutions.
I should like to reiterate a number of issues that this House and the Council must take clearly into account when making future decisions. It is essential to distinguish between the disinterested humanitarian aiding of illegal immigration and the activities of criminal networks as laid down in Article 27 of the Schengen Convention. It is also important to distinguish clearly between those who benefit directly and actively from illegal immigration, such as those who organise and take part in the transport of illegal immigrants, and on the other hand the passive and indirect beneficiaries, who are the ones who profit from the work of illegal immigrants.
It must also be stressed that the economic benefit itself may be direct or indirect, depending on the nature of the activity performed. I realise, however, that carriers cannot be held liable for transporting persons who request political asylum immediately upon arrival within the territory of a Member State. Carriers have neither the ability nor the authority to assess the admissibility of an application for asylum, and hence I understand that under no circumstances can they be directly or indirectly persuaded through these instruments to carry out an assessment of suitability. Sanctions must be proportionate and balanced and the punishment must be made to fit the crime.
The means and ends must strictly respect the obligations accepted by the countries which are parties to the 1951 Geneva Convention as regards asylum-seekers entering an EU Member State. The purpose of such measures must never be to dissuade asylum-seekers from exercising their legitimate right to seek the protection of a signatory state, since this would constitute an infringement of the Geneva Convention.
Lastly, I should like to point out that the Member States need to be aware that certain regions of the European Union are particularly affected by illegal immigration, and because of their geographical position they are having to shoulder much of the burden imposed by the immigration policies, so budget lines should be developed to allow compensatory payments, which will increase solidarity within the European Union in this area.
Mr President, we all remember with horror the container containing 58 dead Chinese people that was found at Dover last summer. Recently, we saw drowned people washed up on the Spanish coast. Such tragedies occur around Europe every day, if not always in such spectacular forms.
The gangs that earn money from exploiting people' s desperation and smuggle them across borders under horrendous safety conditions must, of course, be punished. This is an inhumane business. Joint efforts are required here at EU level.
However, the initiative proposed by France only deals with a small part of these incredibly complex issues concerning migration and refugees. Despite fine declarations of global responsibility, the EU Member States have not been able to agree on a common asylum and immigration policy. It seems that the only thing that can be agreed upon is repressive measures. The smugglers must of course be punished, and airlines that allow persons without valid documents to board must pay fines. It is unreasonable to leave it to the cabin crew to assess people' s need for protection. One must also ask why people stake everything they own in order to be smuggled into an unknown country in unsafe conditions. Is it really possible to get into the EU by lawful means when we require visas from 130 countries? I do not believe it is. The EU is in the process of building a Fortress Europe.
The Liberal Group would have liked to have seen a more comprehensive programme on migration issues. A common policy is required in this area. The report written by the rapporteur is an important modification of the French proposal, because he attempts to see the nuances. Certainly the gangs must be punished, but there are people who conceal refugees without any prospect of profit because they are convinced that the refugees are risking life and limb if they are sent back to their home country. Relatives, friends or individual organisations must not be punished for this. A distinction must be made.
It is also important to emphasise that the purpose of this proposal for a directive is not to make it more difficult for people to seek asylum or migrate to the European Union. With the amendments tabled by the Liberal Group, we will support Mr Ceyhun' s proposal in the hope that the Council will get its act together and agree on a common European asylum and migration strategy.
Mr President, ladies and gentlemen, today the issue of immigration crosses all areas in our European societies, from the situation of legal immigrants to that of illegal immigrants, from the right of asylum to the right of freedom of movement, from socio-economic and cultural rights to political rights.
In the majority of EU States, figures on the granting of refugee status and traditional immigration channels are falling systematically. On the other hand, the figures for overall immigration have remained stable in recent years, proving that restrictive policies on immigration and visas have succeeded only in increasing the number of illegal immigrants. On a daily basis, men, women and children die in the attempt to enter illegally into a Europe which has become a real Fortress. For the most part they fall victim to smugglers and traffickers. Unfortunately, their ordeal continues once they have entered European States as, without regular papers, they can be freely exploited and forced to suffer intolerable living conditions. We should point out that some legal immigrants have been made illegal by restrictive legislation. Some of these have been living in Europe for over twenty years. They can no longer be expelled, nor can their situation be regularised. What means is available to them to earn a living and support their families?
The solutions laid down in the proposed initiatives replicate these repressive measures and grounds for exclusion. They give rise to tragedies such as those in Dover, Gibraltar or the situation of those immigrants without regular papers in Spain, Belgium and France who are on hunger strike in order to obtain recognition. Who is really responsible?
Not only do these proposals not meet these requirements, but they even go so far as to challenge the right of asylum or the right of family reunion. While it is clear that we must staunchly fight the organised networks trafficking in human beings, it is unjust to condemn natural or legal persons who, in good faith, assist asylum seekers fleeing conflict, famine and the horrors caused by economic and democratic deficits. These initiatives, therefore, lump all categories together in an inadmissible and dangerous fashion.
While the proposed amendments limit some of the damage, we reject the initiatives and would vehemently urge the authors to go back to the drawing board. It is only possible to combat illegal immigration within the framework of an overall Community policy that is clear and that respects the dignity of human beings based on genuine respect for fundamental rights and based on a new North-South relationship. Finally we would point out that the best weapon to combat discrimination and human exploitation is to acknowledge rights and thus to regularise their status.
Mr President, the policy pursued by many Member States and, to an ever greater degree, by the EU too in this area gives us all a direct share of responsibility for the corpses at Dover and for the bodies washed up on the Spanish coast. What we are doing is treating the symptoms. We are doing nothing about the real disease. The disease is, of course, the fact that there are 20 million refugees in the world. The present project will lead to there being fewer humanitarians and more mafiosi involved in the trafficking in human beings and in helping to transport refugees. It is said that trafficking in human beings is a lucrative business, but I maintain that, with projects like this, it will become still more lucrative. The price will rise, and the mafia will, of course, add the cost of their fines to it. That means more money from desperate people in the pockets of the mafia. There will be fewer suppliers and ever more demand. That means higher prices. We know this, of course, from the market economy in general. It will mean more unscrupulous players and, therefore, more Dover-style accidents. I have to say that the rapporteur has done his best to temper the proposal. He has really made an effort, but it is nonetheless still a matter of treating the symptoms. We are not treating the disease. Our group will, of course, support the amendments tabled by the rapporteur and the Liberal Group. Above all, we shall support the proposals completely to reject this move, and my group will vote very differently in the final vote on the report.
Mr President, the radical members of the Bonino List will vote against the proposal for a Council initiative and therefore, while voting in favour of some of amendments improving the rapporteur' s proposals, we will also vote against the report as a whole.
The fundamental reason for this is one that affects these and all initiatives dealing with the framework of criminal legislation in the Union. As a European federalist, and therefore not a Eurosceptic, I consider it monstrous that criminal legislation should be adopted and implemented without any approval by a democratically and legitimately elected Parliament with the legitimacy to grant it. Here, as elsewhere, I find the road the European Union is taking monstrous.
Criminal law cannot be removed from parliamentary debate. Because of the very delicacy of the matter, it cannot be abstracted from more general considerations relating to society, risks, weights and counterweights, fundamental causes, and economic and social causes. The only line on which European integration policy is advancing rapidly is that of repression, because that is easy. Decisions are prepared by groups of civil servants from the Ministries of Justice and Home Affairs, whose only concern is the efficiency of the repression mechanisms, without any consideration - it is not their fault, that is their craft, their professional approach - or concern for issues arising from society, the economy, work, international policy or development. We are travelling very fast down the line of repression while, on the other lines, such as guaranteeing the right of asylum and the right to a defence, the European Parliament, the European Union, the European Commission and the Council are incapable of making progress. So that is the main reason why we cannot accept the Council' s proposals. We cannot accept a report which does not reject them out of hand because, even on this matter, the European Parliament - as usual - is just being consulted and does not have any real powers.
As to the merit of the argument - as Mrs Boumediene-Thiery and Mrs Frahm have said - it is an illusion to imagine that strengthening the ban on immigration produces anything other than a strengthening of illegal immigration and the forces of illegality overwhelming us. Our frontiers are being overwhelmed by the illegality produced by our prohibitionist laws. That is the reality. We should not delude ourselves that we can solve the problem by tinkering with the penalties for carriers of illegal immigrants without democratic consultation. It is possible - although I hope this does not happen - that we will only succeed in making things worse.
At the same time, the fundamental economic causes are not being addressed. Commissioner Lamy put a brave proposal to the European Commission for unilateral liberalisation of imports from the poorest countries. That is a means of attacking the fundamental causes, not just doling out charity, alms and assistance but opening our markets to their agricultural products and basic manufacturers. 'Everything but arms' the proposal was called. It was sunk by the lobbies in the European Union and, consequently, pressure from migrations is growing ever stronger. So the Lamy proposal gets sunk and, at the same time, we delude ourselves that we can solve the problem by a few months' increase in the penalties meted out to those who ply a trade we have presented them with as a gift, for profits we, with our laws, make possible.
We cannot delude ourselves - I say this to Mr Ceyhun and Members on the left - that partial improvement - we are in favour of certain amendments - of this repressive framework can change the situation. Only as a lesser evil do we support the distinction between immigration for economic profit and immigration for humanitarian purposes, but we do not think it can solve the problem, as you on the left point out yourselves, when you assert that economic causes are ultimately responsible for immigration. How can you sustain the argument that economic causes are the fundamental causes and, at the same time, take such a strong stand against the entrepreneurs and profiteers running illegal immigration?
This prohibitionist attitude is not confined to immigration alone, but also to the labour market and the new forms of employment - part-time work, temporary work, short-term contracts, seasonal contracts - and it is an attitude that the left, and the unions too, are largely responsible for in Europe. Let us not try to salve our consciences by attacking the entrepreneurs and those who exploit labour for, in the eyes of the exploited, the people condemned to die in their own country of hunger and a total lack of the means to survive, the European entrepreneur-exploiter may well be the only hope of advancement and salvation for them and their families.
So I conclude, Mr President, by confirming the vote of the Bonino List radical Members against the motion.
Mr President, I consider the two initiatives by the French Republic seeking to better define and strengthen penal sanctions against assisting the illegal entry of aliens into European territory to be particularly welcome.
Illegal immigration, which is growing rapidly, is indeed becoming a major problem for the countries of Europe. A good indication of this is the increase in the number of asylum requests, which have virtually doubled in the last three years in the main European countries, even though approximately three quarters of these are rejected as unjustified, thereby greatly increasing the number of immigrants illegally resident on our territory.
Europol currently estimates that 500 000 illegal immigrants enter the European Union every year. This influx of marginalised individuals provides a breeding ground for all sorts of crime and exploitation. According to the United Nations Organisation, even within Europe some half a million people from this illegal staff pool are reduced to slavery, mostly women and children, who are victims of sexual or economic exploitation.
This situation is a source of shame for Europe and I must say that I am shocked when I read the Commission communication of 22 November 2000 on the Community immigration policy to find that it includes only one tiny paragraph, and a vague one at that, on illegal immigration. I am shocked, too, to see that the Commission' s first practical proposal in application of this policy was for a particularly lenient draft directive on family reunion.
Once again, one has the impression that the concerns of the Commission are out of step with the concerns of Member States, which raise genuine practical problems. For, after the French Presidency, which made the fight against illegal immigration one of its priorities, we now have the British Prime Minister, Tony Blair, and his Italian counterpart, Giuliano Amato, sounding the alarm and demanding an action plan to combat such trafficking.
That is why I totally agree completely with Mr Kirkhope that the amendments by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs are quite misplaced, as they water down the French text. I also agree that these texts have been brought out at just the right time. Contrary to the claims made in some of the committee' s amendments, there is no need to wait for a general policy on immigration before taking steps immediately in the specific field of illegal immigration.
There is a clear need for such action as a matter of urgency. Indeed it is a requirement of the Treaty of Amsterdam, since Article 63(3) stipulates that, for the five years following its entry into force, measures must be taken as a priority against, I quote, "illegal immigration and illegal residence, including repatriation of illegal residents."
The French Republic' s initiatives on illegal immigration must therefore be approved, followed up and reinforced. We must, incidentally, note our approval of Article 67(1) of the Treaty of Amsterdam which, amid some more unfortunate provisions, had the wisdom to retain Member States' right of initiative in parallel with the Commission' s, even in those aspects of immigration policy which it sought to communitise. This exceptional juxtaposition, which, in this instance, turns out to be very helpful, is unfortunately only a temporary situation since it is scheduled to last only for a transitional period of five years following the entry into force of the Treaty. It is therefore going to expire on 30 April 2004. However, at that very time, at the beginning of 2004 we are due to have an intergovernmental conference that will specifically have to look into the distribution of competences between the European Union and the Member States.
I believe that it would be a good idea for its agenda to include a proposal for extending the duration and scope of States' right of initiative.
Mr President, Commissioner, ladies and gentlemen, our starting point is based on the need to combat illegal immigration and, in particular, the resulting forms of exploitation. The situation has been exacerbated, not only because it has proved to be extremely lucrative and less risky than other forms of trafficking, such as drugs trafficking, for example, but also because this activity actually benefits from shortcomings in the legislation and action of Member States and from all the factors that allow illegal immigrants to enter and remain in these countries.
The proposal now before us, which is intended to strengthen the fight against illegal immigrants entering and staying, must pay particular attention to two factors: first of all, the issue of employers' responsibility and the consequences that using an illegal workforce may entail. We must look at the situations in our own Member States with regard to the illegal employment market - and the issue of trafficking in human beings, which must be fought hard, paying particular attention to the trafficking of women and children for the purpose of sexual exploitation, which is one of the most odious aspects of this type of trafficking.
Tragic events such as the one that took place in Dover last June or those that have come to light following the successful 'Cathedral' police operation are situations that no democratic society can tolerate. What we must do is target those who assist illegal immigration. It is crucial that each Member State adopts the necessary measures to ensure that the deliberate facilitation of the unauthorised entry, movement and residence of immigrants is considered to be an offence punishable by effective, proportionate, dissuasive criminal penalties. The European Union is now facing new challenges caused by migratory flows in evidence throughout the world. We must address these challenges as one wide-ranging issue. The Member States must have a common immigration and asylum policy that is appropriate to their demographic, economic and humanitarian needs.
Mr President, I want to congratulate my colleague Mr Ceyhun for approaching a very difficult and sensitive issue. Referring to what Mr Kirkhope said, this is an issue of great importance and I could not agree with him more. I am sure he would agree with me that it is very sad that on an issue like this, which covers the pages of many of our newspapers, there is - to the best of my knowledge - no press here to cover it.
We have also to recognise that this report is just one piece of a jigsaw. It is a very difficult jigsaw that we are trying to put together. We need a proper system of immigration and asylum that will cater for the needs of Europe in the modern world. I say to Mrs Frahm and Mr Cappato that this is what we are aiming for, and I do not believe the rhetoric you used just now is helpful in such a very difficult situation.
On specific points, Mr Kirkhope referred to his anxieties about paragraphs 11 and 12, and I know the points that he is making there. But the reference is to legally recognised organisations, NGOs, with which all of us are familiar. We have to ask ourselves is someone or an organisation that is helping people in desperate circumstances escape persecution a criminal? Are they the organisations that we ought to be legislating against? I would say not. We know, and others have said, that people escaping from these situations are desperate people escaping conflict, war and circumstances like that. That is why we need these measures.
We must do more. We must do more to help those developing countries and help the countries that are war-torn and with regimes that we do not like. But we cannot do that overnight. I do not believe we are helping those people who are trying to get out by doing nothing and leaving the situation as it is, so they have to clamber into the back of lorries and suffocate and endure torture and misery. We have to make certain that we have a proper asylum system that is not skewed by the overemphasis on illegal immigration. Our job in the new few months, as a Parliament, will be to report on the Commission's opinions in a way that reminds all Member States that their national interest must not override our global and humanitarian obligations.
. (DE) Mr President, today, in Germany, a man is appearing before the court who immigrated illegally from the former East Germany to West Germany. He has quite rightly been brought before the court, not because he immigrated illegally but because he grassed on illegal immigrants from the former East Germany to the state security police. In my opinion, it should still be possible for people who betray refugees or illegal immigrants to the police to be prosecuted. Why? Both the Commission proposal and the report admit that illegal entry can lead to an application for asylum being approved. Yet this is tantamount to admitting, albeit unintentionally, that, for most people, it is no longer possible to enter the EU legally. This confirms, also unintentionally, the criticism made by the UNHCR of the EU and its isolationist policy towards refugees. That is why the promised immunity from prosecution does not help refugees who are accepted as asylum seekers, because they must then betray the people who were actually able to help them in their application for asylum. The conclusion is that separating commercial from humanitarian facilitation serves no useful purpose because the policy of isolation is increasingly being promoted and aid for refugees is becoming more of a financial burden. If a decision cannot be reached to dismantle the fortress that is the EU, then at least this report must be rejected and aid for refugees must be promoted both in terms of commercial and humanitarian facilitation.
Mr President, Commissioner, ladies and gentlemen, we are dealing here with a very narrow area; we are discussing combating facilitation, i.e. aiding illegal border crossing. It is a very positive desire to want to do something considering that, every year, half a million people enter the European Union illegally, half of whom have been facilitated in this way. Organised crime does brisk and relatively risk-free business with these people, which is why the initiative is to be welcomed, though it has not been put in an overall context.
Looking at Mr Ceyhun' s report, I have to say that the intentions, namely to help refugees, are good. But what the report proposes in terms of measures is anything but conducive to combating facilitation. Rather, in my and our estimation, what is being proposed here will lead to the expansion of facilitation. Furthermore, the business will continue to be risk-free for criminals.
According to these proposals, persons or groups will a priori be immune from prosecution if they take illegal immigrants across borders for humanitarian reasons and without payment. But what will the consequence be? How quickly do you think criminal organisations will make use of such a legal construct? The whole thing would then be not only useless but counterproductive. What is more, your proposals are moving in a direction in which our understanding of the law and our legal system are being turned on their heads. They will introduce subjectivity, since legal persons or groups rather than the courts will decide whether a criminal act, namely facilitation, is a criminal act or not. That is a reversal of our legal system and will certainly not lead to the desired goal.
In conclusion, Mr Ceyhun, I am convinced that you doubtless acted in good faith but the instrument you are proposing is neither legally nor effectively conducive to achieving a positive outcome. What we need is a comprehensive system and I believe we are working towards this together. I am also convinced that, during the course of this year, working jointly with the Commission, we will be successful.
Mr President, Commissioner, zero immigration policies may well have reduced legal immigration into Europe to zero, but at the same time they have caused the number of asylum seekers and illegal immigrants to rocket together, of course, with the fees charged by all types of carrier. It is becoming increasingly clear that turning Europe into a fortress, by reinforcing its borders and intensifying repressive measures, will not reduce migratory pressures as long as the prosperity differential between the European Union and its neighbours persists or increases.
As far as traffickers are concerned, as I maintained in my report on Albania, concentrating mainly on traffickers, as if they were the root cause of immigration, does not help us to understand or manage this phenomenon. The fact, as other members have said, that carriers often save human lives, by helping people to escape from persecution by totalitarian regimes, and provide services to refugees protected by the Geneva Convention and desperate people who have nowhere else to turn, is often passed over in silence. We must, I think, distinguish between disinterested, humanitarian aiding of illegal immigrants and the aiding of illegal immigrants by members of criminal networks for the purpose of gain, as proposed by our rapporteur, Mr Ozan Ceyhun, whom I congratulate on the many improvements which he has made to the French initiative.
Finally, I should like to say that any initiatives along these lines must be incorporated as quickly as possible into an integrated European immigration policy, which will have legal channels and, more importantly, which will guarantee the legalisation and social integration of those already living in the European Union. But, Commissioner, this sort of policy does not seem to be making any headway; on the contrary, the Council appears to be desperate to take what are, for the most part, repressive and fragmentary measures, rather than to introduce an integrated immigration policy as called for by the European Parliament.
Mr President, one of the objectives highlighted by the recent Tampere, Feira and Nice Summits, by resolutions of this Parliament and by the Euro-Mediterranean Forum, which we held in Brussels only last week, is the combating of the organised networks that traffic in immigrants. This is a despicable traffic, which causes so much harm and even tragedy amongst the immigrants themselves and great concern within the European Union, a concern sometimes greater than that seen in some of these immigrants' countries of origin, although it is a hard thing to say. We must therefore receive the two French initiatives with satisfaction. But the report by Mr Ceyhun suffers from a lack of legal rigour, which if not corrected will make it impossible to vote in favour - and believe me I am sorry - particularly on the point I am about to mention.
I am personally acquainted with the magnificent work that some NGOs are doing in this field; the humanitarian care many of them are giving surpasses their own means. But from that to generalising that if an association performs the criminal action of providing organised aid for the entry, residence or movement of illegal immigrants it should be exempt from liability, is going too far. This is because profit or financial benefit, as for example happens in Spanish criminal law, is an aggravating circumstance but it is not the essential component in characterising the crime of trafficking in human beings. This does not mean that there are not aspects of the report that can be accepted and which I applaud, such as the compensation for the regions that most suffer from migratory pressure or prosecution of employers who use and abuse these workers illegally.
Finally, in any case, I believe that in this battle against illegal immigration the cooperation of the countries of origin is absolutely necessary, since without it any attempt to combat these criminal networks is doomed to failure. The European Union alone cannot control this migration phenomenon if it cannot count on the essential collaboration of the countries from which the migration originates.
Mr President, last week in Stockholm the Council asked for the Tampere agenda to be revitalised. I really do not understand at all. I do not understand why they have not been able to revitalise and fulfil it over all these months. What I see is that with initiatives like this one they will not only revitalise it, they will bombard it.
At this time of night, and coming from a Spanish and Portuguese evening that Ms Cerdeira and I attended, I am tempted to surrender to Mr Cappato' s rhetorical charms and agree with him completely, because in fact the only thing I can understand is that the ministers meet on one side and on the other there is some machinery which points towards other objectives.
I do not understand why the Council does not go after some coherent political proposals, which follow one behind the other in pursuit of the clear objectives of creating a common, coherent and global immigration policy and asylum policy in the European Union, instead of advancing piecemeal on absolutely specific and partial topics which throw this policy off balance and make it increasingly difficult to make progress on the Tampere agenda.
Seeing that in the Council the ministers have also decided - paradoxically in my view - to support this French proposal, and it should be either discussed immediately or moved on, my Group will in any case try to send them the clear message that we in the European Union must not confuse compassion, the work of some people in the front line helping immigrants, with the traffic in people. We shall try to do so by supporting the amendments that Mr Ceyhun has drawn up so well and also the amendments that Ms Cerdeira has added to the report. If we succeed, we shall vote in favour of this report and we shall try to send this message to the Council. If not, we shall see tomorrow what we can do with it: we shall probably have some difficulties.
Mr President, ladies and gentlemen, first of all, I should like to thank Mr Ceyhun, the rapporteur, and remind you, as he did, that the trafficking of human beings, particularly the trafficking of women and children, is, in itself, an odious phenomenon which is a growing source of concern, because it is not just a question of immigration policy or of security policy. This is basically an issue that concerns the violation of human rights and human dignity. Throughout the world, tens of thousands of human beings are trafficked for the purpose of exploitation every year.
The importance of this issue does not mean - and I think that this criticism is unfair - that we are addressing it because we are obsessed with building a Fortress Europe. This issue, which is complex and requires us to be very precise in the terms we use to discuss it, is today at the very top of the international agenda and, I think, received a broad, worldwide consensus when the United Nations Organisation promoted the adoption of a Convention against Transnational Organised Crime last December. This convention contains two additional protocols, one on the illegal transporting of immigrants into a country - smuggling, to use the English term - and another specifically covering the trafficking of people. These two protocols were signed by 81 States at the High Level Conference in Palermo last December.
Amongst the signatories to the United Nations Convention are all the Member States of the European Union and the Commission. I personally took the opportunity to call upon both the Member States of the Union and the candidate countries to proceed as quickly as possible with the ratification of this Convention, which will only enter into force when 40 countries have concluded their accession process. The European Union is, therefore, able to demonstrate its contribution to a worldwide fight against the trafficking of human beings.
Various speakers reminded us just now that, following the Dover tragedy last June, the Feira European Council called for measures to be adopted to combat illegal immigration and the trafficking of human beings. This initiative by the French Government therefore addresses this concern and the Commission has no difficulties in acknowledging that, in principle, it should be supported. We must, however, clarify the terms of the debate properly. Today, I have, or rather the Commission has, been accused of paying little attention to the issues of illegal immigration and, furthermore, of not paying sufficient attention to drafting a comprehensible immigration policy. I hope you will not be offended if I do not go into great detail, at 11.15 at night, in order to refute all the accusations and if I simply tell you sincerely that I do not consider these criticisms to be at all justified where the Commission is concerned. For example, our immigration policy does contain a security component. This component cannot be the main one, or exclusive, but we cannot ignore the fact that the trafficking of human beings is a serious problem, that also requires security measures. I am therefore surprised - I shall not say shocked, which is a very strong word - that Mr Berthu has only found one paragraph on illegal immigration in a Commission communication which seeks to address the issue of legal immigration and that he has not, for example, discovered that the Commission has presented two proposals for framework decisions. One of these proposals is intended to eliminate the trafficking of human beings for the purpose of exploitation, specifically to ban child pornography on the Internet. I am also surprised that Mr Berthu has not noticed that the Commission has presented a proposal for a framework decision to eliminate the trafficking of human beings for the purpose of economic exploitation, in other words, for the purpose of promoting illegal work.
Similarly, just as we agreed to discuss the French initiative, in which security features very prominently, the Commission has already initiated a discussion in the Council on a proposal for a communication on a European asylum system and a communication on legal immigration, in other words, on the rights and duties of third-country nationals who are allowed to enter the Union legally. We have tried to define a balanced policy but the contradictory criticisms that have been made in this House show that we may well not have achieved this yet. These criticisms have not convinced me, however, that the Commission is not on the right track.
We have two fundamental concerns about the French proposal, which make it difficult for us to accept the proposed text. Our first concern is about the legal basis, which is not a minor issue. We feel that the French initiative must be completely underpinned, notwithstanding its reference to aggravating circumstances, by a legal basis under the first pillar, such as the Treaty establishing the European Community, Article 63(3)(b). It can clearly be inferred from this article of the Treaty that competence for illegal immigration has been given to the Community. It is also clear that the Community per se does not have Community competence in criminal issues. Nevertheless, I wish to remind Parliament that there is case-law from the Court of Justice of the European Communities which indicates that, in cases in which the Community, within a clearly defined jurisdiction, has power conferred upon it by the Treaties to regulate activity in order to achieve a Community objective, it also has the power to decide whether the fact that this activity does not comply should be punished at national level by criminal sanctions. This, as I see it, is especially true in this case.
Our second concern involves the scope of Article 1(a) of the draft directive. In its current wording and as matters stand today, this measure in the French proposal contains no reference to the objective of financial gain. The Commission is willing to study this approach, in other words, not to lay down the requirement of financial gain, but this would have to be balanced by a carefully worded exemption clause for cases where illegal entry, movement and residence are subject to assistance for humanitarian reasons. This is the only way it will be possible to distinguish clearly between humanitarian assistance under international commitments, specifically respect for the Geneva Convention, and the trafficking of human beings which is punishable by law.
I wish to conclude, Mr President, by saying that the Commission feels that other elements must be included in the French proposal, such as, for example, establishing an obligation for administrative coordination and cooperation between the competent national departments, creating a system for the exchange of information between Member States and imposing the obligation on Member States to adopt the appropriate measures to provide humanitarian assistance to illegal immigrants. I wish to make one final comment, which is that, in line with the Tampere conclusions and the Commission 'scoreboard' , we have presented a proposal for a framework decision on combating the trafficking of human beings. We would therefore like the joint work of the Council, Parliament and the Commission to show clearly that there is no overlap between the French initiative and the two framework decisions presented by the Commission, but rather complementarity. These framework decisions are part of the broader issue of the fight against illegal immigration, which involves a proactive policy of legal immigration under the terms proposed by the Commission in its communication issued last November. Of course, this also involves other complementary policies that the Commission intends to propose to the Council in May, specifically on the issue of a policy of return and of the conditions for sending citizens from third countries back to their country of origin. I hope that the conclusions of the informal Stockholm Council meeting last week will enable us, at the Laeken European Council, to take stock of this debate on a common immigration policy and on a European asylum system which respect our international obligations and which guarantee the stability and security of the Union' s Member States.
The debate is closed.
The vote will take place tomorrow at noon.
(The sitting was closed at 11.20 p.m.)